                    Case 19-10488-LSS                 Doc 213          Filed 04/16/19           Page 1 of 233



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                               )
    In re:                                                                     ) Chapter 11
                                                                               )
    Z GALLERIE, LLC, et al.,1                                                  ) Case No. 19-10488 (LSS)
                                                                               )
                                             Debtors.                          ) (Jointly Administered)
                                                                               )



                     AMENDED SCHEDULES OF ASSETS AND LIABILITIES FOR
                                   Z GALLERIE, LLC
                                        19-10488




_______________________________________________
1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’ service
             address is: 1855 West 139th Street, Gardena, CA 90249.
             Case 19-10488-LSS          Doc 213     Filed 04/16/19      Page 2 of 233



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
Z GALLERIE, LLC, et. al.,1                                      ) Case No. 19-10488-LSS
                                                                )
                      Debtors.                                  ) (Jointly Administered)
                                                                )

                           GLOBAL NOTES AND
               STATEMENT OF LIMITATIONS, METHODOLOGY,
          AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
     OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Z Gallerie, LLC and Z Gallerie Holding Company, LLC, as debtors and debtors in
possession in the above-captioned chapter 11 cases (the “Debtors”), have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”). The Debtors, with the assistance of their legal and financial advisors,
prepared the Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of
Bankruptcy Procedure.

        Robert Steven Otto has signed each set of the Schedules and Statements. Mr. Otto serves
as the Chief Financial Officer at Z Gallerie, LLC, and he is an authorized signatory for each of the
Debtors. In reviewing and signing the Schedules and Statements, Mr. Otto has necessarily relied
upon the efforts, statements, advice, and representations of personnel of the Debtors and the
Debtors’ legal and financial advisors. Given the scale of the Debtors’ business and the more than
70 stores covered by the Schedules and Statements, Mr. Otto has not (and could not have)
personally verified the accuracy of each such statement and representation, including statements
and representations concerning amounts owed to creditors.

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every commercially reasonable effort to ensure the accuracy and completeness
of the Schedules and Statements, subsequent information or discovery may result in material
changes to the Schedules and Statements. As a result, inadvertent errors or omissions may exist.
For the avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the
Schedules and Statements as may be necessary or appropriate.

        The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and shall not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. The Debtors and their agents,
             Case 19-10488-LSS         Doc 213       Filed 04/16/19   Page 3 of 233



attorneys, and financial advisors expressly do not undertake any obligation to update, modify,
revise, or re-categorize the information provided herein, or to notify any third party should the
information be updated, modified, revised, or re-categorized, except as required by applicable law.
In no event shall the Debtors or their agents, attorneys, and/or financial advisors be liable, as a
result of the Schedules and Statements, to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.

                         Global Notes and Overview of Methodology

1.     Description of Cases. On March 11, 2019 (the “Petition Date”), each of the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
       operating their businesses and managing their property as debtors in possession pursuant
       to sections 1107(a) and 1108 of the Bankruptcy Code. On March 12, 2019, an order was
       entered directing procedural consolidation and joint administration of these chapter 11
       cases [Docket No. 50]. Notwithstanding the joint administration of the Debtors’ cases for
       procedural purposes, each Debtor has filed its own Schedules and Statements. The
       information provided herein, except as otherwise noted, is reported as of the close of
       business on the Petition Date.

2.     Global Notes Control. These Global Notes pertain to and comprise an integral part of
       each of the Debtors’ Schedules and Statements and should be referenced in connection
       with any review thereof. In the event that the Schedules and/or Statements conflict with
       these Global Notes, these Global Notes shall control.

3.     Reservations and Limitations. Reasonable efforts were made to prepare and file
       complete and accurate Schedules and Statements but, as noted above, inadvertent errors or
       omissions may exist. The Debtors reserve all rights to amend and supplement the
       Schedules and Statements as may be necessary or appropriate. Nothing contained in the
       Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
       of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
       or claims of the Debtors against any third party or issues involving substantive
       consolidation, equitable subordination, or defenses or causes of action arising under the
       provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy
       or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
       rights contained elsewhere in the Global Notes does not limit in any respect the general
       reservation of rights contained in this paragraph.

       (a)     No Admission. Nothing contained in the Schedules and Statements is intended as,
               or should be construed as, an admission or stipulation of the validity of any claim
               against the Debtors, any assertion made therein or herein, or a waiver of the
               Debtors’ rights to dispute any claim or assert any cause of action or defense against
               any party.




                                                 2
      Case 19-10488-LSS         Doc 213       Filed 04/16/19     Page 4 of 233



(b)    Recharacterization. Notwithstanding that the Debtors have made reasonable
       efforts to correctly characterize, classify, categorize, or designate certain claims,
       assets, executory contracts, unexpired leases, and other items reported in the
       Schedules and Statements, the Debtors nonetheless may have improperly
       characterized, classified, categorized, or designated certain items. The Debtors thus
       reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
       reported in the Schedules and Statements at a later time as may be determined to be
       necessary and/or appropriate.

(c)    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
       Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
       “executory” or “unexpired” does not constitute an admission by the Debtors of the
       legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
       rights to recharacterize or reclassify such claim or contract.

(d)    Claims Description. Any failure to designate a claim on a given Debtor’s
       Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
       constitute an admission by the Debtor that such amount is not “disputed,”
       “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or assert
       offsets or defenses to, any claim reflected on their respective Schedules and
       Statements on any grounds, including, without limitation, liability or classification,
       or to otherwise subsequently designate such claims as “disputed,” “contingent,” or
       “unliquidated” or object to the extent, validity, enforceability, priority, or
       avoidability of any claim. Moreover, listing a claim does not constitute an
       admission of liability by the Debtor against which the claim is listed or by any of
       the Debtors. The Debtors reserve all rights to amend their Schedules and
       Statements as necessary and appropriate, including, but not limited to, with respect
       to claim description and designation.

(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and
       contingent liabilities on the date of the Schedules and Statements, and the reported
       amounts of revenues and expenses during the applicable reporting periods. Actual
       results could differ from such estimates.

(f)    Causes of Action. Despite reasonable efforts, the Debtors may not have identified
       and/or set forth all of their causes of action (filed or potential) against third parties
       as assets in their Schedules and Statements, including, without limitation,
       avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
       other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
       reserve all rights with respect to any causes of action, and nothing in these Global
       Notes or the Schedules and Statements should be construed as a waiver of any such
       causes of action.

(g)    Intellectual Property Rights. Exclusion of certain intellectual property should not
       be construed to be an admission that such intellectual property rights have been


                                          3
           Case 19-10488-LSS        Doc 213       Filed 04/16/19    Page 5 of 233



            abandoned, have been terminated or otherwise expired by their terms, or have been
            assigned or otherwise transferred pursuant to a sale, acquisition, or other
            transaction. Conversely, inclusion of certain intellectual property should not be
            construed to be an admission that such intellectual property rights have not been
            abandoned, have not been terminated or otherwise expired by their terms, or have
            not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
            transaction.

     (h)    Insiders. In the circumstance where the Schedules and Statements require
            information regarding “insiders” the Debtors have included information with
            respect to the individuals who the Debtors believe are included in the definition of
            “insider” set forth in section 101(31) of the Bankruptcy Code during the relevant
            time periods. Such individuals may no longer serve in such capacities.

            The listing of a party as an insider for purposes of the Schedules and Statements is
            not intended to be, nor should it be, construed an admission of any fact, right, claim,
            or defense, and all such rights, claims, and defenses are hereby expressly reserved.
            Information regarding the individuals listed as insiders in the Schedules and
            Statements has been included for informational purposes only and such information
            may not be used for the purposes of determining control of the Debtors, the extent
            to which any individual exercised management responsibilities or functions,
            corporate decision-making authority over the Debtors, or whether such individual
            could successfully argue that he or she is not an insider under applicable law,
            including the Bankruptcy Code and federal securities laws, or with respect to any
            theories of liability or any other purpose.

4.   Methodology.

     (a)    Basis of Presentation. The Schedules and Statements do not purport to represent
            financial statements prepared in accordance with Generally Accepted Accounting
            Principles in the United States (“GAAP”), nor are they intended to be fully
            reconciled to the financial statements of each Debtor. The Schedules and
            Statements contain unaudited information that is subject to further review and
            potential adjustment. The Schedules and Statements reflect the Debtors’
            reasonable efforts to report the assets and liabilities of each Debtor on an
            unconsolidated basis.

     (b)    Confidential Information. There may be instances in the Schedules and
            Statements where the Debtors deemed it necessary and appropriate to redact from
            the public record information such as names, addresses, or amounts. Typically, the
            Debtors have used this approach because of an agreement between the Debtors and
            a third party, concerns of confidentiality and protection of sensitive commercial
            information (e.g., names of customers), or concerns for the privacy of an individual.

     (c)    Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
            may properly be disclosed in response to multiple parts of the Statements and




                                              4
      Case 19-10488-LSS        Doc 213       Filed 04/16/19   Page 6 of 233



       Schedules. To the extent these disclosures would be duplicative, the Debtors have
       determined to only list such assets, liabilities, and prepetition payments once.

(d)    Net Book Value. In certain instances, current market valuations for individual
       items of property and other assets are neither maintained by, nor readily available
       to, the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
       and Statements reflect net book values as of March 2, 2019 (the end of fiscal
       February). Market values may vary, at certain times materially, from net book
       values. Given the time constrains prior to filing the Schedules and Statements, the
       Debtors were unable to complete an updated valuation of their property for the
       Schedules and Statements prior to this filing. Accordingly, the Debtors have
       indicated in the Schedules and Statements that the values of certain assets and
       liabilities are undetermined. The Debtors are working on an updated valuation for
       purposes of procuring financing for a post-emergence entity. Also, assets that have
       been fully depreciated or that were expensed for accounting purposes either do not
       appear in these Schedules and Statements or are listed with a zero-dollar value, as
       such assets have no net book value. The omission of an asset from the Schedules
       and Statements does not constitute a representation regarding the ownership of such
       asset, and any such omission does not constitute a waiver of any rights of the
       Debtors with respect to such asset.

(e)    Property and Equipment. Unless otherwise indicated, owned property and
       equipment are valued at net book value. The Debtors may lease furniture, fixtures,
       and equipment from certain third-party lessors. To the extent possible, any such
       leases are listed in the Schedules and Statement on Schedule G. Nothing in the
       Schedules and Statements is, or should be construed as, an admission as to the
       determination of the legal status of any lease (including whether any lease is a true
       lease or a financing arrangement), and the Debtors reserve all rights with respect
       thereto.

(f)    Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
       and postpetition periods based on the information and research conducted in
       connection with the preparation of the Schedules and Statements. As additional
       information becomes available and further research is conducted, the allocation of
       liabilities between the prepetition and postpetition periods may change.

(g)    Undetermined Amounts. The description of an amount as “undetermined” is not
       intended to reflect upon the materiality of such amount.

(h)    Unliquidated Amounts. Amounts that could not be fairly quantified by the
       Debtors are scheduled as “unliquidated.”

(i)    Totals. All totals that are included in the Schedules and Statements represent totals
       of all known amounts. To the extent there are unknown or undetermined amounts,
       the actual total may be different than the listed total.




                                         5
      Case 19-10488-LSS        Doc 213       Filed 04/16/19    Page 7 of 233



(j)    Paid Claims. The Debtors have authority to pay certain outstanding prepetition
       payables pursuant to bankruptcy or other court order; as such, outstanding liabilities
       may have been reduced by any court-approved postpetition payments made on
       prepetition payables. Where and to the extent these liabilities have been satisfied,
       they are not listed in the Schedules and Statements with the exception that liabilities
       with respect to the Debtors’ prepetition vendors may be listed at the amount
       outstanding as of the Petition Date, regardless of whether such claims have been
       settled and paid postpetition in accordance with the Final Order (I) Authorizing (A)
       Debtors to Pay Certain Prepetition Claims of Trade Claimants and Other Vendors,
       and (B) Procedures Related Thereto, (II) Granting Administrative Priority for
       Outstanding Orders, and (III) Granting Related Relief [Docket No. 171]
       (the “Comprehensive Vendor Order”). To the extent the Debtors later pay any
       amount of the claims listed in the Schedules and Statements pursuant to the
       Comprehensive Vendor Order or any orders entered by the Bankruptcy Court, the
       Debtors reserve all rights to amend or supplement the Schedules and Statements or
       to take other action, such as filing claims objections, as is necessary and appropriate
       to avoid overpayment or duplicate payments for liabilities. Nothing contained
       herein should be deemed to alter the rights of any party in interest to contest a
       payment made pursuant to an order of the Bankruptcy Court where such order
       preserves the right to contest.

(k)    Intercompany Claims. Receivables and payables among and between the Debtors
       and their non-Debtor affiliates are reported on Schedule E/F per the Debtors’ books
       and records. There is an intercompany claim between Z Gallerie Holding
       Company, LLC and its ultimate parent, Z Gallerie Holdings, LLC arising from the
       2014 transaction with Brentwood ZG, LLC, as reflected in the Schedules and
       Statements. The listing of any amounts with respect to such receivables and
       payables is not, and should not be construed as, an admission of the characterization
       of such balances, as debt, equity, or otherwise. The Debtors reserve all rights with
       respect to such claims.

(l)    Guarantees and Other Secondary Liability Claims. The Debtors have exercised
       reasonable efforts to locate and identify guarantees in their executory contracts,
       unexpired leases, secured financings, and other such agreements. Where guarantees
       have been identified, they have been included in the relevant Schedules G and H
       for the affected Debtor or Debtors. The Debtors may have inadvertently omitted
       guarantees embedded in their contractual agreements and may identify additional
       guarantees as they continue their review of their books and records and contractual
       agreements. The Debtors reserve their rights, but are not required, to amend the
       Schedules and Statements if additional guarantees are identified.

(m)    Excluded Assets and Liabilities. The Debtors have excluded the following
       categories of assets and liabilities from the Schedules and Statements: certain
       deferred charges, accounts, or reserves recorded only for purposes of complying
       with the requirements of GAAP; deferred tax assets and liabilities; goodwill and
       other intangibles; deferred revenue accounts; and certain accrued liabilities



                                         6
           Case 19-10488-LSS        Doc 213       Filed 04/16/19    Page 8 of 233



            including, but not limited to, accrued salaries and employee benefits. Other
            immaterial assets and liabilities may also have been excluded.

     (n)    Liens. The inventories, property and equipment listed in the Schedules and
            Statements are presented without consideration of any liens.

     (o)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (p)    Setoffs. The Debtors occasionally incur setoffs and net payments in the ordinary
            course of business. Such setoffs and nettings may occur due to a variety of
            transactions or disputes including, but not limited to, counterparty settlements,
            pricing discrepancies, rebates, returns, warranties, refunds, and negotiations and/or
            disputes between Debtors and their customers and/or suppliers. These normal,
            ordinary course setoffs and nettings are common to the retail industry. Due to the
            voluminous nature of setoffs and nettings, it would be unduly burdensome and
            costly for the Debtors to list each such transaction. Therefore, although such setoffs
            and other similar rights may have been accounted for when scheduling certain
            amounts, these ordinary course setoffs are not independently accounted for, and as
            such, are or may be excluded from the Debtors’ Schedules and Statements. In
            addition, some amounts listed in the Schedules and Statements may have been
            affected by setoffs or nettings by third parties of which the Debtors are not yet
            aware. The Debtors reserve all rights to challenge any setoff and/or recoupment
            rights that may be asserted.

5.   Specific Schedules Disclosures.

     (a)    Schedule A/B, Part 1, Question 4 – Accounts Receivable. The Debtors consider
            credit card A/R as a “cash equivalent” and such amounts are listed in Schedule A/B,
            Part 1, Question 4 rather than A/B Part 3, Question 11.

     (b)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
            Prepayments. Details with respect to the Debtors’ cash management system and
            bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
            Orders (I) Authorizing the Debtors to (A) Continue to Operate their Cash
            Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
            and (C) Maintain Existing Business Forms, and (II) Granting Related Relief
            [Docket No. 7] (the “Cash Management Motion”) and any orders of the
            Bankruptcy Court granting the Cash Management Motion [Docket Nos. 53,181].

            As described in the Cash Management Motion, the Debtors have
            79 non-consolidated store-level deposit accounts, all of which are swept daily to a
            zero balance. For purposes of the Schedules and Statements, therefore, the Debtors
            have listed such balances at the amount as of March 2, 2019.

            Additionally, the Bankruptcy Court, pursuant to the Final Order (I) Determining
            Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
            Providers from Altering, Refusing, or Discontinuing Utility Services,
            (III) Establishing Procedures for Determining Adequate Assurance of Payment,


                                              7
      Case 19-10488-LSS        Doc 213       Filed 04/16/19   Page 9 of 233



       (IV) Authorizing Fee Payments to ENGIE for Services Performed, (V) Requiring
       Utility Providers to Return Deposits for Utility Services No Longer In Use, and
       (IV) Granting Related Relief [Docket No. 176], has authorized the debtors to
       provide adequate assurance of payment for future utility services, including an
       initial deposit in the aggregate amount of $75,000. Such deposits are not listed on
       Schedule A/B, Part 2, which has been prepared as of the Petition Date.

(c)    Schedule A/B, Part 2, Question 7 – Deposits. The Debtors are required to make
       deposits from time to time with various vendors and service providers in the
       ordinary course of business. The Debtors have exercised reasonable efforts to report
       the current value of any deposits. The Debtors may have inadvertently omitted
       deposits and conversely may have reported deposits that are no longer outstanding.
       The Debtors reserve their rights, but are not required, to amend the Schedules and
       Statements if deposits are incorrectly identified.

(d)    Schedule A/B, Part 2, Question 8 – Prepayments. The Debtors are required to
       make prepayments from time to time with various vendors, landlords, and service
       providers as part of the ordinary course of business. The Debtors have exercised
       reasonable efforts to identify any prepayments. The Debtors may have
       inadvertently omitted certain prepayments and conversely may have reported
       prepayments for which services have already been provided. The Debtors reserve
       their rights, but are not required, to amend the Schedules and Statements if
       prepayments are incorrectly identified.

       In addition, the Debtors pay several merchandise vendors prior to the receipt of the
       merchandise into the company’s perpetual inventory and accounting systems. As
       such, at any given point in time, the Debtors may appear to be in a prepayment
       position on their books and records with many of these merchandise vendors. Such
       merchandise is treated as in-transit inventory as title of the merchandise has passed
       to the Debtors at the time of payment.

(e)    Schedule A/B, Part 3, Question 11 – Accounts Receivable. No Accounts
       Receivable are listed in either Question 11a or 11b. The Debtors’ accounting
       practice is to book any credit card accounts receivable as cash in-transit and to net
       any non-business receivables against expenses.

(f)    Schedule A/B Part 5, Question 19-22 – Inventory. The debtors do not designate
       inventory into Raw Materials, WIP, or Finished Goods categories. Inventory is
       stated at the lower of cost (first-in-first-out) or net realizable value (based on
       estimated selling prices in the ordinary course of business).

(g)    Schedule A/B Part 5, Question 25 – Goods Purchased within 20 Days Prior to
       Filing Date. The Debtors have made a good faith effort to quantify the value of
       goods received within 20 days prior to filing date, but reserve the right to revise
       this amount as they continue to review their books and records. In the case where
       a Critical Trade Agreement has been executed (or is reasonably likely to be
       executed) with a vendor that delivered goods within 20 days prior to filing and



                                         8
      Case 19-10488-LSS         Doc 213        Filed 04/16/19    Page 10 of 233



        agreed to waive any portion of its 503(b)(9) claim, such amount has been excluded
        from this estimate.

(h)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
        in Incorporated and Unincorporated Businesses, including any Interest in an
        LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
        partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
        undetermined amounts on account of the fact that the fair market value of such
        ownership is dependent on numerous variables and factors, and may differ
        significantly from their net book value.

(i)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
        Collectibles. Dollar amounts are presented net of accumulated depreciation and
        other adjustments.

(j)     Schedule A/B, Part 9 – Real Property. The Debtors do not own any real property.
        Because of the large number of the Debtors’ executory contracts and unexpired
        leases, as well as the size and scope of such documents, the Debtors have not
        attached such agreements to Schedule A/B. Instead, the Debtors have only listed
        such agreements on Schedule G.

(k)     Schedule A/B, Part 10 – Intangibles and Intellectual Property. The Debtors
        review Goodwill and other intangible assets having indefinite lives for impairment
        annually or when events or changes in circumstances indicate the carrying value of
        these assets are might exceed their current fair values. Results from an impairment
        test given the Chapter 11 filing were unavailable at the time that the Statements and
        Schedules were prepared and therefore several of the company’s intangible asset
        values may be listed as undetermined.

(l)     Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
        impairments and other adjustments.

        Additionally, the Debtors may receive refunds for sales and use tax at various times
        throughout their fiscal year. As of the Petition Date, however, certain of these
        amounts are unknown to the Debtors, and accordingly, may not be listed in
        Schedule A/B.

        Loan Origination Costs

        Pursuant to revised accounting guidance as required by ASU 2015-03,
        Interest – Imputation of Interest (Subtopic 836-30), and effective as of the Debtors
        fiscal year ended January 28, 2017, the Debtors were required to present debt
        issuance costs related to debt liabilities in its consolidated balance sheets as a direct
        deduction from the carrying amount of those liabilities. Such amounts, net of
        accumulated amortization, are reported in Schedule A/B Part 11.

        Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
        including Counterclaims of the Debtor and Rights to Setoff Claims. In the


                                           9
      Case 19-10488-LSS         Doc 213      Filed 04/16/19     Page 11 of 233



        ordinary course of their businesses, the Debtors may have accrued, or may
        subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, refunds
        with their customers and suppliers, potential warranty claims against their
        suppliers, or certain class action claims. Additionally, the Debtors may be party to
        pending litigation in which the Debtors have asserted, or may assert, claims as a
        plaintiff or counter-claims and/or cross-claims as a defendant. Because certain of
        these claims are unknown to the Debtors and not quantifiable as of the Petition
        Date, they may not be listed on Schedule A/B, Part 11.

        Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
        policies and related information is available in the Debtors’ Motion Seeking Entry
        of an Order (I) Authorizing the Debtors to (A) Pay Their Obligations Under
        Insurance Policies Entered Into Prepetition, (B) Continue to Pay Brokerage Fees,
        and (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
        (II) Granting Related Relief [Docket No. 12]. The Debtors believe that there is
        little or no cash value to the vast majority of such insurance policies. To the extent
        an insurance policy is determined to have value, it will be included in
        Schedule A/B.

        Executory Contracts and Unexpired Leases. Because of the large number of the
        Debtors’ executory contracts and unexpired leases, as well as the size and scope of
        such documents, the Debtors have not attached such agreements to Schedule A/B.
        Instead, the Debtors have only listed such agreements in Schedule G.

(m)     Schedule D – Creditors Who Have Claims Secured by Property. Except as
        otherwise agreed pursuant to a stipulation or order entered by the Bankruptcy Court,
        the Debtors reserve their rights to dispute or challenge the validity, perfection, or
        immunity from avoidance of any lien purported to be granted or perfected in any
        specific asset to a secured creditor listed on Schedule D. Moreover, although the
        Debtors have scheduled claims of various creditors as secured claims, the Debtors
        reserve all rights to dispute or challenge the secured nature of any such creditor’s
        claim or the characterization of the structure of any such transaction or any
        document or instrument related to such creditor’s claim.

        The descriptions provided in Schedule D are intended only to be a summary.
        Reference to the applicable agreements and other related relevant documents is
        necessary for a complete description of the collateral and the nature, extent, and
        priority of any liens. In certain instances, a Debtor may be a co-obligor,
        co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
        no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
        of creditors that are otherwise satisfied or discharged by other entities.

        The Debtors have not included on Schedule D parties that may believe their claims
        are secured through setoff rights or inchoate statutory lien rights. Although there
        are multiple parties that hold a portion of the debt included in the secured facilities,
        only the administrative agents have been listed for purposes of Schedule D.




                                          10
      Case 19-10488-LSS         Doc 213      Filed 04/16/19      Page 12 of 233



        Additionally, the treatment of certain secured creditors’ claims listed in Schedule D
        are subject to the payment priority set forth in that certain Credit Agreement, dated
        as of October 8, 2014 (as amended by that certain Ratification and Amendment
        Agreement, dated as of October 15, 2018, and as further amended, restated,
        supplemented, or otherwise modified from time to time).

(n)     Schedule E/F – Creditors Who Have Unsecured Claims.

        Part 1 – Creditors with Priority Unsecured Claims. Pursuant to the Final Order
        (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees
        and (II) Granting Related Relief [Docket No. 175] (the “Taxes Order”), the Debtors
        have been granted the authority to pay, in their discretion, certain tax liabilities that
        accrued prepetition. Accordingly, any unsecured priority claims based upon
        prepetition tax accruals that have been paid pursuant to the Taxes Order are not
        listed in Schedule E/F.


(o)     Furthermore, pursuant to the Final Order (I) Authorizing, but not Directing the
        Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other Compensation,
        and Reimbursable Expenses and (B) Continue Employee Benefits Programs and
        (II) Granting Related Relief [Docket No. 182] (the “Wages Order”) the Debtors
        received final authority to pay certain prepetition obligations, including to pay
        employee wages and other employee benefits, in the ordinary course of business.
        The Debtors have not listed on Schedule E/F any wage or wage-related obligations
        for which the Debtors have been granted authority to pay pursuant to the Wages
        Order or other order that may be entered by the Bankruptcy Court to the extent that
        such obligations were satisfied at the time that the Statements and Schedules were
        prepared. The Debtors believe that any non-insider employee claims for prepetition
        amounts related to ongoing payroll and benefits, whether allowable as a priority or
        nonpriority claim, have been or will be satisfied, and such satisfied amounts are not
        listed.

        The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
        the Debtors that such claim or any portion thereof is entitled to priority status.

        As more fully described in the Debtors’ Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to Maintain and Administer Their Existing
        Customer Programs and Honor Certain Prepetition Obligations Related Thereto
        and (II) Granting Related Relief [Docket No. 8] (the “Customer Programs
        Motion”), the Debtors collect prepayments from customers in the ordinary course
        of business. The final order approving the Customer Programs Motion [Docket
        No. 173] (the “Interim Customer Programs Order”) provides that the Debtors can
        continue to honor all obligations on account of the prepayments and continue their
        customer programs in the ordinary course. The Debtors intend to fulfill orders on
        account of the prepayments in the ordinary course of business on a postpetition
        basis. Further, the Interim Customer Programs Order provides the Debtors need
        not provide notices in these chapter 11 cases (aside from a notice of


                                           11
Case 19-10488-LSS         Doc 213      Filed 04/16/19      Page 13 of 233



  commencement) to customers who made prepayments prior to the Petition Date.
  Notwithstanding the foregoing, consistent with their books and records, the Debtors
  have listed one line item for the aggregate amount of the customer deposits, marked
  as “Contingent.” Listing customer deposits in any other manner would be unduly
  burdensome and costly given the volume of such transactions. The Debtors reserve
  all rights related to the foregoing.

  Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities identified
  in Schedule E/F, Part 2, are derived from the Debtors’ books and records. The
  Debtors made a reasonable attempt to set forth their unsecured obligations,
  although the actual amount of claims against the Debtors may vary from those
  liabilities represented on Schedule E/F, Part 2. The listed liabilities may not reflect
  the correct amount of any unsecured creditor’s allowed claims or the correct
  amount of all unsecured claims.

  Schedule E/F, Part 2, contains information regarding threatened or pending
  litigation involving the Debtors. The amounts of these potential claims are listed
  as “undetermined” and are marked as contingent, unliquidated, and disputed in the
  Schedules and Statements. For the avoidance of doubt, demand letters received
  from potential litigants as a result of alleged injuries sustained at one of the Debtors’
  stores that do not list a specific Debtor are listed on Debtor Z Gallerie, LLC’s
  Schedules as Z Gallerie, LLC is the signatory (or successor in interest to a
  signatory) to all store leases.

  Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
  to executory contracts and unexpired leases. Such prepetition amounts, however,
  may be paid in connection with the assumption or assumption and assignment of
  an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
  not include claims that may arise in connection with the rejection of any executory
  contracts and unexpired leases, if any, that may be or have been rejected.

  In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
  incurred on various dates or on a date or dates that are unknown to the Debtors or
  are subject to dispute. Where the determination of the date on which a claim arose,
  accrued, or was incurred would be unduly burdensome and costly to the Debtors’
  estates, the Debtors have not listed a specific date or dates for such claim.

  As of the time of filing of the Schedules and Statements, the Debtors had not
  received all invoices for payables, expenses, and other liabilities that may have
  accrued prior to the Petition Date. Accordingly, the information contained in
  Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
  undertake no obligations, to amend Schedules D and E/F if and as they receive such
  invoices.

  The Debtors sell gift cards (or provide customers gift-cards as part of a return or
  customer appeasement) as part of ordinary course of business. The Debtors report
  on gift cards on an aggregate basis, not by individual outstanding gift-card. As such,



                                     12
      Case 19-10488-LSS        Doc 213      Filed 04/16/19      Page 14 of 233



        the debtors have listed one line item for outstanding gift cards, marked as
        “Contingent.”

(p)     Schedule G – Executory Contracts and Unexpired Leases.

        Listing a contract or agreement on Schedule G does not constitute an admission
        that such contract or agreement is an executory contract or unexpired lease or that
        such contract or agreement was in effect on the Petition Date or is valid or
        enforceable. The Debtors hereby reserve all of their rights to dispute the validity,
        status, or enforceability of any contracts, agreements, or leases set forth in
        Schedule G and to amend or supplement such Schedule as necessary. Certain of
        the leases and contracts listed on Schedule G may contain renewal options,
        guarantees of payment, indemnifications, options to purchase, rights of first refusal
        and other miscellaneous rights. Such rights, powers, duties and obligations are not
        set forth separately on Schedule G. In addition, the Debtors may have entered into
        various other types of agreements in the ordinary course of their business, such as
        supplemental agreements and letter agreement, which documents may not be set
        forth in Schedule G. While reasonable efforts have been made to ensure the
        accuracy of Schedule G, inadvertent errors or omissions may have occurred.

        The Debtors reserve all rights to dispute or challenge the characterization of any
        transaction or any document or instrument related to a creditor’s claim.

        In some cases, the same supplier or provider may appear multiple times in
        Schedule G. Multiple listings, if any, reflect distinct agreements between the
        applicable Debtor and such supplier or provider.

        The listing of any contract on Schedule G does not constitute an admission by the
        Debtors as to the validity of any such contract. The Debtors reserve the right to
        dispute the effectiveness of any such contract listed on Schedule G or to amend
        Schedule G at any time to remove any contract.

        Omission of a contract or agreement from Schedule G does not constitute an
        admission that such omitted contract or agreement is not an executory contract or
        unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
        any such omitted contracts or agreements are not impaired by the omission. The
        Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
        prepetition credit facility. The guaranty obligations arising under these agreements
        are reflected on Schedules D and F only.

(q)     Schedule H – Co-Debtors. For purposes of Schedule H, only the agent under the
        prepetition credit facility or counterparties that are subject to a guaranty are listed
        as Co-Debtors on Schedule H. The Debtors have not listed any litigation-related
        Co-Debtors on Schedule H. Instead, all such listings can be found on the Debtors’
        Schedule E/F.




                                          13
           Case 19-10488-LSS         Doc 213      Filed 04/16/19     Page 15 of 233



6.   Specific Statements Disclosures.

     (a)     Statements Part 1, Question 1-Gross Business Revenue. The Debtors fiscal year
             2017 ended 2/3/2018 and fiscal year 2018 ended 2/2/2019. Gross revenue from
             business operations for the stub period 2/3/2019-3/11/2019 is estimated based on
             written sales for the fiscal year to date.

     (b)     Statements, Part 1, Question 2-Non-Business Revenue. The Debtors net
             non-business revenue against expenses and therefore have not listed any amounts.

     (c)     Statements, Part 2, Question 4-Payments to Insiders. To the extent: (i) a person
             qualified as an “insider” in the year prior to the Petition Date, but later resigned
             their insider status or (ii) did not begin the year as an insider, but later became an
             insider, the Debtors have only listed those payments made while such person was
             defined as an insider in Statements, Part 13, Question 30. For the avoidance of
             doubt, this section (and all references to insiders herein) is subject to section 3.h of
             these Global Notes.

     (d)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
             incurred by the Debtors, refer to paragraph 4(p) of these Global Notes.

     (e)     Statements, Part 5, Question 10 – Certain Losses. Given the scale of the
             Debtors’ store footprint, certain losses, including those losses attributable to theft,
             are unable to be tracked by the Debtors with complete accuracy. Accordingly, such
             losses have not been listed on the Debtors’ Statements. Instead, the Company
             carries a reserve on the balance sheet to account for such losses and reports
             inventories net of such losses on its financial statements. The recovery value of
             inventory after accounting for such losses is reported in Schedule A/B Part 5,
             Question 21.

     (f)     Statements, Part 6, Question 13 – Transfers not Already Listed on Statements.
             In the ordinary course of their business, the Debtors often close or remodel store
             locations, and in the process of doing so, may give away certain fixtures possessing
             little to no economic value. Given the frequency of such gifts and the difficulty in
             accounting for them, the Debtors have not listed such transfers in their Statements.

     (g)     Statements, Part 12, Questions 22-24 – Details About Environmental
             Information. The Debtors have endeavored to disclose all applicable information
             in response to Statements, Part 12, Questions 22–24.

     (h)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
             The Debtors provide certain parties, such as banks, auditors, potential investors,
             vendors, and financial advisors, with financial statements that may not be part of a
             public filing. The Debtors have made a good faith effort to identify all of the parties
             that books, records, and financial statements have been provided to, but
             inadvertently may have not listed all of these entities.




                                               14
      Case 19-10488-LSS        Doc 213        Filed 04/16/19    Page 16 of 233



(i)     Statements, Part 13, Question 28 – Current Partners, Officers, Directors, and
        Shareholders. The Debtors incorporate by reference the List of Equity Security
        Holders filed as part of their Voluntary Petitions.

(j)     Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
        Credited or Given to Insiders. Distributions by the Debtors to their directors and
        officers are listed on the attachment to Question 4. Certain directors and executive
        officers of Z Gallerie, LLC are also directors and executive officers of Z Gallerie
        Holding Company, LLC, and non-Debtor Z Gallerie Holdings, LLC. To the extent
        payments to such individuals are not listed in the response to Question 4 on the
        Statements for such Debtor affiliates, they did not receive payment for their services
        as directors or executive officers of these entities. Certain of the Debtors’ directors
        and executive officers received distributions net of tax withholdings in the year
        preceding the Petition Date. The amounts listed under Question 4 reflect the gross
        amounts paid to such directors and executive officers, rather than the net amounts
        after deducting for tax withholdings.



                           *       *      *        *      *




                                          15
                                   Case 19-10488-LSS                 Doc 213          Filed 04/16/19   Page 17 of 233


 Fill in this information to identify the case:

 Debtor name: Z Gallerie, LLC

 United States Bankruptcy for the District of: Delaware
                                                                                                                                  Check if this is an
 Case number: 19-10488
                                                                                                                                  amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals
 Part 1:   Summary of Assets
 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                            $0.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                  $94,415,241.41
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                    $94,415,241.41
          Copy line 92 from Schedule A/B

 Part 2:   Summary of Liabilities

 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                                $111,935,993.45
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                         $9,749,449.15
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                         $60,347,589.90
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                           $182,033,032.50
 Lines 2 + 3a + 3b
                                    Case 19-10488-LSS                     Doc 213            Filed 04/16/19                Page 18 of 233


 Fill in this information to identify the case:

 Debtor name: Z Gallerie, LLC

 United States Bankruptcy for the District of: Delaware
                                                                                                                                                                 Check if this is an
 Case number: 19-10488
                                                                                                                                                                 amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List the
other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal Property
(Of cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If
more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

 Part 1:     List All Creditors with PRIORITY Unsecured Claims
 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).      

           No. Go to Part 2.

           Yes. Go to line 2.



 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority
 unsecured claims, ll out and attach the Additional Page of Part 1.      

                                                                                                                              Total claim                    Priority amount

  2.1        Priority creditor’s name and mailing address                As of the petition ling date, the claim is:         $0                             UNDETERMINED
                                                                         Check all that apply.
             ADA COUNTY TREASURER, PO BOX 2868, BOISE, ID
             83701                                                            Contingent

             Date or dates debt was incurred                                  Unliquidated

                                                                              Disputed
             Last 4 digits of account number
                                                                         Basis for the claim:


             Specify Code subsection of PRIORITY unsecured               Is the claim subject to offset?
             claim:
                                                                                No
             11 U.S.C. § 507(a) (            )
                                                                                Yes


  2.2        Priority creditor’s name and mailing address                As of the petition ling date, the claim is:         $0                             UNDETERMINED
                                                                         Check all that apply.
             ALABAMA DEPT OF REVENUE, BUSINESS PRIVELEGE
             TAX SECTION, PO BOX 327320, MONTGOMERY, AL                       Contingent
             36132‐7320
                                                                              Unliquidated
             Date or dates debt was incurred
                                                                              Disputed

             Last 4 digits of account number                             Basis for the claim:


                                                                         Is the claim subject to offset?
             Specify Code subsection of PRIORITY unsecured
                                                                                No
             claim:
             11 U.S.C. § 507(a) (            )                                  Yes
                             Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 19 of 233
2.3   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                      Check all that apply.
      ALAMEDA COUNTY TAX COLLECTOR, 1221 OAK
      STREET, OAKLAND, CA 94612‐4286                      Contingent

      Date or dates debt was incurred                     Unliquidated

                                                          Disputed
      Last 4 digits of account number
                                                      Basis for the claim:


      Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
      claim:
                                                            No
      11 U.S.C. § 507(a) (          )
                                                            Yes


2.4   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                      Check all that apply.
      ANNE ARUNDEL COUNTY, OFFICE OF FINANCE, PO
      BOX 17003, BALTIMORE, MD 21297‐1003                 Contingent

      Date or dates debt was incurred                     Unliquidated

                                                          Disputed
      Last 4 digits of account number
                                                      Basis for the claim:


      Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
      claim:
                                                            No
      11 U.S.C. § 507(a) (          )
                                                            Yes


2.5   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                      Check all that apply.
      ARAPAHOE COUNTY TREASURER, PO BOX 571,
      LITTLETON, CO 80160‐0571                            Contingent

      Date or dates debt was incurred                     Unliquidated

                                                          Disputed
      Last 4 digits of account number
                                                      Basis for the claim:


      Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
      claim:
                                                            No
      11 U.S.C. § 507(a) (          )
                                                            Yes


2.6   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                      Check all that apply.
      ARIZONA DEPT. OF REVENUE, PO BOX 29082,
      PHOENIX, AZ 85038‐9082                              Contingent

      Date or dates debt was incurred                     Unliquidated

                                                          Disputed
      Last 4 digits of account number
                                                      Basis for the claim:


      Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
      claim:
                                                            No
      11 U.S.C. § 507(a) (          )
                                                            Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 20 of 233
2.7    Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       BEXAR COUNTY TAX ASSESSOR‐COLLECTOR, PO
       BOX 2903, SAN ANTONIO, TX 78299‐2903                Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.8    Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       BOROUGH OF PARAMUS, ONE JOCKISH SQUARE,
       PARAMUS, NJ 07652                                   Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.9    Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       BROWARD COUNTY TAX COLLECTOR (FL),
       GOVERNMENTAL CENTER ANNEX, 115 S. ANDREWS           Contingent
       AVE, ROOM #A100, FORT LAUDERDALE, FL 33301
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.10   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CA DEPT TAX & FEE ADMINISTRATION, CULVER CITY
       OFFICE, PO BOX 942879, SACRAMENTO, CA 94279‐        Contingent
       0001
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 21 of 233
2.11   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY & COUNTY OF DENVER, PO BOX 660859,
       DALLAS, TX 75266‐0859                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.12   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY & COUNTY OF DENVER, ATTN: TREASURY
       DIVISION, PO BOX 17420, DENVER, CO 80217‐0420       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.13   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY & COUNTY OF SF TAX COLLECTOR,
       UNSECURED PROPERTY TAX, PO BOX 7427, SAN            Contingent
       FRANCISCO, CA 94120‐7427
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.14   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF BATON ROUGE, DEPT OF FINANCE‐
       REVENUE DIV., PO BOX 2590, BATON ROUGE, LA          Contingent
       70821‐2590
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS           Doc 213           Filed 04/16/19             Page 22 of 233
2.15   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF BELLEVUE, LOCKBOX, PO BOX 34372,
       SEATTLE, WA 98124‐1372                                Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.16   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF BEVERLY HILLS, BUSINESS TAX DIVISION,
       PO BOX 844731, LOS ANGELES, CA 90084‐4731             Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.17   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF CENTENNIAL, TAX AND LICENSING
       DIVISION, MAIL CENTER: PO BOX 17383, DENVER, CO       Contingent
       80217‐0383
                                                             Unliquidated
       Date or dates debt was incurred
                                                             Disputed

       Last 4 digits of account number                   Basis for the claim:


                                                         Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                               No
       claim:
       11 U.S.C. § 507(a) (          )                         Yes




2.18   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF CHICAGO, 121 NORTH LASALLE STREET,
       CHICAGO, IL 60602                                     Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 23 of 233
2.19   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF CORONA, 400 SOUTH VICENTIA AVENUE, PO
       BOX 940, CORONA, CA 92878‐0940                      Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.20   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF COSTA MESA, TREASURY MANAGEMENT
       DIVISION, 77 FAIR DRIVE / PO BOX 1200, COSTA        Contingent
       MESA, CA 92628‐1200
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.21   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF CRANSTON, RI, TAX COLLECTOR, PO BOX
       1177, PROVIDENCE, RI 02901‐1177                     Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.22   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF DUNWOODY, 41 PERIMETER CENTER EAST
       STE 250, DUNWOODY, GA 30346                         Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 24 of 233
2.23   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF GARDENA, REVENUE DIVISION, 1700 WEST
       162ND ST, GARDENA, CA 90247‐3778                    Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.24   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF HALLANDALE BEACH, BUS TAX
       RECEIPT/DEVEL SVCS DEPT, 400 S FEDERAL              Contingent
       HIGHWAY, HALLANDALE BEACH, FL 33009‐6433
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.25   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF HOMEWOOD, PO BOX 59666, HOMEWOOD,
       AL 35259                                            Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.26   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF LEAWOOD (KS), 4800 TOWN CENTER DRIVE,
       LEAWOOD, KS 66211                                   Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 25 of 233
2.27   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF LIVERMORE, ATTN: BUSINESS LICENSE,
       1052 S. LIVERMORE AVENUE, LIVERMORE, CA             Contingent
       94550‐4319
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.28   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF NEWPORT BEACH, PO BOX 4999, WHITTIER,
       CA 90607‐4999                                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.29   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF PALM BEACH GARDENS, CASHIER'S OFFICE,
       10500 N MILITARY TRAIL, PALM BEACH GARDE, FL        Contingent
       33410
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.30   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF PEMBROKE PINES, 601 CITY CENTER WAY,
       PEMBROKE PINES, FL 33026                            Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS           Doc 213           Filed 04/16/19             Page 26 of 233
2.31   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF RICHMOND HEIGHTS, CITY CLERK, 1330
       SOUTH BIG BEND BLVD., RICHMOND HEIGHTS, MO            Contingent
       63117
                                                             Unliquidated
       Date or dates debt was incurred
                                                             Disputed

       Last 4 digits of account number                   Basis for the claim:


                                                         Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                               No
       claim:
       11 U.S.C. § 507(a) (          )                         Yes




2.32   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF ROSEVILLE CA, FINANCE ‐ LICENSING, 8839
       N CEDAR AVE #212, FRESNO, CA 93720                    Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.33   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF SAN JOSE, BUS TAX & REG PERMIT DEPT
       #34370, PO BOX 39000, SAN FRANCISCO, CA 94139‐        Contingent
       0001
                                                             Unliquidated
       Date or dates debt was incurred
                                                             Disputed

       Last 4 digits of account number                   Basis for the claim:


                                                         Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                               No
       claim:
       11 U.S.C. § 507(a) (          )                         Yes




2.34   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       CITY OF SCOTTSDALE, PO BOX 1570, SCOTTSDALE,
       AZ 85252‐1570                                         Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 27 of 233
2.35   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF SOUTH MIAMI, FINANCE DEPARTMENT,
       6130 SUNSET DRIVE, S. MIAMI, FL 33143               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.36   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF TAMPA, BUSINESS TAX DIVISION, PO BOX
       2200, TAMPA, FL 33601‐2200                          Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.37   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF TORRANCE, REVENUE DIVISION, 3031
       TORRANCE BLVD., TORRANCE, CA 90503                  Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.38   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF TUALATIN, FINANCE DEPT/BUSINESS
       LICENSE, 18880 SW MARTINAZZI AVE., TUALATIN,        Contingent
       OR 97062‐7092
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 28 of 233
2.39   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CITY OF WALNUT CREEK, PO BOX 5010, SAN
       RAMON, CA 94583‐0810                                Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.40   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CLARK COUNTY BUSINESS LICENSE, 500 S. GRAND
       CENTRAL PKY, 3RD FLOOR, LAS VEGAS, NV 89155‐        Contingent
       4512
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.41   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CLARK COUNTY CLERK/ASSESSOR, 500 S. GRAND
       CENTRAL PKWY, 2ND FL, PO BOX 551401, LAS            Contingent
       VEGAS, NV 89155‐1401
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.42   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       CLEAR CREEK I.S.D. TAX OFFICE, PO BOX 799,
       LEAGUE CITY, TX 77574                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS          Doc 213           Filed 04/16/19             Page 29 of 233
2.43   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       CLERK OF COURT HOWARD COUNTY, LAND
       RECORDS/LICENSING DEPT, 9250 BENDIX ROAD,            Contingent
       COLUMBIA, MD 21045
                                                            Unliquidated
       Date or dates debt was incurred
                                                            Disputed
                                                        Basis for the claim:
       Last 4 digits of account number

                                                        Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                              No
       claim:
       11 U.S.C. § 507(a) (          )                        Yes




2.44   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       CLERK OF THE CIRCUIT COURT, 8 CHURCH CIRCLE,
       ROOM H‐101, ANNAPOLIS, MD 21401                      Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.45   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       COLLIER COUNTY TAX COLLECTOR (FL), 3291 E
       TAMIAMI TRAIL, NAPLES, FL 34112‐5758                 Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.46   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       COLLIN COUNTY COLLECTOR, 2300 BLOOMDALE
       ROAD STE 2324, PO BOX 8046, MCKINNEY, TX 75071       Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 30 of 233
2.47   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COLORADO DEPT. OF REVENUE, 1375 SHERMAN
       STREET, DENVER, CO 80261‐0013                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.48   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COMPTROLLER OF MARYLAND, REVENUE ADMIN
       DIV/TAXPAYER SVC SECTION, PO BOX 2601,              Contingent
       ANNAPOLIS, MD 21404‐2601
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.49   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COUNTY OF ALAMEDA, WTS & MEASURES, 224
       WEST WINTON AVEUE, ROOM #184, HAYWARD, CA           Contingent
       94544
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.50   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COUNTY OF FAIRFAX VA, DEPT OF TAX
       ADMINISTRATION, PO BOX 10203, FAIRFAX, VA           Contingent
       22035‐0203
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 31 of 233
2.51   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COUNTY OF MONTGOMERY TX, TAMMY J. MCRAE ‐
       TAX ASSESSOR‐COLLECTOR, 400 N. SAN JACINTO,         Contingent
       CONROE, TX 77301‐2823
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.52   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COUNTY OF ORANGE, ATTN: TREASURER‐TAX
       COLLECTOR, PO BOX 4005, SANTA ANA, CA 92702‐        Contingent
       4005
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.53   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       COUNTY OF ORANGE (SEALER‐TREASURER), ATTN:
       ORANGE COUNTY TREASURER/SEALER, PO BOX              Contingent
       4005, SANTA ANA, CA 92702‐4005
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.54   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DALLAS COUNTY TAX OFFICE, PO BOX 139066,
       DALLAS, TX 75313‐9066                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 32 of 233
2.55   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DAWSON COUNTY GA, 25 JUSTICE WAY STE 2321,
       DAWSONVILLE, GA 30534                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.56   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DEKALB COUNTY TAX COLLECTOR, PO BOX 100004,
       DECATUR, GA 30031‐7004                              Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.57   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DEPT OF WEIGHTS & MEASURES, PO BOX 1089,
       RIVERSIDE, CA 92502‐1089                            Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.58   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DOUGLAS COUNTY, 8700 HOSPITAL FLOOR, 1ST
       FLOOR, OCC TAX, DOUGLASVILLE, GA 30134              Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 33 of 233
2.59   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       DUCHARME MCMILLEN & ASSOC INC., PO BOX 914,
       MIDDLETOWN, OH 45044                                Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.60   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       EAST BATON ROUGE SHERIFF, PARISH OF EAST
       BATON ROUGE, PO BOX 919319, DALLAS, TX 75391‐       Contingent
       9319
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.61   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       FLORIDA DEPT OF REVENUE/STATE, 5050 W.
       TENNESSEE ST., TALLAHASSEE, FL 32399‐0100           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.62   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       FORT BEND COUNTY TAX ASSESSOR, ATTN: PATSY
       SCHULTZ, RTA, PO BOX 1028/PMT PROCESSING            Contingent
       DEPT, SUGAR LAND, TX 77487‐1028
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS           Doc 213           Filed 04/16/19             Page 34 of 233
2.63   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       FRANCHISE TAX BOARD, PO BOX 942857,
       SACRAMENTO, CA 94257‐0511                             Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.64   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       FULTON COUNTY COMMISSIONER, PO BOX 105052,
       ATLANTA, GA 30348‐5052                                Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.65   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       GA DEPT OF REVENUE, TAXPAYER SERVICES
       DIVISION, PO BOX 740321, ATLANTA, GA 30374‐0321       Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.66   Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       HAMILTON COUNTY TREASURER, 33 N. 9TH STREET,
       NOBLESVILLE, IN 46060                                 Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 35 of 233
2.67   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       HARRIS COUNTY TAX COLLECTOR, ATTN: ANN
       HARRIS BENNETT/TAX ASSESSOR‐COLLECTOR, PO           Contingent
       BOX 4622, HOUSTON, TX 77210‐4622
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.68   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       HILLSBOROUGH COUNTY TAX COLLECTOR, PO BOX
       30012, TAMPA, FL 33630‐3012                         Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.69   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       IDAHO STATE TAX COMMISSION, PO BOX 83784,
       BOISE, ID 83707‐3784                                Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.70   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       ILLINOIS DEPT. OF REVENUE, PO BOX 19006,
       SPRINGFIELD, IL 62794‐9006                          Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 36 of 233
2.71   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       INDIANA DEPT OF REVENUE, PO BOX 1028,
       INDIANAPOLIS, IN 46206‐1028                         Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.72   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       JEFFERSON COUNTY AL TAX COLLECTOR, ROOM
       160 COURTHOUSE, 716 RICHARD ARRINGTON JR            Contingent
       BLVD N, BIRMINGHAM, AL 35203
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.73   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       JEFFERSON COUNTY DEPT OF REVENUE, PO BOX
       12207, BIRMINGHAM, AL 35202‐2207                    Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.74   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       JEFFERSON PARISH SHERIFF & TAX COLLECTOR, PO
       BOX 248, GRETNA, LA 70054                           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 37 of 233
2.75   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       JEFFERSON PARISH SHERIFF'S OFFICE, BUREAU OF
       REVENUE AND TAXATION, SALES TAX DIVISION,           Contingent
       GRETNA, LA 70054
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.76   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       KANSAS DEPT OF REVENUE, 915 SW HARRISON ST.,
       TOPEKA, KS 66625‐5000                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.77   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       KENTUCKY DEPT OF REVENUE, PO BOX 856910,
       LOUISVILLE, KY 40285‐6910                           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.78   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       KING COUNTY TREASURER, 500 4TH AVENUE #600,
       SEATTLE, WA 98104‐2340                              Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 38 of 233
2.79   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       LOS ANGELES COUNTY TAX COLLECTOR, PO BOX
       514818, LOS ANGELES, CA 90051‐4818                  Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.80   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       LOUISIANA DEPT OF AGRICULTURE, DIVISON OF
       WEIGHTS & MEASURES, 5825 FLORIDA BLVD. STE          Contingent
       1003, BATON ROUGE, LA 70806
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.81   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       LOUISIANA DEPT OF REVENUE, PO BOX 3138,
       BATON ROUGE, LA 70821‐3138                          Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.82   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MA DEPT OF UNEMPLOYMENT ASSISTANCE, PO
       BOX 419815, BOSTON, MA 02441‐9815                   Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 39 of 233
2.83   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MARYLAND UNEMPLOYMENT INS FUND, DIVISION
       OF UNEMPLOYMENT INS, PO BOX 1683, BALTIMORE,        Contingent
       MD 21203‐1683
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.84   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MASSACHUSETTS DEPT OF REVENUE, PO BOX 7089,
       BOSTON, MA 02241‐7089                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.85   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       METROPOLITAN TRUSTEE, PERSONAL PROPERTY
       TAX DEPT, PO BOX 305012, NASHVILLE, TN 37230‐       Contingent
       5012
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.86   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MIAMI DADE TAX COLLECTOR, 200 N.W. 2ND
       AVENUE, MIAMI, FL 33128                             Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 40 of 233
2.87   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MIAMI‐DADE COUNTY TAX COLLECTOR, LOCAL
       BUSINESS TAX SECTION, PO BOX 13701, MIAMI, FL       Contingent
       33101‐3701
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.88   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MINNESOTA UI FUND, PO BOX 64621, SAINT PAUL,
       MN 55164‐0621                                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.89   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MO DEPT OF REVENUE, TAXATION DIVISION, PO BOX
       3360, JEFFERSON CITY, MO 65105‐3360                 Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.90   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       MURRAY CITY CORPORATION, BUSINESS LICENSING,
       4646 SOUTH 500 WEST, MURRAY, UT 84123               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 41 of 233
2.91   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       NEVADA DEPT OF TAXATION/REVENUE, PO BOX
       52609, PHOENIX, AZ 85072‐2609                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.92   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       NEVADA DEPT OF TAXATION/REVENUE, 2550 PASEO
       VERDE PKWY, #180, HENDERSON, NV 89074               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.93   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       NEW YORK STATE SALES TAX, CORP ‐ V, PO BOX
       15163, ALBANY, NY 12212‐5163                        Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.94   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       NORTH CAROLINA DEPT OF REVENUE, PO BOX
       25000, RALEIGH, NC 27640‐0650                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes
                              Case 19-10488-LSS          Doc 213           Filed 04/16/19             Page 42 of 233
2.95   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       NYS FILING FEE, STATE PROCESSING CENTER, PO
       BOX 4148, BINGHAMTON, NY 13902‐4148                  Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.96   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       OFF OF FINANCECITY OF LOS ANGELES, BUSINESS
       TAX, PO BOX 513996, LOS ANGELES, CA 90051‐3996       Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.97   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       OHIO BUREAU OF WORKER'S COMPENSATION, PO
       BOX 89492, CLEVELAND, OH 44101‐6492                  Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.98   Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       OHIO STATE TREASURER, SALES & USE TAX
       DIVISION, PO BOX 530, CLEVELAND, OH 43216‐0530       Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 43 of 233
2.99   Priority creditor’s name and mailing address    As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       ORANGE COUNTY FL TAX COLLECTOR, PO BOX
       545100, ORLANDO, FL 32854                           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.100 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       OREGON DEPT OF REVENUE, PO BOX 14260, SALEM,
       OR 97309‐5060                                       Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.101 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       PALM BEACH COUNTY TAX COLLECTOR, PO BOX
       3353, WEST PALM BCH, FL 33402‐3353                  Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.102 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       PARISH & CITY TREASURER BATON ROUGE, CITY OF
       BATON ROUGE, PO BOX 2590, BATON ROUGE, LA           Contingent
       70821‐2590
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS           Doc 213           Filed 04/16/19             Page 44 of 233
2.103 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       PLACER COUNTY TAX COLLECTOR, 2976
       RICHARDSON DRIVE, AUBURN, CA 95603                    Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.104 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       RHODE ISLAND DIV OF TAXATION, RHODE ISLAND
       DIV OF TAXATION, ONE CAPITOL HILL, PROVIDENCE,        Contingent
       RI 02908‐5800
                                                             Unliquidated
       Date or dates debt was incurred
                                                             Disputed

       Last 4 digits of account number                   Basis for the claim:


                                                         Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                               No
       claim:
       11 U.S.C. § 507(a) (          )                         Yes




2.105 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       RIVERSIDE COUNTY TREASURER, PO BOX 12005,
       RIVERSIDE, CA 92502‐2205                              Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.106 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       SALT LAKE COUNTY ASSESSOR, 2001 S STATE ST.
       N2‐600, PO BOX 410470, SALT LAKE CTY, UT 84114‐       Contingent
       0470
                                                             Unliquidated
       Date or dates debt was incurred
                                                             Disputed

       Last 4 digits of account number                   Basis for the claim:


                                                         Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                               No
       claim:
       11 U.S.C. § 507(a) (          )                         Yes
                              Case 19-10488-LSS          Doc 213           Filed 04/16/19             Page 45 of 233
2.107 Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       SAN DIEGO COUNTY TREASURER‐TAX COLLECTOR,
       TREASURER ‐ TAX COLLECTOR, PO BOX 129009, SAN        Contingent
       DIEGO, CA 92112
                                                            Unliquidated
       Date or dates debt was incurred
                                                            Disputed

       Last 4 digits of account number                  Basis for the claim:


                                                        Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                              No
       claim:
       11 U.S.C. § 507(a) (          )                        Yes




2.108 Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       SAN FRANCISCO TAX COLLECTOR, BUSINESS TAX
       SECTION, PO BOX 7425, SAN FRANCISCO, CA 94120‐       Contingent
       7425
                                                            Unliquidated
       Date or dates debt was incurred
                                                            Disputed

       Last 4 digits of account number                  Basis for the claim:


                                                        Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                              No
       claim:
       11 U.S.C. § 507(a) (          )                        Yes




2.109 Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       SARASOTA COUNTY TAX COLLECTOR, 101 S.
       WASHINGTON BLVD., SARASOTA, FL 34236‐6993            Contingent

       Date or dates debt was incurred                      Unliquidated

                                                            Disputed
       Last 4 digits of account number
                                                        Basis for the claim:


       Specify Code subsection of PRIORITY unsecured    Is the claim subject to offset?
       claim:
                                                              No
       11 U.S.C. § 507(a) (          )
                                                              Yes


2.110 Priority creditor’s name and mailing address      As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                        Check all that apply.
       SCC TAX COLLECTOR, COUNTY GOVERNMENT
       CENTER, EAST WING, 70 W. HEDDING STREET, SAN         Contingent
       JOSE, CA 95110‐1767
                                                            Unliquidated
       Date or dates debt was incurred
                                                            Disputed

       Last 4 digits of account number                  Basis for the claim:


                                                        Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                              No
       claim:
       11 U.S.C. § 507(a) (          )                        Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 46 of 233
2.111 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       SOVOS COMPLIANCE LLC, PO BOX 347977,
       PITTSBURGH, PA 15251-4977                           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.112 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       SOVOS COMPLIANCE LLC, 200 BALLARDVALE
       STREET, 4TH FLOOR, WILMINGTON, MA 01887             Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.113 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       SPRING BRANCH I.S.D., TAX ASSESSOR ‐
       COLLECTOR, PO BOX 19037, HOUSTON, TX 77224‐         Contingent
       9037
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.114 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       STATE BOARD OF EQUALIZATION, SPECIAL TAXES
       AND FEES, PO BOX 942879, SACRAMENTO, CA             Contingent
       94279‐8041
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 47 of 233
2.115 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       STATE COMPTROLLER TX, COMPTROLLER OF
       PUBLIC ACCOUNTS, PO BOX 149359, AUSTIN, TX          Contingent
       78714‐9359
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.116 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       STATE OF NEW JERSEY, DIVISION OF EMPLOYER
       ACCOUNTS, PO BOX 059, TRENTON, NJ 08646‐0059        Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.117 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TAX ASSESSOR COLLECTOR‐TARRANT COUNTY, P O
       BOX 961018, FORT WORTH, TX 76161‐0018               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.118 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TENNESSEE DEPT OF REVENUE, ANDREW JACKSON
       BUILDING, 500 DEADERICK ST., NASHVILLE, TN          Contingent
       37242‐1399
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 48 of 233
2.119 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TEXAS WORKFORCE COMMISSION, ATTN: CASHIER,
       101 E. 15TH STREET, AUSTIN, TX 78778‐0091           Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.120 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TOWN OF NATICK, OFFICE OF THE TOWN CLERK, 13
       EAST CENTRAL ST, NATICK, MA 01760                   Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.121 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TRAVIS COUNTY TAX COLLECTOR, PO BOX 149328,
       AUSTIN, TX 78714‐9328                               Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.122 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                       Check all that apply.
       TREASURER OF VIRGINIA, STATE CORP
       COMMISSION‐CLERK'S OFFICE, PO BOX 7607,             Contingent
       MERRIFIELD, VA 22116‐7607
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes
                              Case 19-10488-LSS           Doc 213           Filed 04/16/19             Page 49 of 233
2.123 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       UTAH STATE TAX COMM, TAXPAYER SERVICES DIV.,
       210 N. 1950 WEST, SALT LAKE CITY, UT 84134‐0180       Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.124 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       VA DEPT OF TAXATION, ACCELERATED SALES & USE
       TAX, PO BOX 26627, RICHMOND, VA 23261‐6627            Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.125 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       WA STATE DEPT OF LABOR & INDUSTRIES, PO BOX
       34022, SEATTLE, WA 98124‐1022                         Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes


2.126 Priority creditor’s name and mailing address       As of the petition ling date, the claim is:    $0              UNDETERMINED
                                                         Check all that apply.
       WAKE COUNTY REVENUE DEPT., PO BOX 580084,
       CHARLOTTE, NC 28258‐0084                              Contingent

       Date or dates debt was incurred                       Unliquidated

                                                             Disputed
       Last 4 digits of account number
                                                         Basis for the claim:


       Specify Code subsection of PRIORITY unsecured     Is the claim subject to offset?
       claim:
                                                               No
       11 U.S.C. § 507(a) (          )
                                                               Yes
                              Case 19-10488-LSS         Doc 213           Filed 04/16/19             Page 50 of 233
2.127 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0               UNDETERMINED
                                                       Check all that apply.
       WASHINGTON COUNTY (OR), PROPERTY TAX
       PAYMENT CENTER, PO BOX 3587, PORTLAND, OR           Contingent
       97208‐3587
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.128 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0               UNDETERMINED
                                                       Check all that apply.
       WASHINGTON DEPT OF REVENUE, PO BOX 34456,
       SEATTLE, WA 98124‐1456                              Contingent

       Date or dates debt was incurred                     Unliquidated

                                                           Disputed
       Last 4 digits of account number
                                                       Basis for the claim:


       Specify Code subsection of PRIORITY unsecured   Is the claim subject to offset?
       claim:
                                                             No
       11 U.S.C. § 507(a) (          )
                                                             Yes


2.129 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $0               UNDETERMINED
                                                       Check all that apply.
       WI DEPT OF REVENUE, CUSTOMER SERVICE
       BUREAU, PO BOX 8949, MAIL STOP 5‐77, MADISON,       Contingent
       WI 53708‐8949
                                                           Unliquidated
       Date or dates debt was incurred
                                                           Disputed

       Last 4 digits of account number                 Basis for the claim:


                                                       Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                                             No
       claim:
       11 U.S.C. § 507(a) (          )                       Yes




2.130 Priority creditor’s name and mailing address     As of the petition ling date, the claim is:    $ 9,722,789.00   $9,722,789.00
                                                       Check all that apply.
       CUSTOMER DEPOSITS
                                                           Contingent
       Date or dates debt was incurred
                                                           Unliquidated

       Last 4 digits of account number                     Disputed
                                                       Basis for the claim:
       Specify Code subsection of PRIORITY unsecured
       claim:                                          Is the claim subject to offset?
       11 U.S.C. § 507(a) (          )                       No
                                                             Yes
                                 Case 19-10488-LSS                       Doc 213             Filed 04/16/19               Page 51 of 233
 2.131 Priority creditor’s name and mailing address                     As of the petition ling date, the claim is:          $ 9,451.91                    $9,451.91
                                                                        Check all that apply.
          AETNA INC., ALIC, P.O. BOX 601034, PASADENA, CA
          91189-1034                                                         Contingent

          Date or dates debt was incurred                                    Unliquidated

                                                                             Disputed
          Last 4 digits of account number
                                                                        Basis for the claim:
                                                                        EMPLOYEE BENEFITS
          Specify Code subsection of PRIORITY unsecured                 Is the claim subject to offset?
          claim:
                                                                               No
          11 U.S.C. § 507(a) (             )
                                                                               Yes


 2.132 Priority creditor’s name and mailing address                     As of the petition ling date, the claim is:          $ 17,208.24                   $17,208.24
                                                                        Check all that apply.
          AETNA HEALTH MANAGEMENT, 151 FARMINGTON
          AVENUE, HARTFORD, CT 06156                                         Contingent

          Date or dates debt was incurred                                    Unliquidated

                                                                             Disputed
          Last 4 digits of account number
                                                                        Basis for the claim:
                                                                        EMPLOYEE BENEFITS
          Specify Code subsection of PRIORITY unsecured                 Is the claim subject to offset?
          claim:
                                                                               No
          11 U.S.C. § 507(a) (             )
                                                                               Yes


 2.133 Priority creditor’s name and mailing address                     As of the petition ling date, the claim is:          $0                            UNDETERMINED
                                                                        Check all that apply.
          VOYA FINANCIAL, 230 PARK AVE., NEW YORK, NY
          10169                                                              Contingent

          Date or dates debt was incurred                                    Unliquidated

                                                                             Disputed
          Last 4 digits of account number
                                                                        Basis for the claim:
                                                                        EMPLOYMENT BENEFITS
          Specify Code subsection of PRIORITY unsecured                 Is the claim subject to offset?
          claim:
                                                                               No
          11 U.S.C. § 507(a) (             )
                                                                               Yes



Part 2:   List All Creditors with NONPRIORITY Unsecured Claim
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.      

                                                                                                                                                            Amount of claim

 3.1      Nonpriority creditor’s name and mailing address                                  As of the petition ling date, the claim is:                     $4,838.71
          119 LEAWOOD LLC, TOWN CENTER CROSSING, PO BOX 3536,                              Check all that apply.
          COLUMBUS, OH 43260-3536
                                                                                               Contingent
          Date or dates debt was incurred
                                                                                               Unliquidated

                                                                                               Disputed
                                                                                           Basis for the claim:
                                                                                           RENT/UTILITIES
                                                                                           Is the claim subject to offset?
                                                                                                 No
                                                                                                 Yes
                           Case 19-10488-LSS                Doc 213    Filed 04/16/19               Page 52 of 233
3.2   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $14,166.67
      1515 N HALSTED LLC, P.O. BOX 851319, MINNEAPOLIS, MN 55485-     Check all that apply.
      1319
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.3   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $53,213.00
      24 SEVEN STAFFING, INC., P.O. BOX 5786, HICKSVILLE, NY 11802-   Check all that apply.
      5786
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      STAFFING/ TEMPORARY SERVICES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.4   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $28,201.99
      4TH STREET HOLDINGS LLC., C/O BOND RETAIL, 5 THIRD STREET,      Check all that apply.
      STE 1225, SAN FRANCISCO, CA 94103
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.5   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $9,882.25
      A.R.T. FURNITURE INC., 1165 AUTO CENTER DRIVE, ONTARIO, CA      Check all that apply.
      91761
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS               Doc 213    Filed 04/16/19               Page 53 of 233
3.6   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $3,530.63
      ACCOUNTING PRINCIPALS, 3245 PEACHTREE PARKWAY, SUITE D-        Check all that apply.
      224, SUWANEE, GA 30024
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.7   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $98,461.64
      ACCURATE PERSONNEL LLC, 33 S ROSELLE ROAD, SCHAUMBURG, IL      Check all that apply.
      60193
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     STAFFING/ TEMPORARY SERVICES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.8   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $2,208.07
      ACTIVE SALES CO. INC., P.O. BOX 3908, SANTA FE SPRINGS, CA     Check all that apply.
      90670
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.9   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      ADAMS, BRENDA, 3249 MURIEL DRIVE, RIVERSIDE, CA 92509          Check all that apply.
      Date or dates debt was incurred                                    Contingent
      12/08/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 54 of 233
3.10   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       ADAMS, NICOLE, 23191 FASHION DRIVE #310, ESTERO, FL 33928    Check all that apply.
       Date or dates debt was incurred                                  Contingent
       10/06/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.11   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $2,200.00
       ADVANCE CONCRETE SERVICES LLC, 6849 PEACHTREE DUNWOODY       Check all that apply.
       RD B, SUITE 300, ATLANTA, GA 30328
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.12   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $16,468.99
       AETNA GLASS, 1001 HAMPSHIRE LANE, STE #100, RICHARDSON, TX   Check all that apply.
       75080
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.13   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       AGUIRRE, BRITTANY, 15717 BRIGHTON AVENUE #B, GARDENA, CA     Check all that apply.
       90247
                                                                        Contingent
       Date or dates debt was incurred
       12/01/2016                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 55 of 233
3.14   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       AGUSTIN, DAVENA, 843 WEST 169TH STREET, GARDENA, CA 90247     Check all that apply.
       Date or dates debt was incurred                                   Contingent
       06/07/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.15   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $470.80
       AIR ESSCENTIALS INC., 7055 SW 47TH STREET, MIAMI, FL 33155    Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.16   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $7,709.62
       AIT WORLDWIDE LOGISTICS, PO BOX 775379, CHICAGO, IL 60677-    Check all that apply.
       5379
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.17   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $38,283.54
       AJILON PROFESSIONAL STAFFING LLC., DEPT CH 14031, PALATINE,   Check all that apply.
       IL 60055-4031
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     STAFFING/ TEMPORARY SERVICES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 56 of 233
3.18   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       ALEXANDRE, RALPH, 20740 NW 7 AVENUE, MIAMI, FL 33169         Check all that apply.
       Date or dates debt was incurred                                  Contingent
       05/05/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.19   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       ALIX, OSMIN, 5555 COLLINS AVE #170, MIAMI BEACH, FL 33140    Check all that apply.
       Date or dates debt was incurred                                  Contingent
       12/20/2013
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.20   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       ALLEN, CAROL                                                 Check all that apply.
       Date or dates debt was incurred                                  Contingent
       10/18/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    GL/AUTO LIABILITY CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.21   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       ALSTON, TENISHA, 50 AUSTIN AVE. #223, HAYWARD, CA 94555      Check all that apply.
       Date or dates debt was incurred                                  Contingent
       09/26/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 57 of 233
3.22   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       ALSTON, TENISHA, 50 AUSTIN AVE. #223, HAYWARD, CA 94555       Check all that apply.
       Date or dates debt was incurred                                   Contingent
       04/21/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.23   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       ALVARADO, JULIO, 439 SALT MEADOW CIRCLE #303, BRADENTON, FL   Check all that apply.
       34208
                                                                         Contingent
       Date or dates debt was incurred
       11/25/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.24   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       AMATO, DENISE, 1830 HAZELWOOD STREET, SARASOTA, FL 34231      Check all that apply.
       Date or dates debt was incurred                                   Contingent
       01/14/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.25   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,309,168.00
       AMERICAN EXPRESS, BOX 0001, LOS ANGELES, CA 90096-0001        Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     CREDIT CARD PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 58 of 233
3.26   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $20,725.66
       AMERICAN HERITAGE BILLIARD'S, PO BOX 74704, CLEVELAND, OH     Check all that apply.
       44194-4704
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.27   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $70,633.35
       AMERICAN SOLUTIONS FOR BUSINESS, 8479 SOLUTION CENTER,        Check all that apply.
       CHICAGO, IL 60677-8004
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.28   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       AMIRDZHANOVA, ELINA, 509 ELMONT TERRACE, NASHVILLE, TN        Check all that apply.
       37211
                                                                         Contingent
       Date or dates debt was incurred
       12/17/2015                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.29   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $559,701.42
       APTOS INC., 945 EAST PACES FERRY ROAD, SUITE 2500, ATLANTA,   Check all that apply.
       GA 30326
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 59 of 233
3.30   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $14,209.69
       ARAMARK REFRESHMENT SERVICES, 4300 HIGHLANDS PARKWAY           Check all that apply.
       STE D, SMYRNA, GA 30082
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.31   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $8,346.88
       ARBORETUM MALL LLC., P.O. BOX 281637, ATLANTA, GA 30384-1637   Check all that apply.
       Date or dates debt was incurred                                    Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.32   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $88,116.00
       ARENT FOX LLP, 555 WEST FIFTH STREET, 48TH FLOOR, LOS          Check all that apply.
       ANGELES , CA 90013
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      PROFESSIONAL SERVICES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.33   Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $45.00
       ARIZONA ON SITE REPAIR & SERVICE, 7303 N 14TH ST. #11,         Check all that apply.
       PHOENIX, AZ 85020
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                            Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 60 of 233
3.34   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $1,065.00
       ARLAN RECEIVING DELIVERY, 5400 SOUTH GARNETT ROAD, TULSA,   Check all that apply.
       OK 74146
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRANSPORTATION
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.35   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       ARMSTRONG, DARRIUS, 5642 S. TRUMBULL, CHICAGO, IL 60629     Check all that apply.
       Date or dates debt was incurred                                 Contingent
       10/12/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.36   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $70,366.95
       ART TRENDS, DIVISION OF ATI INDUSTRIES, 27992 CAMINO        Check all that apply.
       CAPISTRANO UNIT K, LAGUNA NIGUEL, CA 92677
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.37   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $28,662.00
       ARTISTS GUILD OF AMERICA, 13225 S. WESTERN AVENUE,          Check all that apply.
       GARDENA, CA 90249
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                            Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 61 of 233
3.38   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $2,520.00
       ASAP TRUCKING COMPANY INC., P.O. BOX 515, TYRONE, GA 30290    Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.39   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       ASMARIAN, VICKI, 5427 LEMON GROVE AVE, HOLLYWOOD, CA 90038    Check all that apply.
       Date or dates debt was incurred                                   Contingent
       07/22/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.40   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,067.88
       AT&T, P.O. BOX 5091, CAROL STREAM, IL 60197-5091              Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.41   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $245.59
       AT&T (UNIPLAN), P.O. BOX 5080, CAROL STREAM, IL 60197-5080    Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 62 of 233
3.42   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,556.34
       AT&T GLOBAL SVCS CANADA CO, PO BOX 9266 STN A, TORONTO, ON    Check all that apply.
       M5W 3M1 CANADA
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.43   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,634.25
       AUDIOEYE INC., 5210 E. WILLIAMS CIRCLE STE 750, TUCSON, AZ    Check all that apply.
       85711
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.44   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $7,294.64
       AVERY DENNISON, 15178 COLLECTIONS CENTER DRIVE, CHICAGO, IL   Check all that apply.
       60693
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.45   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       AXE, JASON, 15905 BENT TREE FOREST CIRCLE, DALLAS, TX 75248   Check all that apply.
       Date or dates debt was incurred                                   Contingent
       07/16/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 63 of 233
3.46   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BABOOMIAN, SHAWNT, 3318 EMERAL ISLE DRIVE, GLENDALE, CA     Check all that apply.
       91206
                                                                       Contingent
       Date or dates debt was incurred
       05/20/2014                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.47   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BALKUM, SHAUN, 800 ROSS AVE, APT 2137, DALLAS, TX 75202     Check all that apply.
       Date or dates debt was incurred                                 Contingent
       03/15/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.48   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $9,581.27
       BANK OF AMERICA MERCHANT SVCS, POST OFFICE BOX 1256,        Check all that apply.
       ENGLEWOOD, CO 80150
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   BANK FEES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.49   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $59,601.00
       BARNES & THORNBURG LLP, 2029 CENTURY PARK EAST, STE 300,    Check all that apply.
       LOS ANGELES, CA 90067-2904
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   PROFESSIONAL SERVICES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                            Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 64 of 233
3.50   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       BARNES, PAMELA, PO BOX 363, FRISCO, TX 75034                  Check all that apply.
       Date or dates debt was incurred                                   Contingent
       07/22/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.51   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       BARTEL, PHIL, 10708 MISTY HOLLOW AVE, BATON ROUGE, LA 70810   Check all that apply.
       Date or dates debt was incurred                                   Contingent
       01/03/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.52   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       BARTEL, PHIL LAWRENCE, 10708 MISTY HOLLOW AVE, BATON          Check all that apply.
       ROUGE, LA 70810
                                                                         Contingent
       Date or dates debt was incurred
       12/26/2014                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.53   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,220.00
       BARTKY MINERALOGICAL ENT., 26 COMMERCE ROAD, FAIRFIELD, NJ    Check all that apply.
       07004
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 65 of 233
3.54   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       BASKERVILLE, TAZANIQUA, 101 EASTWYCK, DECATUR, GA 30032      Check all that apply.
       Date or dates debt was incurred                                  Contingent
       03/01/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.55   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       BASSAN, JACKIE & JILLIANNA                                   Check all that apply.
       Date or dates debt was incurred                                  Contingent
       01/01/2019
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    GL/AUTO LIABILITY CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.56   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $1,616,145.10
       BASSETT MIRROR COMPANY INC., 1290 PHILPOTT DRIVE, BASSETT,   Check all that apply.
       VA 24055
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.57   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       BAUER, WESCOTT, 1715 ADAMS AVE #9, SAN DIEGO, CA 37982       Check all that apply.
       Date or dates debt was incurred                                  Contingent
       07/04/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 66 of 233
3.58   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $11,596.31
       BAYBROOK LPC LLC, PO BOX 860414, MINNEAPOLIS, MN 55486-0414   Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.59   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       BEHR, NADINE, 11300 FOOTHILL BLVD #85, SYLMAR, CA 91342       Check all that apply.
       Date or dates debt was incurred                                   Contingent
       07/19/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.60   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
       BEHR, NADINE, 11300 FOOTHILL BLVD #85, SYLMAR, CA 91342       Check all that apply.
       Date or dates debt was incurred                                   Contingent
       10/25/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.61   Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $35,890.34
       BELARDI-WONG, PO BOX 5173, NEW YORK, NY 10087-5173            Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 67 of 233
3.62   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $18,771.51
       BELLEVUE SQUARE LLC, 575 BELLEVUE SQUARE, BELLEVUE, WA      Check all that apply.
       98004
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.63   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $2,315.71
       BELLEVUE SQUARE MERCHANTS ASSOC, 575 BELLEVUE SQUARE,       Check all that apply.
       BELLEVUE, WA 98004
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.64   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BELTON, AUJANAY, 5007 CREEKBRIDGE COURT, SPRING, TX 77379   Check all that apply.
       Date or dates debt was incurred                                 Contingent
       08/24/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.65   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BELTRAN, EMMA, 305 ST FRANCIS AVE, SAN ANTONIO, TX 78204    Check all that apply.
       Date or dates debt was incurred                                 Contingent
       12/04/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                            Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 68 of 233
3.66   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $205.00
       BEN BROCK FURNITURE REPAIR, 2100 S.W. 9TH STREET UNIT A,    Check all that apply.
       BLUE SPRINGS, MO 64015
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.67   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BENJAMIN, TAYLOR, 13837 FOLKSTONE CIRCLE, WELLINGTON, FL    Check all that apply.
       33414
                                                                       Contingent
       Date or dates debt was incurred
       11/07/2013                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.68   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BENSON, THERESA, 1598 HARBOR DRIVE, VISTA, CA 92081-8780    Check all that apply.
       Date or dates debt was incurred                                 Contingent
       11/14/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.69   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BENSON, THERESA, 1598 HARBOR DRIVE, VISTA, CA 92081-8780    Check all that apply.
       Date or dates debt was incurred                                 Contingent
       08/18/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                            Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 69 of 233
3.70   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $9,765.10
       BERGER TRANSFER AND STORAGE, NW 7215, P.O. BOX 1450,         Check all that apply.
       MINNEAPOLIS, MN 55485-7215
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.71   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $17,624.63
       BEVERLY DRIVE ENTERPRISES, ATTN: ALAN ABRAMSON, 9405         Check all that apply.
       BRIGHTON WAY #34, BEVERLY HILLS, CA 90210
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.72   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
       BILLING, KAYLA                                               Check all that apply.
       Date or dates debt was incurred                                  Contingent
       04/11/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    GL/AUTO LIABILITY CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.73   Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $21,693.75
       BING ADS, MICROSOFT ONLINE INC., PO BOX 847543, DALLAS, TX   Check all that apply.
       75284-7543
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS           Doc 213    Filed 04/16/19               Page 70 of 233
3.74   Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
       BLACKMAN, TAYLOR, 2020 PECAN LAKE DRIVE , RICHMOND, TX     Check all that apply.
       77406
                                                                      Contingent
       Date or dates debt was incurred
       08/08/2016                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.75   Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
       BLANCHE, ANTWANE, 11821 ORCHARD AVENUE, LOS ANGELES, CA    Check all that apply.
       90047
                                                                      Contingent
       Date or dates debt was incurred
       01/09/2018                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.76   Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $63,838.42
       BLOOMCRAFT FABRICS LLC DBA BLOOMCRAFT HO, PO BOX 418440,   Check all that apply.
       BOSTON, MA 02241-8440
                                                                      Contingent
       Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.77   Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
       BOND, CLAUDIA, 3248 RABLEWOOD DR. N, SARASOTA, FL 34237    Check all that apply.
       Date or dates debt was incurred                                Contingent
       11/04/2017
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                            Case 19-10488-LSS              Doc 213       Filed 04/16/19               Page 71 of 233
3.78   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
       BOND, CLAUDIA, 3248 RABLEWOOD DR. N, SARASOTA, FL 34237          Check all that apply.
       Date or dates debt was incurred                                      Contingent
       05/15/2017
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.79   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $5,544.75
       BOSS LOGISTICS LLC, 6710 GRADE LANE, SUITE 610, LOUISVILLE, KY   Check all that apply.
       40213
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TRANSPORTATION
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.80   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
       BOUDREAUX, ASHLEY, 11916 SAGE DR., BATON ROUGE, LA 70818         Check all that apply.
       Date or dates debt was incurred                                      Contingent
       01/30/2017
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.81   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
       BOWMAN, ELIZABETH, 320 GRANELLO AVE #548, CORAL GABLES, FL       Check all that apply.
       33146
                                                                            Contingent
       Date or dates debt was incurred
       02/22/2016                                                           Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes
                            Case 19-10488-LSS             Doc 213       Filed 04/16/19               Page 72 of 233
3.82   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $361,772.08
       BPE GROWTH & OPERATIONS LLC, 11150 SANTA MONICA BLVD. STE       Check all that apply.
       1200, LOS ANGELES, CA 90025
                                                                           Contingent
       Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       CONSULTING FEES AND EXPENSES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.83   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BRADLEY, LINDSAY, 200 LESLIE DRIVE #514, HALLANDALE BEACH, FL   Check all that apply.
       33009
                                                                           Contingent
       Date or dates debt was incurred
       05/25/2017                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.84   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $3,752.75
       BRANDES PRINTING COMPANY, 726 ADDISON STREET, BERKELEY, CA      Check all that apply.
       94710
                                                                           Contingent
       Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.85   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $46,612.18
       BRAVO WAREHOUSE & DISTRIBUTION INC., 3330 WEST PAPAGO           Check all that apply.
       STREET SUITE C, PHOENIX, AZ 85009
                                                                           Contingent
       Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       TRANSPORTATION
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                            Case 19-10488-LSS              Doc 213       Filed 04/16/19               Page 73 of 233
3.86   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $11,540.23
       BRE DDR IVA MILLENIA FL LLC, DEPT 367954 25503 61373, P.O. BOX   Check all that apply.
       930371, ATLANTA, GA 31193-0371
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        RENT/UTILITIES
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.87   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $912,989.68
       BRENTWOOD PRIVATE V LP, ATTN: RYAN FOLTZ, 11150 SANTA            Check all that apply.
       MONICA STE 1200, LOS ANGELES, CA 90025
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        MANAGEMENT FEES
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.88   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $10,462,979.00
       BRENTWOOD ZG, LLC, 11150 SANTA MONICA BLVD., SUITE 1200, LOS     Check all that apply.
       ANGELES, CA 90025
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        UNSECURED BRENTWOOD TRANCHE 1
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.89   Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $16,943,932.00
       BRENTWOOD ZG, LLC, 11150 SANTA MONICA BLVD., SUITE 1200, LOS     Check all that apply.
       ANGELES, CA 90025
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        UNSECURED BRENTWOOD TRANCHE 2
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes
                            Case 19-10488-LSS              Doc 213      Filed 04/16/19               Page 74 of 233
3.90   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $3,180.10
       BRINK'S INC., 550 SOUTH HILL, ROOM 805, LOS ANGELES, CA 90013   Check all that apply.
       Date or dates debt was incurred                                     Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.91   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BRIZO, CHRISTIAN, 516 S. FLOWER AVE, INGLEWOOD, CA 90301        Check all that apply.
       Date or dates debt was incurred                                     Contingent
       03/11/2014
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.92   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BROOKS, ARETHA, 108 S. RITA, WACO, TX 76705                     Check all that apply.
       Date or dates debt was incurred                                     Contingent
       08/03/2018
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.93   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BROUSSET, CRISTINA, 5922 PATIO DRIVE, BOCA RATON, FL 33433      Check all that apply.
       Date or dates debt was incurred                                     Contingent
       03/27/2018
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                            Case 19-10488-LSS                Doc 213    Filed 04/16/19               Page 75 of 233
3.94   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BROWN, MICHAEL, 30 MASON ST. #202, SAN FRANCISCO, CA 94102      Check all that apply.
       Date or dates debt was incurred                                     Contingent
       10/06/2015
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.95   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BRUENING, CHRISTINE, 645 NORTH 5TH AVE #1, PHOENIX, AZ 85003    Check all that apply.
       Date or dates debt was incurred                                     Contingent
       07/15/2017
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.96   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BUHMANN, JEFF, 624 E. MADISON, VILLA PARK, IL 60181             Check all that apply.
       Date or dates debt was incurred                                     Contingent
       02/28/2018
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.97   Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
       BUI, LOC, 1048 JAMESTOWN AVENUE, SAN FRANCISSCO, CA 94124       Check all that apply.
       Date or dates debt was incurred                                     Contingent
       02/24/2014
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                            Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 76 of 233
3.98   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BURBOROUGH, ADAM, 4006 W CASSIA ST, BOISE, ID 83705-2113    Check all that apply.
       Date or dates debt was incurred                                 Contingent
       12/21/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.99   Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
       BURBOROUGH, ADAM, 4006 W CASSIA ST, BOISE, ID 83705-2113    Check all that apply.
       Date or dates debt was incurred                                 Contingent
       10/04/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.100 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      BURGOS, ADRIANA, 5225 WELLINGTON PARK CIRCLE, ORLANDO, FL    Check all that apply.
      32839
                                                                       Contingent
       Date or dates debt was incurred
       04/09/2014                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.101 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      BURNS, BETH, 700 NE HARBOUR TERRACE #323, BOC RATON, FL      Check all that apply.
      33434
                                                                       Contingent
       Date or dates debt was incurred
       04/05/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 77 of 233
3.102 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,356.51
      BV CENTERCAL LLC, PO BOX 6136, PROPERTY: Z601510,             Check all that apply.
      HICKSVILLE, NY 11802-6136
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.103 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      BYRD, TRAVIS, 28 CALENDULA CT, HOMOSASSA, FL 34446            Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/02/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.104 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      BYRD, TRAVIS, 28 CALENDULA CT, HOMOSASSA, FL 34446            Check all that apply.
      Date or dates debt was incurred                                   Contingent
       10/03/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.105 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $649,276.16
      C.H. ROBINSON COMPANY, CHRIS WAASTED, 14701 CHARLSON          Check all that apply.
      ROAD, EDEN PRAIRIE, MN 55347-5076
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 78 of 233
3.106 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $155,180.30
      CAF LAW GROUP, 8444 WILSHIREBLVD., 8TH FLOOR, BEVERLY HILLS,   Check all that apply.
      CA 90211
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     PROFESSIONAL SERVICES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.107 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CALCAGNO, TAYLOR, 10660 NEWBURY STREET, WESTCHESTER, IL        Check all that apply.
      60154
                                                                         Contingent
      Date or dates debt was incurred
       05/30/2018                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.108 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CALDERON-WALKER, ALYCIA, 5119 CHELWYN CT, ORLANDO, FL          Check all that apply.
      32837-4934
                                                                         Contingent
      Date or dates debt was incurred
       12/15/2018                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.109 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $197.23
      CALIFORNIA UMBRELLA, 4645 TROY COURT, RIVERSIDE, CA 92509      Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 79 of 233
3.110 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CALLES, JOSE ROBERTO, 6656 E ROSECRANS AVE, SPC-S46,         Check all that apply.
      PARAMOUNT, CA 90723
                                                                       Contingent
      Date or dates debt was incurred
       04/20/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.111 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CALLES, ROBERTO, 6656 E. ROSECRANS AVE SPC-S46, PARAMOUNT,   Check all that apply.
      CA 90723
                                                                       Contingent
      Date or dates debt was incurred
       03/17/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.112 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $982.95
      CANADIAN ART PRINTS INC., 110-6311 WESTMINSTER HWY.,         Check all that apply.
      RICHMOND, BC V7C 4V4 CANADA
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.113 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CANNON, HOWARD, 2111 VERMILLION OAK, FRESNO, TX 77545        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       02/23/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS          Doc 213    Filed 04/16/19               Page 80 of 233
3.114 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      CANNON, HOWARD, 2111 VERMILLION OAK, FRESNO, TX 77545     Check all that apply.
      Date or dates debt was incurred                               Contingent
       09/17/2015
                                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.115 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      CANNON, HOWARD, 2111 VERMILLION OAK, FRESNO, TX 77545     Check all that apply.
      Date or dates debt was incurred                               Contingent
       03/04/2015
                                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.116 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      CANNON, HOWARD, 2111 VERMILLION OAK, FRESNO, TX 77545     Check all that apply.
      Date or dates debt was incurred                               Contingent
       09/16/2014
                                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.117 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      CANNON, HOWARD, 2111 VERMILLION OAK, FRESNO, TX 77545     Check all that apply.
      Date or dates debt was incurred                               Contingent
       03/28/2014
                                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes
                           Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 81 of 233
3.118 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $5,001.12
      CAPREF BROOKWOOD VILLAGE LLC, P.O. BOX 713934, CINCINNATI,   Check all that apply.
      OH 45271-3934
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.119 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CARDENAS, HECTOR, 8932 SAN ANTONIO AVENUE, SOUTH GATE, CA    Check all that apply.
      90280
                                                                       Contingent
      Date or dates debt was incurred
       07/04/2017                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.120 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CARDENAS, JULIO, 420 W. 94TH STREET, LOS ANGELES, CA 90003   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/16/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.121 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CARDENAS, LAWRENCE, 530 MARCHMONT, SAN ANTONIO, TX 78213     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       10/28/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 82 of 233
3.122 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $32,926.04
      CAREER GROUP INC., FOURTH FLOOR FASHION TALENT, PO BOX        Check all that apply.
      203654, DALLAS, TX 75320-3654
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.123 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,565.30
      CAREERBUILDER EMPLOYMENT SCREENING LLC, 13047                 Check all that apply.
      COLLECTION CENTER DR., CHICAGO, IL 60693-0130
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.124 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CARLA CASTILLO, 957 ARLINGTON AVENUE, BERKELEY, CA 94707      Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.125 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,129.75
      CAROLINA HANDLING LLC., PO BOX 890352, CHARLOTTE, NC 28289-   Check all that apply.
      0352
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 83 of 233
3.126 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CARTER, CHAD, 4936 6TH AVENUE, LOS ANGELES, CA 90043          Check all that apply.
      Date or dates debt was incurred                                   Contingent
       08/30/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.127 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CARTER, KEISHA, 21021 ERWIN STREET #140, WOODLAND HILLS, CA   Check all that apply.
      91367
                                                                        Contingent
      Date or dates debt was incurred
       03/23/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.128 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CARTER, KIRSTEN, 1308 DANBERRY, BURKBURNETT, TX 76354         Check all that apply.
      Date or dates debt was incurred                                   Contingent
       07/24/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.129 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CASTILLO, DESTINY, 1847 FULLER DRIVE, DALLAS, TX 75228        Check all that apply.
      Date or dates debt was incurred                                   Contingent
       06/09/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 84 of 233
3.130 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CASTILLO, VANESSA, 1406 NARCISSUS LANE, MEQUITE, TX 75149      Check all that apply.
       Date or dates debt was incurred                                   Contingent
       10/03/2016
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.131 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $4,653.37
      CDW DIRECT LLC., P.O. BOX 75723, CHICAGO, IL 60675             Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.132 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CEDENO, JORGE, 8920 ALEXANDER AVE #3/4, SOUTH GATE, CA         Check all that apply.
      90280
                                                                         Contingent
       Date or dates debt was incurred
       08/10/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.133 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $80.33
      CENTURYLINK, BUSINESS SERVICES, P.O. BOX 52187, PHOENIX, AZ    Check all that apply.
      85072-2187
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 85 of 233
3.134 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CHAMBERS, KIM, 1117 ARBOR CREEK DRIVE #2B, KIRKWOOD, MO      Check all that apply.
      63122
                                                                       Contingent
      Date or dates debt was incurred
       12/24/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.135 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CHANG, JEFFRY TRABANINO, 1545 W. 87TH STREET, LOS ANGELES,   Check all that apply.
      CA 90047
                                                                       Contingent
      Date or dates debt was incurred
       04/03/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.136 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CHRISTENSEN, WENDA, 5941 S. POTOMAC DR, MURRAY, UT 84123     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       09/24/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.137 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $32.00
      CITY OF LOS ANGELES, FALSE ALARMS, P.O. BOX 30879, LOS       Check all that apply.
      ANGELES, CA 90030-0879
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TAXES AND RELATED LIABILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 86 of 233
3.138 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $9,546.26
      CITYCENTRE TWO PARTNERS LP, CITYCENTRE ONE, 800 TOWN AND    Check all that apply.
      COUNTRY BLVD. STE 200, HOUSTON, TX 77024
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.139 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      CLARK, SHANNA, 5056 N WHITE CAP LANE #202, MERIDIAN, ID     Check all that apply.
      83646
                                                                      Contingent
      Date or dates debt was incurred
       04/12/2017                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.140 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $249,337.00
      CLASSIC CONCEPTS INC., 4505 BANDINI BOULEVARD, VERNON, CA   Check all that apply.
      90058
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.141 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $6,816.53
      CLAY TERRACE PARTNERS LLC, PO BOX 643726, PITTSBURGH, PA    Check all that apply.
      15264-726
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                           Case 19-10488-LSS           Doc 213    Filed 04/16/19               Page 87 of 233
3.142 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $10,053.47
      CLEARFORK RETAIL VENTURE LLC, THE SHOPS AT CLEARFORK, PO   Check all that apply.
      BOX 775217, CHICAGO, IL 60677-5217
                                                                     Contingent
      Date or dates debt was incurred
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 RENT/UTILITIES
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.143 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      COCHRAN, DEBRA, 2722 DRACUT LANE, NASHVILLE, TN 37211      Check all that apply.
      Date or dates debt was incurred                                Contingent
       07/02/2017
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.144 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      COCHRAN, DEBRA, 2722 DRACUT LANE, NASHVILLE, TN 37211      Check all that apply.
      Date or dates debt was incurred                                Contingent
       04/23/2017
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.145 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      COCHRANE, AMANDA, 9001 ANNONHILL ST., WAKE FOREST, NC      Check all that apply.
      27587
                                                                     Contingent
      Date or dates debt was incurred
       03/24/2016                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                           Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 88 of 233
3.146 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $8,737.50
      COMFORT DESIGN, AKA COMFORT DESIGN C/O CIT GROUP-COMM'L,      Check all that apply.
      PO BOX 33453, CHARLOTTE, NC 28233-3453
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.147 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $27,423.25
      COMMONWEALTH HOME FASHIONS INC., P.O. BOX 10032, ALBANY,      Check all that apply.
      NY 12201
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.148 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,160.33
      COMPASS LOGISTICS, INC., PO BOX 667, SNELLVILLE, GA 30078     Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.149 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $26,900.80
      COMPENDIUM INC., 2100 NORTH PACIFIC STREET, SEATTLE, WA       Check all that apply.
      98103
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 89 of 233
3.150 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,346.90
      CONCUR TECHNOLOGIES INC., 62157 COLLECTIONS CENTER DRIVE,     Check all that apply.
      CHICAGO, IL 60693
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.151 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $40,454.25
      CONNEXITY, INC., PO BOX 740539, LOS ANGELES, CA 90074-0539    Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.152 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      CONOR, LACEY, 507 BISHOP ST NW APT 2502, ATLANTA, GA 30318-   Check all that apply.
      4464
                                                                        Contingent
      Date or dates debt was incurred
       01/11/2019                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.153 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,114.55
      CORPORATE IT SOLUTIONS INC., 1311 CALLE BATIDO STE 150, SAN   Check all that apply.
      CLEMENTE, CA 92673
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS           Doc 213      Filed 04/16/19               Page 90 of 233
3.154 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $219,142.50
      CORRA TECHNOLOGY INC., 363 BLOOMFIELD AVENUE, MONCTLAIR,     Check all that apply.
      NJ 07042
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.155 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CORREA, ROLANDO, 1714 1/2 LAUREL CANYON BLVD, LOS ANGELES,   Check all that apply.
      CA 90046
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   LITIGATION CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.156 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CORREA, ROLANDO, 1714 1/2 LAUREL CANYON BLVD, LOS ANGELES,   Check all that apply.
      CA 90046
                                                                       Contingent
      Date or dates debt was incurred
       11/14/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.157 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      CORREA, ROLANDO, 1714 1/2 LAUREL CANYON BLVD, LOS ANGELES,   Check all that apply.
      CA 90046
                                                                       Contingent
      Date or dates debt was incurred
       10/05/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS                Doc 213    Filed 04/16/19               Page 91 of 233
3.158 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      CORREA, ROLANDO, 1714 1/2 LAUREL CANYON BLVD, LOS ANGELES,      Check all that apply.
      CA 90046
                                                                          Contingent
      Date or dates debt was incurred
       02/19/2016                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.159 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      CORTS, HALEY, 8700 SAN ANITA DRIVE, BOISE, ID 83704             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       02/14/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.160 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      CORWIN, CHARLEY, 19040 ORLANDO RD S., FT. MYERS, FL 33967       Check all that apply.
      Date or dates debt was incurred                                     Contingent
       05/22/2015
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.161 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      CORWIN, CHARLEY, 19040 ORLANDO RD S., FT. MYERS, FL 33967       Check all that apply.
      Date or dates debt was incurred                                     Contingent
       11/25/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 92 of 233
3.162 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $274,403.68
      COYOTE LOGISTICS LLC, MAGGIE NEILL, 2545 WEST DIVERSEY        Check all that apply.
      AVENUE, 3RD FLOOR, CHICAGO, IL 60647
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.163 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $6,263.17
      CRAWFISH LLC., PERKINS ROWE ATTN: MGMT OFFICE, 10202          Check all that apply.
      PERKINS ROAD, STE 195, BATON ROUGE, LA 70810
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.164 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,528.80
      CRESCENT CARDBOARD, 35243 EAGLE WAY, CHICAGO, IL 60678-1352   Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.165 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $68,846.72
      CRITEO CORP., PO BOX 22764, DEPT LA 22764, PASADENA, CA       Check all that apply.
      91185-2764
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 93 of 233
3.166 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $14,328.51
      CROCKER DOWNTOWN DEVELOPMENT ASSOC., SDS-12-2563, P.O.      Check all that apply.
      BOX 86, MINNEAPOLIS, MN 55486-2563
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.167 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $30,867.21
      CROWN EQUIPMENT CORPORATION, P.O. BOX 641173, CINCINNATI,   Check all that apply.
      OH 45264-1173
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  TRADE PAYABLE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.168 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $31,075.00
      CRYSTORAMA, 95 CANTIAGUE ROCK ROAD, WESTBURY, NY 11590      Check all that apply.
      Date or dates debt was incurred                                 Contingent

                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.169 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $4,128.90
      CT CORPORATION SYSTEM, P.O. BOX 4349, CAROL STREAM, IL      Check all that apply.
      60197-4349
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  TRADE PAYABLE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                           Case 19-10488-LSS               Doc 213    Filed 04/16/19               Page 94 of 233
3.170 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CUEVAS, JULIO CARDENAS, 420 W. 94TH STREET, LOS ANGELES, CA    Check all that apply.
      90003
                                                                         Contingent
      Date or dates debt was incurred
       01/19/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.171 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      CUMMINS, SAWYER, 1686 NORTH MANSFIELD WAY, EAGLE, ID 83616     Check all that apply.
      Date or dates debt was incurred                                    Contingent
       03/05/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.172 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $166,826.83
      CUSTOM GLOBAL LOGISTICS, BEN DENNIS, 317 WEST LAKE STREET,     Check all that apply.
      NORTHLAKE, IL 60164
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.173 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $5,566.30
      CYAN DESIGN, P.O. BOX 961008, FORT WORTH, TX 76161             Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS               Doc 213      Filed 04/16/19               Page 95 of 233
3.174 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $28,287.09
      CYBERNETIC SOLUTIONS, INC.                                        Check all that apply.
       Date or dates debt was incurred                                      Contingent

                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TRADE PAYABLE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.175 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $25,000.00
      DAGOSTINO, RAVIT, 2831 NE 185TH STREET #607, AVENTURA, FL         Check all that apply.
      33180
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        LITIGATION CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.176 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $285.00
      DALENO INC., RE: DALENO, INC., PO BOX 88926, CHICAGO, IL 60695-   Check all that apply.
      1926
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        MERCHANDISE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.177 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $100.00
      DALLAS POLICE DEPARTMENT, ALARM PERMIT COMPLIANCE UNIT,           Check all that apply.
      PO BOX 840186, DALLAS, TX 75284-0186
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TAXES AND RELATED LIABILITIES
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes
                           Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 96 of 233
3.178 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $225,000.00
      DALLIMORE & CO. INC., 160 MERCER STREET, FLOOR 2, NEW YORK,   Check all that apply.
      NY 10012
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.179 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      DAWSON, MIRNA, 540 SE 34TH TERRACE, HOMESTEAD, FL 33033       Check all that apply.
      Date or dates debt was incurred                                   Contingent
       04/13/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.180 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      DECICCO, JOMATHON, 11517 HARO AVE APT 14, DOWNEY, CA          Check all that apply.
      90241-4119
                                                                        Contingent
      Date or dates debt was incurred
       03/07/2019                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.181 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $13,619.91
      DEL AMO FASHION CENTER, OPERATING COMPANY LLC, PO BOX         Check all that apply.
      409657, ATLANTA, GA 30384-9657
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                            Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 97 of 233
3.182 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $29,078.25
      DEL MAR DELIVERY, 4165 S BROADWAY, ENGLEWOOD, CO 80113         Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.183 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $1,212.07
      DELL MARKETING L.P., C/O DELL USA LP, P.O. BOX 910916,         Check all that apply.
      PASADENA, CA 91110-0916
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.184 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DELMAR, MEGHAN                                                 Check all that apply.
       Date or dates debt was incurred                                   Contingent
        11/09/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     GL/AUTO LIABILITY CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.185 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DELUCA, DOROTHY                                                Check all that apply.
       Date or dates debt was incurred                                   Contingent
        02/04/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                            Case 19-10488-LSS           Doc 213    Filed 04/16/19               Page 98 of 233
3.186 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      DELUCA, DOROTHY                                             Check all that apply.
       Date or dates debt was incurred                                Contingent
        04/11/2014
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.187 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $254.42
      DELUXE BUSINESS CHECKS & SOLUTIONS, P.O. BOX 742572,        Check all that apply.
      CINCINNATI, OH 45274-2572
                                                                      Contingent
       Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  TRADE PAYABLE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.188 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      DENAHY, MONIQUE, 713 BOCCE COURT, PALM BEACH GARDENS, FL    Check all that apply.
      33410
                                                                      Contingent
       Date or dates debt was incurred
        07/05/2015                                                    Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.189 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      DENNIS, MISHA, 3 NANTUCKET LANE, ALISO VIEJO, CA 92656      Check all that apply.
       Date or dates debt was incurred                                Contingent
        05/27/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                           Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 99 of 233
3.190 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      DERENDAL, DANIEL, 732 WEST ROSE LANE, PHOENIX, AZ 85013      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       04/05/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.191 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $9,559.65
      DESIGNER MOVING, P.O. BOX 510647, SALT LAKE CTY, UT 84151    Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.192 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      DFEH, 2218 KAUSEN DRIVE, SUITE 100, ELK GROVE, CA 95758      Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   LITIGATION CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.193 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      DIAZ, EVANNY, 1735 WEST WAVELAND AVE THIRD, CHICAGO, IL      Check all that apply.
      60613
                                                                       Contingent
      Date or dates debt was incurred
       03/27/2017                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 100 of 233
3.194 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DIXON, KERYN, 3811 S DUNSMUIR AVE, LOS ANGELES, CA 90008       Check all that apply.
      Date or dates debt was incurred                                    Contingent
       01/14/2016
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.195 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DOELP, AMY, 4 SIENA - LAGUNA NIGUEL, LAGUNA NIGUEL, CA 92677   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/24/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.196 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DONAVILLE-COOPER, SHAYLON, 3943 HUMMINGBIRD DR., ANTIOCH,      Check all that apply.
      CA 94509
                                                                         Contingent
      Date or dates debt was incurred
       04/12/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.197 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      DONOHUE, CHRISTINA, 1819 FLINT STREET, ROSEVILLE, CA 95747     Check all that apply.
      Date or dates debt was incurred                                    Contingent
       03/14/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 101 of 233
3.198 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $47,019.42
      DOS LAGOS CRN LLC, C/O EQUIMAX MANAGEMENT, 3415 S.         Check all that apply.
      SEPULVEDA BLVD. STE 400, LOS ANGELES, CA 90034
                                                                     Contingent
      Date or dates debt was incurred
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 RENT/UTILITIES
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.199 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $5,184.70
      DOWNSTREAM LOGISTICS, PO BOX 2231, BIRMINGHAM, AL 35201    Check all that apply.
      Date or dates debt was incurred                                Contingent

                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 TRANSPORTATION
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.200 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $938.00
      DOWNTOWN COMPANY, 55 HAUL ROAD, WAYNE, NJ 07470            Check all that apply.
      Date or dates debt was incurred                                Contingent

                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 MERCHANDISE
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.201 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      DRYDEN, DARRYL, PO BOX 511862, MILWAUKEE, WI 53203-0311    Check all that apply.
      Date or dates debt was incurred                                Contingent
       11/20/2018
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                          Case 19-10488-LSS              Doc 213       Filed 04/16/19               Page 102 of 233
3.202 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $1,250.00
      DUCHARME MCMILLEN & ASSOC INC., P.O. BOX 914, MIDDLETOWN,        Check all that apply.
      OH 45044
                                                                           Contingent
      Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       PROFESSIONAL SERVICES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.203 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $28,529.85
      DUKE REALTY LP, 600 EAST 96TH STREET, SUITE 100, INDIANAPOLIS,   Check all that apply.
      IN 46240
                                                                           Contingent
      Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       RENT/UTILITIES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.204 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      DUNLAP, SHANTIKA, 290 CEDAR HURST CT, COLLEGE PARK, GA           Check all that apply.
      30349-4412
                                                                           Contingent
      Date or dates debt was incurred
       01/25/2019                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.205 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      DUNN, CINDY, 4579 BEBVERLY GLEN DR, OCEANSIDE, CA 92056          Check all that apply.
      Date or dates debt was incurred                                      Contingent
       01/31/2016
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                          Case 19-10488-LSS               Doc 213     Filed 04/16/19               Page 103 of 233
3.206 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $53,652.95
      DURO HILEX POLY LLC, P.O. BOX 630115, CINCINNATI, OH 45263-     Check all that apply.
      0115
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.207 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,732.03
      EASTON GATEWAY LLC, L-3780, COLUMBUS, OH 43260-3780             Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.208 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      EATMAN, ELAINE, 1601 ALIVIRA STREET #4, LOS ANGELES, CA 90035   Check all that apply.
      Date or dates debt was incurred                                     Contingent
       07/03/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.209 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $3,784.80
      ECCOLO LTD., C/O ECCOLO, PO BOX 842932, BOSTON, MA 02284-       Check all that apply.
      2932
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 104 of 233
3.210 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      ECHEVARRIA, JAN, 8420 ARROWHEAD CIRCLE, ORLANDO, FL 32825     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       01/14/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.211 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      ECHEVARRIA, JAN, 8420 ARROWHEAD CIRCLE, ORLANDO, FL 32825     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       10/21/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.212 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $516,519.60
      EDC MOVING SYSTEMS, (REPAIRS), P.O. BOX 920680, HOUSTON, TX   Check all that apply.
      77292-0680
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.213 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $220.00
      EDINA POLICE DEPT, 4801 W 50TH STREET, EDINA, MN 55424        Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TAXES AND RELATED LIABILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 105 of 233
3.214 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $559.10
      EDITIONS LIMITED GALLERIES, 4090 HALLECK STREET, EMERYVILLE,   Check all that apply.
      CA 94608
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.215 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $2,100.00
      EEOC, 131 M STREET NE, WASHINGTON, DC 20507                    Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     LITIGATION CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.216 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      ELIJAH, ANGELA, 1002 STONEY MEADOW DRIVE #H, MANCHESTER,       Check all that apply.
      MO 63088
                                                                         Contingent
       Date or dates debt was incurred
       06/30/2018                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.217 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $124,476.86
      ELITE DELIVERY, 4935 INDUSTRIAL WAY, BENICIA, CA 94510         Check all that apply.
       Date or dates debt was incurred                                   Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS               Doc 213    Filed 04/16/19               Page 106 of 233
3.218 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      ELIZARRARAZ, JONATHAN, 2107 W. 160TH ST, TORRANCE, CA 90504     Check all that apply.
       Date or dates debt was incurred                                    Contingent
       01/15/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.219 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,347.20
      ENCINITAS TOWN CENTER ASSOC I LLC, C/O ZELMAN RETAIL            Check all that apply.
      PARTNERS, INC., 515 SOUTH FIGUEROA ST. STE 1230, LOS ANGELES,
                                                                          Contingent
      CA 90071
       Date or dates debt was incurred                                    Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.220 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $16,856.99
      ENGIE INSIGHT SERVICES, INC., 1313 N ATLANTIC ST., STE 5000,    Check all that apply.
      SPOKANE, WA 99201-2330
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.221 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $46,950.00
      ERNST & YOUNG US LLP, 5 TIMES SQUARE, NEW YORK, NY 10036-       Check all that apply.
      6530
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      PROFESSIONAL SERVICES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS              Doc 213       Filed 04/16/19               Page 107 of 233
3.222 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    UNDETERMINED
      ESCAMILLA, HECTOR, 2640 BRANDYWINE DRIVE, FARMERS BRANCH,         Check all that apply.
      TX 75234
                                                                            Contingent
       Date or dates debt was incurred
        05/30/2016                                                          Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.223 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $10,358.39
      ESKRIDGE (E&A) LLC, DEPT # 2356, P.O. BOX 822315, PHILADELPHIA,   Check all that apply.
      PA 19182-2315
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        RENT/UTILITIES
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.224 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $3,676.00
      EVOQUE DATA CENTER SOLUTIONS                                      Check all that apply.
       Date or dates debt was incurred                                      Contingent

                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TRADE PAYABLE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.225 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $178,723.00
      FACEBOOK INC., ATTN: ACCTS RECEIVABLE, 15161 COLLECTIONS          Check all that apply.
      CENTER DRIVE, CHICAGO, IL 60693
                                                                            Contingent
       Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TRADE PAYABLE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes
                          Case 19-10488-LSS             Doc 213       Filed 04/16/19               Page 108 of 233
3.226 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $200,844.85
      FACILITYSOURCE LLC, 200 EAST CAMPUS VIEW BOULEVARD, SUITE       Check all that apply.
      301, COLUMBUS, OH 43235
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.227 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      FARAH, HASSAN, 1489 FRUITDALE AVENUE #2, SAN JOSE, CA 95128     Check all that apply.
      Date or dates debt was incurred                                     Contingent
       09/10/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.228 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $9,428.58
      FASHION PLACE ANCHOR ACQUISITION LLC, FASHION PLACE             Check all that apply.
      ANCHOR ACQ, SDS-12-2945 / PO BOX 86, MINNEAPOLIS, MN 55486-
                                                                          Contingent
      2945
      Date or dates debt was incurred                                     Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.229 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $15,242.57
      FASHION SHOW MALL LLC, SDS-12-2773, P.O. BOX 86, MINNEAPOLIS,   Check all that apply.
      MN 55486-2773
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 109 of 233
3.230 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $15,555.32
      FASHION SQUARE, BANK OF AMERICA, FILE #56991, LOS ANGELES,   Check all that apply.
      CA 90074-6991
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.231 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $917,848.80
      FEDERAL EXPRESS (FEDEX), JOE CHANG, 3610 HACKS CROSS ROAD,   Check all that apply.
      MEMPHIS, TN 38125
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRANSPORTATION
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.232 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $2,746.75
      FELIX ROSENTIEL'S WIDOW & SON LTD., 33-35 MARKHAM STREET,    Check all that apply.
      CHELSEA GREEN LONDON, UNITED KINGDOM, EN SW3 3NR UNITED
                                                                       Contingent
      KINGDOM
      Date or dates debt was incurred                                  Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.233 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      FERMIN, JANET, 6382 GAGE AVE #239, BELL GARDENSS, CA 90201   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       03/18/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213       Filed 04/16/19               Page 110 of 233
3.234 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      FERNANDEZ, JAIME, 19327 LARISSA, KATY, TX 77449                 Check all that apply.
      Date or dates debt was incurred                                     Contingent
       09/11/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.235 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      FERNANDEZ, JAIME, 19327 LARISSA, KATY, TX 77449                 Check all that apply.
      Date or dates debt was incurred                                     Contingent
       04/23/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.236 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      FLORES, JAIME, 8916 DATAPOINT DR. #201, SAN ANTONIO, TX 78229   Check all that apply.
      Date or dates debt was incurred                                     Contingent
       07/03/2015
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.237 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      FLORES, MAURICIO, 9833 S. ATLANTIC AVENUE #20, SOUTH GATE,      Check all that apply.
      CA 90280
                                                                          Contingent
      Date or dates debt was incurred
       05/12/2016                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 111 of 233
3.238 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      FONG, JULIE, 33A MCCOPPIN ST, SAN FRANCISSCO, CA 94103       Check all that apply.
       Date or dates debt was incurred                                 Contingent
       09/19/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.239 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $35,980.95
      FORTITUDE TECHNOLOGY, 9089 CLAIREMONT MESA BLVD., STE 210,   Check all that apply.
      SAN DIEGO, CA 92123
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.240 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $7,726.75
      FOUNTAINS AT ROSEVILLE, 540 FULTON AVE., SACRAMENTO, CA      Check all that apply.
      95825
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.241 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $30,741.61
      FRAMERICA, 2 TODD COURT, YAPHANK, NY 11980                   Check all that apply.
       Date or dates debt was incurred                                 Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS                Doc 213   Filed 04/16/19               Page 112 of 233
3.242 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      FRANKO, NICOLE, 5738 S PARKSIDE, CHICAGO, IL 60638             Check all that apply.
      Date or dates debt was incurred                                    Contingent
       12/08/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.243 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      FRANKO, NICOLE, 5738 S PARKSIDE, CHICAGO, IL 60638             Check all that apply.
      Date or dates debt was incurred                                    Contingent
       08/25/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.244 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      FREEMAN, TRACEY, 9219 SHERRY LANE, CLINTON, MD 20735           Check all that apply.
      Date or dates debt was incurred                                    Contingent
       08/21/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.245 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $21,190.05
      FRIENDLY PRINTING, 2519 KANSAS AVENUE #104, SANTA MONICA,      Check all that apply.
      CA 90404
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 113 of 233
3.246 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $15,788.46
      FRIT SAN JOSE TOWN & COUNTRY VILLAGE LLC, C/O FEDERAL           Check all that apply.
      REALTY INV TRUST, P.O. BOX 79408, CITY OF INDUSTRY, CA 91716-
                                                                          Contingent
      9408
       Date or dates debt was incurred                                    Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.247 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,158.82
      FRIT SHOPS AT SUNSET PLACE OWNER LLC, PO BOX 865314,            Check all that apply.
      ORLANDO, FL 32886-5314
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.248 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $75.00
      FURNITURE CLINIC OF OREGON, 14750 SW 81 AVENUE, TIGARD, OR      Check all that apply.
      97224
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.249 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $25,033.70
      FURNITURE DELIVERY SOLUTIONS INC., 3301 LEONIS BLVD.,           Check all that apply.
      VERNON, CA 90058
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS               Doc 213     Filed 04/16/19               Page 114 of 233
3.250 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $4,350.11
      G&I VIII CBL TTC LLC, PO BOX 9559727, ST. LOUIS, MO 63195-9727   Check all that apply.
       Date or dates debt was incurred                                     Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       RENT/UTILITIES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.251 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      GALANTE, GARY                                                    Check all that apply.
       Date or dates debt was incurred                                     Contingent
        10/27/2015
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       GL/AUTO LIABILITY CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.252 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      GALICIA, ALFREDO, 17701 S. AVALON BLVD, CARSON, CA 90746         Check all that apply.
       Date or dates debt was incurred                                     Contingent
        12/28/2016
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.253 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      GALICIA, ALFREDO, 17701 S. AVALON BLVD, CARSON, CA 90746         Check all that apply.
       Date or dates debt was incurred                                     Contingent
        07/28/2014
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                           Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 115 of 233
3.254 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $15,103.87
      GALLERIA SHOPPING CENTER LLC, 62810 COLLECTION CENTER       Check all that apply.
      DRIVE, CHICAGO, IL 60693-6281
                                                                      Contingent
       Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.255 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GALLOWAY, DIANE, 4061 DAVIS ST , SANTA CLARA, CA 95054      Check all that apply.
       Date or dates debt was incurred                                Contingent
        11/19/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.256 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GARCIA, CAROLINE                                            Check all that apply.
       Date or dates debt was incurred                                Contingent
        06/13/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.257 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GARCIA, CAROLINE                                            Check all that apply.
       Date or dates debt was incurred                                Contingent
        11/06/2013
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 116 of 233
3.258 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GARNER, JENNIFER, 31202 CASA GRANDE DR, SAN JUAN              Check all that apply.
      CAPISTRANO, CA 92675
                                                                        Contingent
      Date or dates debt was incurred
       04/29/2015                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.259 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GASPAR, AUDREY, 1068 CLIPPER CT, COSTA MESA, CA 92627         Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/20/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.260 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GASPAR, AUDREY, 1068 CLIPPER CT, COSTA MESA, CA 92627         Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/21/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.261 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $9,298.23
      GATEWAY WOODSIDE INC., C/O GARDEN CITY CENTER, FILE #55770,   Check all that apply.
      LOS ANGELES, CA 90074-5770
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 117 of 233
3.262 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $375.00
      GB INDUSTRIAL SERVICES INC., PO BOX 386, LA HABRA, CA 90631   Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.263 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GERGEL, KATHERINE, 1940 NICE DRIVE #201, CORONA, CA 92882     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/17/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.264 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GETZ, ATALIE, 2620 WENDY DRIVE, NAPERVILLE, IL 60565          Check all that apply.
      Date or dates debt was incurred                                   Contingent
       08/29/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.265 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GHAFOURIAN, KIYANA, 27960 CABOT DR #517, LAGUNA NIGUEL, CA    Check all that apply.
      92677
                                                                        Contingent
      Date or dates debt was incurred
       03/15/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 118 of 233
3.266 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $8,472,768.00
      GIFT CARD BALANCES                                          Check all that apply.
       Date or dates debt was incurred                                Contingent

                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  GIFT CARD BALANCES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.267 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GILMORE, KRISTAL, 13111 S. SAN PEDRO STREET #27, LOS        Check all that apply.
      ANGELES, CA 90061
                                                                      Contingent
       Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  LITIGATION CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.268 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GIRARD, STEVEN, 1649 WENDY DRIVE, PLEASANT HILL, CA 94523   Check all that apply.
       Date or dates debt was incurred                                Contingent
        03/10/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.269 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      GIRARD, STEVEN, 1649 WENDY DRIVE, PLEASANT HILL, CA 94523   Check all that apply.
       Date or dates debt was incurred                                Contingent
        03/07/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 119 of 233
3.270 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $35,184.00
      GLOBAL GLASS COMPANY DBA GRAND GLASS CO, 3120 E VIA           Check all that apply.
      MONDO AVE, RANCHO DOMINGUEZ, CA 90221
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.271 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GOLEM, MARIE, 8123 CANTABRIA FALLS DRIVE, BOYNTON BEACH, FL   Check all that apply.
      33473
                                                                        Contingent
      Date or dates debt was incurred
       11/09/2016                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.272 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      GOMEZ, RAMIRO, 219 N. POINSETTIA AVE #D, COMPTON, CA 90221    Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/24/2013
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.273 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,142.12
      GONZALEZ PALLET, P.O. BOX 976, PARAMOUNT, CA 90723            Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS              Doc 213      Filed 04/16/19               Page 120 of 233
3.274 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GONZALEZ, OSCAR, 11710 S. BUDLONG #2, LOS ANGELES, CA 90044     Check all that apply.
      Date or dates debt was incurred                                     Contingent
       05/25/2016
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.275 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GONZALEZ, PAUL, 5997 SCORPIO DRIVE, SALT LAKE CITY, UT 84118-   Check all that apply.
      4656
                                                                          Contingent
      Date or dates debt was incurred
       02/21/2019                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.276 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GOODE, CAMILLE, 511 LISA COURT, EL SOBRANTE, CA 94803           Check all that apply.
      Date or dates debt was incurred                                     Contingent
       09/13/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.277 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GOODE, CAMILLE, 511 LISA COURT, EL SOBRANTE, CA 94803           Check all that apply.
      Date or dates debt was incurred                                     Contingent
       01/11/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 121 of 233
3.278 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      GOODMAN, JAMES, 2818 GOODMAN RIDGE DR, MISSOURTI CITY, TX    Check all that apply.
      77459
                                                                       Contingent
      Date or dates debt was incurred
       08/18/2014                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.279 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      GOODWIN, ESSENCE, 1645 1/2 W. 79TH STREET, LOS ANGELES, CA   Check all that apply.
      90047
                                                                       Contingent
      Date or dates debt was incurred
       05/01/2017                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.280 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $4,456.06
      GRAND IMAGE, PO BOX 80507, SEATTLE, WA 98108                 Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.281 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $50,175.07
      GRANITE TELECOMMUNICATIONS, CLIENT ID#311, PO BOX 983119,    Check all that apply.
      BOSTON, MA 02298-3119
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS               Doc 213     Filed 04/16/19               Page 122 of 233
3.282 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $13,153.70
      GREATER LAKESIDE CORPORATION, GREATER LAKESIDE                  Check all that apply.
      CORPORATION, PO BOX 6401, METAIRIE, LA 70009-0000
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.283 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $4,838.71
      GREEN HILLS MALL TRG LLC, P.O. BOX 674523, DETROIT, MI 48267-   Check all that apply.
      4523
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.284 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GREEN, DARIUS, 6083 CLAIRE DRIVE, ELKRIDGE, MD 21075            Check all that apply.
      Date or dates debt was incurred                                     Contingent
       02/14/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.285 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GREEN, DERRICK, 203 S. EDGEFIELD AVE., DALLAS, TX 75208         Check all that apply.
      Date or dates debt was incurred                                     Contingent
       11/01/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 123 of 233
3.286 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GRIFFIN, TIFFANI, 945 OASIS PALM CIRCLE4105, OCOEE, FL 34761-   Check all that apply.
      6491
                                                                          Contingent
       Date or dates debt was incurred
       02/04/2019                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.287 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      GUTMAN, BRIAN, 2932 CRANSTON PL, PLANO, TX 75025                Check all that apply.
       Date or dates debt was incurred                                    Contingent
       01/27/2016
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.288 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      HAKIMIAN, COURTNEY, 775 N VILLAGE DR N UNIT 204, ST             Check all that apply.
      PETERSBURG, FL 33716
                                                                          Contingent
       Date or dates debt was incurred
       07/21/2016                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.289 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      HARAMBASIC, ALVINA, 5433 W. BECKTON COURT, WEST VALLEY          Check all that apply.
      CITY, UT 84120
                                                                          Contingent
       Date or dates debt was incurred
       10/27/2016                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 124 of 233
3.290 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      HARDIN, CRYSTAL, 10371 JOHNSON AVE, CUPERTINO, CA 95014      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       05/17/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.291 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      HARON, SUSIE, 4620 MOTLEY DR, MESQUITE, TX 75150             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/08/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.292 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      HARON, SUSIE, 4620 MOTLEY DR, MESQUITE, TX 75150             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/01/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.293 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      HARPER, KATIE, 1601 JOHN'S LAKE RD APT 932, CLERMONT, FL     Check all that apply.
      34711
                                                                       Contingent
      Date or dates debt was incurred
       07/30/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 125 of 233
3.294 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HARPER, SHELLY, 818 WOODSON DRIVE, OAKLAND , CA 94603         Check all that apply.
      Date or dates debt was incurred                                   Contingent
       04/29/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.295 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $4,433.18
      HARPERCOLLINS PUBLISHERS, P.O. BOX 360846, PITTSBURGH, PA     Check all that apply.
      15251-6846
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.296 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $23,797.43
      HARRIS TECHNOLOGIES INC., P.O. BOX 1010, BALLWIN, MO 63022-   Check all that apply.
      1010
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.297 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HARRIS, KIMBERLY, 2924 CLAIRMONT RD. NE #524, ATLANTA , GA    Check all that apply.
      30329
                                                                        Contingent
      Date or dates debt was incurred
       11/24/2015                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 126 of 233
3.298 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HARRIS, SUZANNE, 14724 PERTHSHIRE RD #A, HOUSTON , TX 77079   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/13/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.299 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HARRIS, SUZANNE, 14724 PERTHSHIRE RD #A, HOUSTON , TX 77079   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       06/03/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.300 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HARTNESS, CLAUDIA YOUNG, 550 N. LINCOLN AVENUE #158,          Check all that apply.
      LOVELAND, CO 80537
                                                                        Contingent
      Date or dates debt was incurred
       06/29/2016                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.301 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      HASKINS, KINNIE, 16086 SPACE DRIVE, MORENO VALLEY, CA 92551   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       05/25/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 127 of 233
3.302 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HASSOUN, EMMA, EIMAN HASSOUN, 14424 MAGNOLIA BLVD #201,     Check all that apply.
      SHERMAN OAKS, CA 91423
                                                                      Contingent
      Date or dates debt was incurred
       05/12/2018                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.303 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HEATLEY, KATHLEEN, 3525 COUNTRY SQUARE DR. #F101,           Check all that apply.
      CARROLLTON, TX 75006
                                                                      Contingent
      Date or dates debt was incurred
       12/02/2016                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.304 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HEITMAN, GARRISON, 1708 ROBINSON AVE, SAN DIEGO, CA 92103   Check all that apply.
      Date or dates debt was incurred                                 Contingent
       05/28/2014
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.305 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, JACKIE, 222 MANOR AVE, ROSHARON, TX 77583        Check all that apply.
      Date or dates debt was incurred                                 Contingent
       06/16/2017
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                           Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 128 of 233
3.306 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, JOHNNY                                           Check all that apply.
       Date or dates debt was incurred                                Contingent
        12/09/2013
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.307 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA     Check all that apply.
      90222
                                                                      Contingent
       Date or dates debt was incurred
        07/14/2015                                                    Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.308 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA     Check all that apply.
      90222
                                                                      Contingent
       Date or dates debt was incurred
        03/24/2014                                                    Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.309 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA     Check all that apply.
      90222
                                                                      Contingent
       Date or dates debt was incurred
        02/28/2014                                                    Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS         Doc 213     Filed 04/16/19               Page 129 of 233
3.310 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA   Check all that apply.
      90222
                                                                    Contingent
      Date or dates debt was incurred
      03/07/2014                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.311 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA   Check all that apply.
      90222
                                                                    Contingent
      Date or dates debt was incurred
      03/18/2014                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.312 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA   Check all that apply.
      90222
                                                                    Contingent
      Date or dates debt was incurred
      02/21/2014                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes


3.313 Nonpriority creditor’s name and mailing address           As of the petition ling date, the claim is:    UNDETERMINED
      HERNANDEZ, MANUEL, 1408 N. WILLOWBROOK AVE, COMPTON, CA   Check all that apply.
      90222
                                                                    Contingent
      Date or dates debt was incurred
      09/05/2013                                                    Unliquidated

                                                                    Disputed
                                                                Basis for the claim:
                                                                WORKERS COMP CLAIM
                                                                Is the claim subject to offset?
                                                                      No
                                                                      Yes
                          Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 130 of 233
3.314 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $25,660.30
      HGL TRUCKING COMPANY INC., 6061 GRAYWOOD AVENUE,               Check all that apply.
      LAKEWOOD, CA 90712
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.315 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $26,185.20
      HIGHLAND VILLAGE LTD PTSHP, 4055 WESTHEIMER RD, HOUSTON,       Check all that apply.
      TX 77027
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.316 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $450.00
      HIRE STORY, DEPT #880121, PO BOX 29650, PHOENIX, AZ 85038-     Check all that apply.
      9650
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.317 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $6,968.92
      HOCKER OXMOOR LLC, SDS-12-3059, P.O. BOX 86, MINNEAPOLIS, MN   Check all that apply.
      55486-3059
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS               Doc 213     Filed 04/16/19               Page 131 of 233
3.318 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $1,110.00
      HOME DELIVERY SERVICE LLC, 1416 GENTRY STREET, NORTH            Check all that apply.
      KANSAS CITY, MO 64116
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRANSPORTATION
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.319 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $2,100.00
      ILLINOIS DEPT OF HUMAN RIGHTS, 100 W. RANDOLPH ST 10TH FL,      Check all that apply.
      INTAKE UNIT, CHICAGO, IL 60601
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      LITIGATION CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.320 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,000.00
      IMAGE SPRING ADVERTISING, 325 HILBRICH DRIVE, SCHEREVILLE, IN   Check all that apply.
      46375
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.321 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,652.61
      IMI MSW LLC, PO BOX 846133, DALLAS, TX 75284-6133               Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 132 of 233
3.322 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $3,603.50
      INTOUCH SERVICES, ATTN: ACCTS RECEIVABLE, 427 N TATNALL ST.    Check all that apply.
      #42053, WILMINGTON, DE 19801-2230
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.323 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      IRIZARRY, JOEL, 5496 GENEVIEVE CIRCLE, ZEPHYRHILLS, FL 33542   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       05/23/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.324 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      JACINTO, PETER, 9529 BECKLEYCREST AVE, DALLAS, TX 75232-5901   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       10/03/2018
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.325 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      JACINTO, PETER, 9529 BECKLEYCREST AVE, DALLAS, TX 75232-5901   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       09/11/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 133 of 233
3.326 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      JACINTO, PETER, 9529 BECKLEYCREST AVE, DALLAS, TX 75232-5901   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       07/23/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.327 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      JACKSON, MIKALA, 2571 EL PORTAL DRIVE #B, SAN PABLO, CA        Check all that apply.
      94806
                                                                         Contingent
      Date or dates debt was incurred
       10/28/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.328 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      JACKSON, WADE, 14803 S. BUDLONG AVE, GARDENA, CA 90247         Check all that apply.
      Date or dates debt was incurred                                    Contingent
       01/15/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.329 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $4,870.90
      JAIPUR LIVING INC, PO BOX 890626, CHARLOTTE, NC 28289          Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 134 of 233
3.330 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      JARA, TERESA, 1118 S. WILLOWBROOK AVENUE #A, COMPTON, CA     Check all that apply.
      90222
                                                                       Contingent
      Date or dates debt was incurred
       04/17/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.331 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $52,871.97
      JDA SOFTWARE INC., P.O. BOX 202621, DALLAS, TX 75320-2621    Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.332 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      JENNIFER CAUDILL, 860 HOLLY LANE, PETALUMA, CA 94952         Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.333 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $129,576.00
      JETTCORP LIMITED, RM 2206 TECHNOLOGY PLAZA 651, KINGS        Check all that apply.
      ROAD QUARRY BAY, HONG KONG, HK HONG KONG
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS              Doc 213      Filed 04/16/19               Page 135 of 233
3.334 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $831.00
      JJT LOGISTICS INC., 1090 E. BELMONT STREET, ONTARIO, CA 91761   Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRANSPORTATION
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.335 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $5,475.25
      JLA ART, 45875 NORTHPORT LOOP EAST, FREMONT, CA 94538           Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.336 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $38,131.12
      JLA HOME, 45875 NORTHPORT LOOP EAST, FREMONT, CA 94538          Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.337 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      JOHNDRO, CORIE, 467 SOLANA REAL, FALLBROOK, CA 92028            Check all that apply.
      Date or dates debt was incurred                                     Contingent
       05/27/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 136 of 233
3.338 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $50,000.00
      JOHNSON, DAVID, 1025 93RD STREET #7, BAY HARBOR ISLAND, FL   Check all that apply.
      33154
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   LITIGATION CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.339 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $542,223.43
      JONATHAN LOUIS INTERNATIONAL, FBO JONATHAN LOUIS             Check all that apply.
      INTERNATIONAL, P.O. BOX 1036, CHARLOTTE, NC 28201-1036
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.340 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      JONES, KIESHA, 61 S. ALVARADO TRACE, ATLANTA, GA 30311       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       12/02/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.341 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      JONES, LEE, 5157 E. MONTE VISTA RD, PHOENIX, AZ 85008        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       07/10/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS           Doc 213    Filed 04/16/19               Page 137 of 233
3.342 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      JORGENSON, MONIKA, 8147 SW LANGTREE STREET, TIGARD, OR     Check all that apply.
      97224
                                                                     Contingent
      Date or dates debt was incurred
       01/04/2017                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.343 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      JOSEPH, MICHAEL, 13567 RYE STREET #5, SHERMAN OAKS, CA     Check all that apply.
      91423
                                                                     Contingent
      Date or dates debt was incurred
       06/26/2014                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.344 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      JOSEPH, MICHAEL, 13567 RYE STREET #5, SHERMAN OAKS, CA     Check all that apply.
      91423
                                                                     Contingent
      Date or dates debt was incurred
       01/02/2014                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.345 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $8,117.83
      JRA HHF VENTURE LLC, THE SHOPS AT PEMBROKE GARDENS, DEPT   Check all that apply.
      781885 PO BOX 78000, DETROIT, MI 48278-1885
                                                                     Contingent
      Date or dates debt was incurred
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 RENT/UTILITIES
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                          Case 19-10488-LSS                Doc 213   Filed 04/16/19               Page 138 of 233
3.346 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $57,437.05
      K.K.W. TRUCKING INC., P.O. BOX 2960, POMONA, CA 91769-2960     Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.347 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      KALANTARY, TINA, 17 DEL PERLATTO, IRVINE, CA 92614             Check all that apply.
      Date or dates debt was incurred                                    Contingent
       08/16/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.348 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      KASTNER, MICHAEL, 4545 N. 67TH AVE., PHOENIX, AZ 85033         Check all that apply.
      Date or dates debt was incurred                                    Contingent
       07/29/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.349 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $26,539.44
      KD KNOX STREET VILLAGE HOLDCO, 1209 ORANGE STREET,             Check all that apply.
      CORPORATION TRUST CENTER, WILMINGTON, DE 19801
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 139 of 233
3.350 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KEEN, SARAH, 301 ORLANDO STREET #36, LAS VEGAS, NV 89107     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       10/20/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.351 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KEEN, SARAH, 301 ORLANDO STREET #36, LAS VEGAS, NV 89107     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/03/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.352 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KESSLER, HANNAH, 4022 SARATOGA DRIVE, LOUISVILLE, KY 40299   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/13/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.353 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KEUROGHLIAN, TALEEN, 22915 MARIANO ST, WOODLAND HILLS, CA    Check all that apply.
      91367-6133
                                                                       Contingent
      Date or dates debt was incurred
       12/05/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 140 of 233
3.354 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $31,027.82
      KIERLAND GREENWAY LLC, 15205 N. KIERLAND, SUITE 150,         Check all that apply.
      SCOTTSDALE, AZ 85254
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.355 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KINDLE, NICHOLE, 503 S.FLOWER ST #5, INGLEWOOD, CA 90301     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/13/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.356 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      KINDLE, NICHOLE, 503 S.FLOWER ST #5, INGLEWOOD, CA 90301     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/23/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.357 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $1,224.00
      KNOCK KNOCK, 6080 CENTER DRIVE #500, LOS ANGELES, CA 90045   Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 141 of 233
3.358 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      KOLA, MERIEN, 85 EDEN RD., ELK GROVE VILLAGE, IL 60007        Check all that apply.
       Date or dates debt was incurred                                  Contingent
       12/09/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.359 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      KOPULOS, MARY, 16420 THOMSON PEAK PKWY #2135,                 Check all that apply.
      SCOTTSDALE, AZ 85260
                                                                        Contingent
       Date or dates debt was incurred
       11/24/2014                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.360 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,404.77
      KOUNT INC, 917 S. LUSK STREET STE 300, BOISE, ID 83706        Check all that apply.
       Date or dates debt was incurred                                  Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.361 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $523,572.00
      KUKA (HK) TRAD CO. LIMITED, ROOM 06 13A/F SOUTH TOWER,        Check all that apply.
      WORLD FINANCE CENTRE, HARBOUR CITY, HONG KONG
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 142 of 233
3.362 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $7,768.82
      LA CANTERA SPECIALTY RETAIL L.P., SDS-12-2532, MINNEAPOLIS,   Check all that apply.
      MN 55486-2532
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.363 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LAC, MY-HANH, 994 60TH ST. #F, EMMERYVILLE, CA 94608          Check all that apply.
       Date or dates debt was incurred                                  Contingent
        09/05/2013
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.364 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LANDRY, ASHLEY                                                Check all that apply.
       Date or dates debt was incurred                                  Contingent
        08/03/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.365 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $178,321.65
      LANDSBERG CO. - ORORA NORTH AMERICA, 1388 SAN MATEO           Check all that apply.
      AVENUE, SOUTH SAN FRANCISCO, CA 94080
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 143 of 233
3.366 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      LANGSAM, KAREN, 4222 LEVELSIDE AVE., LAKEWOOD, CA 90712     Check all that apply.
      Date or dates debt was incurred                                 Contingent
       04/01/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.367 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      LANIER, JOHN, 1903 MAYFLOWER DR., DALLAS, TX 75208          Check all that apply.
      Date or dates debt was incurred                                 Contingent
       03/13/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.368 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      LAP, SHANNON, 1067 CRIMSON DR, SAN MARCOS, CA 92069         Check all that apply.
      Date or dates debt was incurred                                 Contingent
       06/23/2018
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.369 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $17,580.90
      LARSON JUHL, P.O. BOX 102431, ATLANTA, GA 30368-2431        Check all that apply.
      Date or dates debt was incurred                                 Contingent

                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 144 of 233
3.370 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      LASCH, BELINDA, 8915 MARKSFIELD CIRCLE, LOUISVILLE, KY 40222   Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/29/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.371 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      LAUX, KIMBERLY, 4719 PALM AVENUE, LA MESA, CA 91941            Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/12/2016
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.372 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      LAUX, KIMBERLY, 4900 VINELAND AVE. #403, NORTH HOLLYWOOD,      Check all that apply.
      CA 91601
                                                                         Contingent
      Date or dates debt was incurred
       07/20/2016                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.373 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      LAWSON, NATALIE, 6817 E GELDING DRIVE, SCOTTSDALE, AZ 85254    Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/14/2016
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 145 of 233
3.374 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LAWSON, NATALIE, 6817 E GELDING DRIVE, SCOTTSDALE, AZ 85254   Check all that apply.
       Date or dates debt was incurred                                  Contingent
        12/08/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.375 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $8,442.91
      LCFRE SUGAR LAND TOWN SQUARE LLC, P.O. 842262, DALLAS, TX     Check all that apply.
      75284-2262
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.376 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LEDESMA, ELIAZAR                                              Check all that apply.
       Date or dates debt was incurred                                  Contingent
        10/13/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.377 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LEES, CONSTANCE, 339 SW 2ND AVENUE, DANIA BEACH, FL 33004     Check all that apply.
       Date or dates debt was incurred                                  Contingent
        12/23/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS                Doc 213    Filed 04/16/19               Page 146 of 233
3.378 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $397,369.50
      LEFTBANK ART, 14821 ARTESIA BLVD., LA MIRADA, CA 90638          Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.379 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,099.64
      LEGACY VILLAGE INVESTORS LLC, P.O. BOX 635159, CINCINNATI, OH   Check all that apply.
      45263-5159
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.380 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      LELLO, MICHAEL, 103 ALBACORE LN, JUPITER, FL 33477              Check all that apply.
      Date or dates debt was incurred                                     Contingent
       05/06/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.381 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      LEONARDO, ABIGAIL, 13590 MOSSVINE DR, FRISCO, TX 75035          Check all that apply.
      Date or dates debt was incurred                                     Contingent
       07/15/2016
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                           Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 147 of 233
3.382 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      LEWIS, ADRIENNE CUTILLETTA, 29 CRESTMOOR DRIVE, DENVER, CO       Check all that apply.
      80220
                                                                           Contingent
       Date or dates debt was incurred
        08/24/2015                                                         Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.383 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      LI, ZHENG                                                        Check all that apply.
       Date or dates debt was incurred                                     Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       LITIGATION CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.384 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      LINDSTORFF-RICO, INGE , 3444 SAHARA SPRINGS BLVD, POMPANO        Check all that apply.
      BEACH, FL 33069
                                                                           Contingent
       Date or dates debt was incurred
        09/05/2017                                                         Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.385 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      LINO, ANDY, 5016 S. SEELEY AVENUE, CHICAGO, IL 60609             Check all that apply.
       Date or dates debt was incurred                                     Contingent
        04/16/2014
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                           Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 148 of 233
3.386 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      LIPFIELD, LOIS, 1301 SW 10TH AVE APT. M201, DELRAY BEACH, FL     Check all that apply.
      33444
                                                                           Contingent
       Date or dates debt was incurred
       06/30/2014                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.387 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $95,750.00
      LISTRAK INC., 100 W. MILLPORT ROAD, LITITZ, PA 17543             Check all that apply.
       Date or dates debt was incurred                                     Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.388 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $80,918.16
      LOCKTON INSURANCE BROKERS LLC, 725 SOUTH FIGUEROA, 35TH          Check all that apply.
      FLOOR, LOS ANGELES, CA 90017
                                                                           Contingent
       Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.389 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $46,973.47
      LOLOI RUGS, PO BOX 95344, GRAPEVINE, TX 76099-9732               Check all that apply.
       Date or dates debt was incurred                                     Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       MERCHANDISE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                          Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 149 of 233
3.390 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      LOPEZ, SACOWAI, 813 N. ROSE AVENUE #B, COMPTON, CA 90221   Check all that apply.
      Date or dates debt was incurred                                Contingent
       03/11/2016
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.391 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      LOPEZ, SACOWAI, 813 N. ROSE AVENUE #B, COMPTON, CA 90221   Check all that apply.
      Date or dates debt was incurred                                Contingent
       01/30/2015
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.392 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      LOREDO, JESSE, 2560 RICHLAND AVE, SAN JOSE, CA 95125       Check all that apply.
      Date or dates debt was incurred                                Contingent
       01/20/2014
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.393 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      LOUIS, NATALIE, 64 KERNOCHAN AVENUE, HEMPSTRAD, NY 11550   Check all that apply.
      Date or dates debt was incurred                                Contingent
       02/23/2018
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 150 of 233
3.394 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $332,587.00
      LSC COMMUNICATIONS US LLC, KEITH KANTOR, 35 WEST WACKER       Check all that apply.
      DRIVE, CHICAGO, IL 60601
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.395 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LUIS TENORIO, P.O. BOX 962, LYNWOOD, CA 90262                 Check all that apply.
       Date or dates debt was incurred                                  Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.396 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LUNA, MAURO, 1101 ELDER STREET #202, HOUSTON, TX 77007-6245   Check all that apply.
       Date or dates debt was incurred                                  Contingent
       11/12/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.397 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      LUNA, MAURO, 1101 ELDER STREET #202, HOUSTON, TX 77007-6245   Check all that apply.
       Date or dates debt was incurred                                  Contingent
       05/21/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 151 of 233
3.398 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $6,650.00
      LUXE WEST INC., RE: LUKE WEST INC, 1525 S BROADWAY STREET,    Check all that apply.
      LOS ANGELES, CA 90015
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.399 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MACIEJUNES, MICHAEL, 7650 LILY MAR LANE, ANTELOPE, CA 95843   Check all that apply.
       Date or dates debt was incurred                                  Contingent
        03/29/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.400 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $11,245.50
      MACMILLAN/MPS, 175 FIFTH AVENUE, NEW YORK, NY 10010           Check all that apply.
       Date or dates debt was incurred                                  Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.401 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MADONA, MICHEL                                                Check all that apply.
       Date or dates debt was incurred                                  Contingent
        06/16/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    GL/AUTO LIABILITY CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS                Doc 213   Filed 04/16/19               Page 152 of 233
3.402 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MADSEN, KARENE, 910 1/2 O FARRELL, BOISE, ID 83702             Check all that apply.
      Date or dates debt was incurred                                    Contingent
       12/04/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.403 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MADSEN, KARENE, 910 1/2 O FARRELL, BOISE, ID 83702             Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/20/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.404 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MAHER, MAUREEN, 4710 COLFAX AVE, N HOLLYWOOD, CA 91602         Check all that apply.
      Date or dates debt was incurred                                    Contingent
       12/05/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.405 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $9,978.97
      MALL IN COLUMBIA, SDS-12-2738, PO BOX 86, MINNEAPOLIS, MN      Check all that apply.
      55486-2738
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 153 of 233
3.406 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MALLAU, JAN, 1451 ROCKY RIDGE, ROSEVILLE, CA 95661           Check all that apply.
      Date or dates debt was incurred                                  Contingent
       03/14/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.407 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MAR, FLORENCE, 124 CORAL DR, ORINDA, CA 94563                Check all that apply.
      Date or dates debt was incurred                                  Contingent
       07/01/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.408 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARCELIN, NEGBY, 4687 NW 22ND ST., COCONUT CREEK, FL 33063   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       03/11/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.409 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARCONI, DAWN, 13532 CROSSPOINTE DRIVE, PALM BEACH           Check all that apply.
      GARDENS, FL 33418
                                                                       Contingent
      Date or dates debt was incurred
       01/15/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 154 of 233
3.410 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $15,450.00
      MARCUM LLP, 2049 CENTURY PARK EAST STE 300, LOS ANGELES,     Check all that apply.
      CA 90067
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   PROFESSIONAL SERVICES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.411 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARTELL, ALIDA, 64 PARK TERRACE, MILL VALLEY, CA 94941       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/03/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.412 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARTIN, SARAH, 6433 TOPANGA CYN. BL, CANOGA PARK, CA 91303   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/17/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.413 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARTIN, SHARON, 579 CAMPBELL STREET, CLEVELAND, GA 30528     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       10/10/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 155 of 233
3.414 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARTINEZ, THERESA, 1498 MARIN AVENUE, ALBANY, CA 94706       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       07/29/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.415 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MARUBASHI, NEIL, 8560 PERSHING AVE. , FAIR OAKS, CA 95628    Check all that apply.
      Date or dates debt was incurred                                  Contingent
       05/13/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.416 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MATAMOROS, ROBERTO, 3170 SATURN AVE, HUNTINGTON PARK, CA     Check all that apply.
      90256
                                                                       Contingent
      Date or dates debt was incurred
       08/03/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.417 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $21,469.32
      MAX HOME LLC., 101 MAX PLACE, FULTON, MS 38843               Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213       Filed 04/16/19               Page 156 of 233
3.418 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $9,802.00
      MAYFAIR MALL LLC, MAYFAIR, PO BOX 772816, CHICAGO, IL 60677-    Check all that apply.
      2816
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.419 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      MAZZUCO, THIAGO, 11729 CHANNING DR, AUSTIN, TX 78748            Check all that apply.
       Date or dates debt was incurred                                    Contingent
        02/13/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.420 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      MCDERMOTT, CLOE                                                 Check all that apply.
       Date or dates debt was incurred                                    Contingent
        03/28/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.421 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $103,625.59
      MCG LOGISTICS, 23456 MADERO, STE 100, MISSION VIEJO, CA 92691   Check all that apply.
       Date or dates debt was incurred                                    Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRANSPORTATION
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 157 of 233
3.422 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MCINTYRE, LEO, 3543 HOMELAND DR, VIEW PARK, CA 90008-4932    Check all that apply.
      Date or dates debt was incurred                                  Contingent
       09/01/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.423 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $11,700.00
      MCKINNEY TRAILER RENTALS, 8400 E SLAUSON AVENUE, PICO        Check all that apply.
      RIVERA, CA 90660
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.424 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MCMILLAN, ALEXIS, 87 SHIRE CT, ZEBULON, NC 27597-6694        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       12/06/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.425 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MEANEY, DENNIS, 8688 ADDISON PLACE CIRCLE #207, NAPLES, FL   Check all that apply.
      34119
                                                                       Contingent
      Date or dates debt was incurred
       08/12/2014                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 158 of 233
3.426 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MEDINA, GUILLERMINA, 801 MEADOWSWEET DRIVE #Q, CORTE          Check all that apply.
      MADERA, CA 94925
                                                                        Contingent
      Date or dates debt was incurred
       11/05/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.427 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $22,000.00
      MELTWATER NEWS US INC, DEPT LA 23721, PASADENA, CA 91185-     Check all that apply.
      3721
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.428 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MEMINGER, ALEXANDRIA, 8000 E. GIRARD 508, DENVER, CO 80231    Check all that apply.
      Date or dates debt was incurred                                   Contingent
       02/22/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.429 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MENDEZ, MARIA, 4512 W. 153RD STREET #19, LAWNDALE, CA 90260   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       01/26/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 159 of 233
3.430 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MENDEZ, MARIA, 4512 W. 153RD STREET #19, LAWNDALE, CA 90260   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       10/14/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.431 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $82,652.38
      METROPOLITAN TELECOMMUNICATIONS, 55 WATER STREET 32ND         Check all that apply.
      FLOOR, NEW YORK, NY 10041-3299
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.432 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $16,933.50
      MGR DESIGN INTERNATIONAL, RE: MGR DESIGN INT'L, PO BOX        Check all that apply.
      740952, LOS ANGELES, CA 90074-0952
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.433 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,500.00
      MICHEL CONSULTING LLC, 61903 BROKEN TOP DRIVE, BEND, OR       Check all that apply.
      97702
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 160 of 233
3.434 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MICKLE, EDWARD, 6751 ALLEN ST. , HOLLYWOOD, FL 33024           Check all that apply.
       Date or dates debt was incurred                                   Contingent
       11/17/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.435 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $274,205.38
      MIDLAND PAPER COMPANY, 1140 PAYSPHERE CIRCLE, CHICAGO, IL      Check all that apply.
      60674
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.436 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MILD, LINDA, 9071 GROSS POINT RD. #1E, SKOKIE , IL 60076       Check all that apply.
       Date or dates debt was incurred                                   Contingent
       09/14/2013
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.437 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MINER, GREGORY, 11011 SW 43 COURT, MIAMI, FL 33165             Check all that apply.
       Date or dates debt was incurred                                   Contingent
       01/02/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 161 of 233
3.438 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MINER, GREGORY, 11011 SW 43 COURT, MIAMI, FL 33165             Check all that apply.
       Date or dates debt was incurred                                   Contingent
        08/20/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.439 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MINES, KATRINA                                                 Check all that apply.
       Date or dates debt was incurred                                   Contingent
        02/20/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     GL/AUTO LIABILITY CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.440 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      MINYAZOVA, YANA, 1750 NE 191 STREET #415, MIAMI, FL 33179      Check all that apply.
       Date or dates debt was incurred                                   Contingent
        09/25/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.441 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $810.90
      MIRROR IMAGE HOME, 2710 SUPPLY AVENUE, COMMERCE, CA            Check all that apply.
      90040
                                                                         Contingent
       Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 162 of 233
3.442 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MITCHELL, CHASITY, 9207 COMANCHE PEAK LANE, HOUSTON, TX      Check all that apply.
      77089
                                                                       Contingent
      Date or dates debt was incurred
       06/18/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.443 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $1,517.35
      MOBILE MINI INC., P.O. BOX 7144, PASADENA, CA 91109-7144     Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.444 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $10,612.00
      MODUS FURNITURE INTERNATIONAL INC, DEPT LA 23052,            Check all that apply.
      PASADENA, CA 91185-3052
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.445 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $1,195.95
      MOHAWK HOME, 3032 SUGAR VALLEY ROAD, SUGAR VALLEY, GA        Check all that apply.
      30746
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 163 of 233
3.446 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $920.00
      MOMENI INC., 60 BROAD STREET, CARLSTADT, NJ 07072             Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.447 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MONTEMAYOR, ALMA, 12025 RICHMOND AVE. #12102, HOUSTON ,       Check all that apply.
      TX 77082
                                                                        Contingent
      Date or dates debt was incurred
       11/22/2014                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.448 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MONTENEGRO, LAURA, 1049 GILMAN DRIVE, DALY CITY, CA 94015-    Check all that apply.
      2002
                                                                        Contingent
      Date or dates debt was incurred
       01/28/2019                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.449 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      MOORE, NATALIE, 4715 SPRINGMAID LANE, OXON HILL, MD 20745     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/08/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 164 of 233
3.450 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORA, NELLIE, 815 N. ROSE AVE APT E, COMPTON, CA 90221       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       04/11/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.451 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORA, NELLIE, 815 N. ROSE AVE APT E, COMPTON, CA 90221       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       07/15/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.452 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORALES, JULIANA, 9452 RANDAL PARK BLVD #2121, ORLANDO, FL   Check all that apply.
      32832
                                                                       Contingent
      Date or dates debt was incurred
       05/04/2017                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.453 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORALES, JULIANA, 9452 RANDAL PARK BLVD #2121, ORLANDO, FL   Check all that apply.
      32832
                                                                       Contingent
      Date or dates debt was incurred
       11/05/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 165 of 233
3.454 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORAN, JAIME, 2627 W. 164TH ST., TORRANCE, CA 90504          Check all that apply.
      Date or dates debt was incurred                                  Contingent
       12/09/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.455 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MORENO, JOAQUIN, 302 N. BEWLEY STREET, SANTA ANA, CA 92703   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/28/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.456 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MOULTON, BARRY, 2400 NW 8TH AVENUE, WILTON MANORS, FL        Check all that apply.
      33311
                                                                       Contingent
      Date or dates debt was incurred
       12/03/2013                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.457 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      MUNOZ, JOSHUA, 1319 CARROLL AVE, CAROLTON, TX 75006          Check all that apply.
      Date or dates debt was incurred                                  Contingent
       11/18/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213       Filed 04/16/19               Page 166 of 233
3.458 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      MURILLO, RICARDO, 1125 STARBIRD CIRCLE #3, SAN JOSE, CA 95117   Check all that apply.
       Date or dates debt was incurred                                    Contingent
        09/02/2013
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.459 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $236.05
      MUTUAL PROPANE, 17117 S. BROADWAY, GARDENA, CA 90248-3191       Check all that apply.
       Date or dates debt was incurred                                    Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.460 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      NAHAMAURA, TUTI                                                 Check all that apply.
       Date or dates debt was incurred                                    Contingent
        01/09/2019
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      GL/AUTO LIABILITY CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.461 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $11,664.15
      NATICK MALL, SDS-12-3111, PO BOX 86, MINNEAPOLIS, MN 55486-     Check all that apply.
      3111
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 167 of 233
3.462 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      NAVARRO, NICK, 13717 PRESTON RD. #108, DALLAS, TX 75240        Check all that apply.
      Date or dates debt was incurred                                    Contingent
       01/15/2014
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.463 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $57,585.86
      NEGOTIATUS CORP, 260 W. 39TH STREET, FLOOR 15, NEW YORK, NY    Check all that apply.
      10018
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.464 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $13,750.00
      NEW ERA PORTFOLIO, 2100 E. GRAND AVE, SUITE 400, EL SEGUNDO,   Check all that apply.
      CA 90245
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.465 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $17,935.00
      NIELSEN & BAINBRIDGE LLC, PO BOX 207252, DALLAS, TX 75320-     Check all that apply.
      7252
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 168 of 233
3.466 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      NIEVES, JOSE, 609 UNION AVENUE, FRAMINGHAM, MA 01702        Check all that apply.
      Date or dates debt was incurred                                 Contingent
       12/22/2017
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.467 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $4,140.47
      NORTH GEORGIA PREMIUM OUTLETS, PO BOX 822900,               Check all that apply.
      PHILADELPHIA, PA 19182-2900
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.468 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $63,885.50
      NORTH SOUTH PTNRS DBA WORLD ART GROUP, DBA WORLD ART        Check all that apply.
      GROUP, 8080 VILLA PARK DRIVE, RICHMOND, VA 23228
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.469 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $2,790.25
      NUEVO-A DIV OF NOUVEAU AMERICANA INC, 900 CALEDONIA ROAD,   Check all that apply.
      UNIT #9, TORONTO, ON M6B 3Y1 CANADA
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 169 of 233
3.470 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $3,371.00
      NULOOM, 134 W 29TH STREET, 5TH FLOOR, NEW YORK, NY 10001   Check all that apply.
      Date or dates debt was incurred                                Contingent

                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 MERCHANDISE
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.471 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      NUNO, ELIZABETH, 9722 MCNERNEY AVENUE, SOUTH GATE, CA      Check all that apply.
      90280
                                                                     Contingent
      Date or dates debt was incurred
       07/26/2018                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.472 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $19,576.74
      OAKBROOK SHOPPING CENTER LLC., OAKBROOK CENTER SDS-12-     Check all that apply.
      2892, P.O. BOX 86, MINNEAPOLIS, MN 55486-2892
                                                                     Contingent
      Date or dates debt was incurred
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 RENT/UTILITIES
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.473 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $5,959.12
      OFFSHORE EXPRESS INC., PO BOX 117, NEW RIEGEL, OH 44853    Check all that apply.
      Date or dates debt was incurred                                Contingent

                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 TRANSPORTATION
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 170 of 233
3.474 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $12,287.56
      OLD TOWN DELACEY LLC, ATTN: PIERCE YEDIDSION, 9311           Check all that apply.
      CHEROKEE LANE, BEVERLY HILLS, CA 90210
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.475 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      OLEMEDO, RAMONA, 1017 MILTON STREET, TORRANCE, CA 90502      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       12/09/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.476 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $46,211.00
      OLIVER GAL ARTIST CO., 2590 HOLLYWOOD BLVD, HOLLYWOOD, FL    Check all that apply.
      33020
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.477 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      OLIVER, BRADY, 4448 N. BRIARWOOD LANE, LEHI, UT 84943        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       04/19/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 171 of 233
3.478 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $50,000.00
      OLMEDO, RAMONA, 1017 MILTON STREET, TORRANCE, CA 90502         Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     LITIGATION CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.479 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $8,934.86
      OMEGA MOULDING, 1 SAW GRASS DRIVE, BELLPORT, NY 11713          Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.480 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $37,050.03
      ONICA GROUP LLC, PO BOX 845902, LOS ANGELES, CA 90084-5902     Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.481 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $44,267.74
      ORACLE AMERICA INC., P.O. BOX 44471, SAN FRANCISCO, CA 94144   Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 172 of 233
3.482 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      ORELLANA, MAURICIO, 9004 COMPTON AVE, LOS ANGELES, CA       Check all that apply.
      90002
                                                                      Contingent
      Date or dates debt was incurred
       04/06/2016                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.483 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      ORELLANA, MAURICIO, 9004 COMPTON AVE, LOS ANGELES, CA       Check all that apply.
      90002
                                                                      Contingent
      Date or dates debt was incurred
       10/01/2015                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.484 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $307.00
      ORIENTAL WEAVERS USA INC., DEPT 40232, PO BOX 2153,         Check all that apply.
      BIRMINGHAM, AL 35287-9325
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  MERCHANDISE
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.485 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      OROZCO, JOSE, 252 E LANZIT ST, LOS ANGELES, CA 90061        Check all that apply.
      Date or dates debt was incurred                                 Contingent
       08/12/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 173 of 233
3.486 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      OROZCO, JOSE, 252 E LANZIT ST, LOS ANGELES, CA 90061        Check all that apply.
      Date or dates debt was incurred                                 Contingent
       04/22/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.487 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      OROZCO, JOSE, 252 E LANZIT ST, LOS ANGELES, CA 90061        Check all that apply.
      Date or dates debt was incurred                                 Contingent
       01/28/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.488 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      ORTEGA, HENRY, 1344 W. 216TH STREET, TORRANCE, CA 90501     Check all that apply.
      Date or dates debt was incurred                                 Contingent
       07/26/2017
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.489 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      ORTEGA, HENRY, 1344 W. 216TH STREET, TORRANCE, CA 90501     Check all that apply.
      Date or dates debt was incurred                                 Contingent
       11/21/2013
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 174 of 233
3.490 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $4,725.00
      PADDYWAX INC., 2934 SIDCO DR., STE 140, NASHVILLE, TN 37204   Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.491 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PAGLE, ADAM, 3919 SOLANO AVENUE, RICHMOND, CA 94895           Check all that apply.
      Date or dates debt was incurred                                   Contingent
       11/19/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.492 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,765.54
      PALLET CONSULTANTS OF GEORGIA, 810 NW 13TH AVE, POMPANO       Check all that apply.
      BEACH, FL 33069
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.493 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,779.00
      PARAGON WALL DECOR, P.O. BOX 1187, 195 PARAGON DRIVE,         Check all that apply.
      ALBERTVILLE, AL 35950
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 175 of 233
3.494 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PARKMAN, WETONAH POWELL                                       Check all that apply.
       Date or dates debt was incurred                                  Contingent
        02/16/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.495 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $400.00
      PARKSMART INC., 1630 NORTH MAIN ST. #372, WALNUT CREEK, CA    Check all that apply.
      94596
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.496 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PARRA, SERGIO, 3420 GRAPE STREET, DENVER, CO 80207            Check all that apply.
       Date or dates debt was incurred                                  Contingent
        02/20/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.497 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PATRICIO, MICHELLE, 1048 IRVINE AVE #206, NEWPORT BEACH, CA   Check all that apply.
      92660
                                                                        Contingent
       Date or dates debt was incurred
        01/22/2014                                                      Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 176 of 233
3.498 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      PEBLER, KRISTIN, 802 S. ADDISON RD., BNSENVILLE, IL 60106       Check all that apply.
       Date or dates debt was incurred                                    Contingent
       02/13/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.499 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      PEHRSON, ERIKA, 3976 S 400 E, SALT LAKE CITY, UT 84107          Check all that apply.
       Date or dates debt was incurred                                    Contingent
       03/14/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.500 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $395,456.08
      PEKING HANDICRAFT INC., 1388 SAN MATEO AVENUE, SO SAN           Check all that apply.
      FRANCISCO, CA 94080
                                                                          Contingent
       Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.501 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      PERCHES, ALICE, 916 1/2 W. 75TH STREET, LOS ANGELES, CA 90044   Check all that apply.
       Date or dates debt was incurred                                    Contingent
       10/13/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS               Doc 213      Filed 04/16/19               Page 177 of 233
3.502 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $9,609.52
      PERIMETER MALL LLC, P.O. BOX 860381, MINNEAPOLIS, MN 55486-      Check all that apply.
      0381
                                                                           Contingent
      Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       RENT/UTILITIES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.503 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      PERRY, JANELLE, 4911 FRAY AVE, RICHMOND, CA 94804                Check all that apply.
      Date or dates debt was incurred                                      Contingent
       11/09/2015
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.504 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $219,467.00
      PHILLIPS COLLECTION INC., 916 FINCH AVE., HIGH POINT, NC 27263   Check all that apply.
      Date or dates debt was incurred                                      Contingent

                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       MERCHANDISE
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.505 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $7,733.11
      PHILLIPS EDISON STRATEGIC, RE: KENWOOD COLLECTION RETAIL,        Check all that apply.
      PO BOX 775772, CHICAGO, IL 60677-5772
                                                                           Contingent
      Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       RENT/UTILITIES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                          Case 19-10488-LSS            Doc 213       Filed 04/16/19               Page 178 of 233
3.506 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $531.64
      PI CREATIVE ART, 1180 CALEDONIA ROAD, TORONTO, ON M6A 2W5      Check all that apply.
      CANADA
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.507 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      PIAZZA, MARCUS, 3532 HANKS ST., SACRAMENTO, CA 95827           Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/13/2013
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.508 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $75,815.46
      PINTEREST INC., 808 BRANNAN STREET, SAN FRANCISCO, CA 94103-   Check all that apply.
      4904
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.509 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      PIRBAZARI, ARSHIA, 3438 WATERMARKE PLACE, IRVINE, CA 92612     Check all that apply.
      Date or dates debt was incurred                                    Contingent
       09/22/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 179 of 233
3.510 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      PIRBAZARI, ARSHIA, 3438 WATERMARKE PLACE, IRVINE, CA 92612   Check all that apply.
      Date or dates debt was incurred                                  Contingent
       10/04/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.511 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $6,938.32
      PLAYNETWORK INC., P.O. BOX 21550, NEW YORK, NY 10087-1550    Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.512 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      PLEMONS, MEGAN, 9905 ROBINSON RD, LOUISVILLE, KY 40299       Check all that apply.
      Date or dates debt was incurred                                  Contingent
       04/18/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.513 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      PONTIUS, JOYCE, 928 N. RIDGELAND AVE, OAK PARK, IL 60302     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       09/23/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 180 of 233
3.514 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      POST, KEVIN, 1447 CLEARVIEW WAY, SAN MARCOS, CA 92078        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/15/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.515 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      POWELL, MARY, 5515 COUNTY DRIVE #7, NASHVILLE, TN 37211      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/23/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.516 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      POWERS, ROSS, 19700 N.76TH STREET, SCOTTSDALE, AZ 85255      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       01/06/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.517 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $9,577.29
      PPF RTL ATLANTIC TOWN CENTER LLC, P.O. BOX 733138, DALLAS,   Check all that apply.
      TX 75373-3138
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 181 of 233
3.518 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,596.20
      PR 150 ROOSEVELT SHOPS LLC, PO BOX 2044, DEPT. 7500,          Check all that apply.
      MEMPHIS, TN 38101
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.519 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PREPTY, JANELLE, 270 NW 207TH WAY, PEMBORKE PINES, FL 33029   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       01/17/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.520 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PRETE, NICHOLAS, 521 SUMMER COURT, EL DORADO HILLS, CA        Check all that apply.
      95762
                                                                        Contingent
      Date or dates debt was incurred
       12/28/2013                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.521 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PRIETO, SARA, 1545 W. PIERSON AVE. , PHOENIX, AZ 85015        Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/03/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213       Filed 04/16/19               Page 182 of 233
3.522 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $28,395.30
      PRINT STRATEGY INC, PO BOX 579, ROSS, CA 94957-0579             Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.523 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $46,055.59
      PRLHC MERCATO RETAIL 454802, P.O. BX 732937, DALLAS, TX 75303   Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.524 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $53,725.66
      PRO TOUR MEMORABILIA LLC (PTM IMAGES), P.O. BOX 88926,          Check all that apply.
      CHICAGO, IL 60695-1926
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.525 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $798.75
      PRO-MOTION TECHNOLOGY GROUP, ATTN: ACCTS RECEIVABLE,            Check all that apply.
      29755 BECK ROAD, WIXOM, MI 48393
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 183 of 233
3.526 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      PURIFOY, LATOYA, 1984 HOWELL RD UNIT 19585, ATLANTA , GA      Check all that apply.
      30325
                                                                        Contingent
      Date or dates debt was incurred
       08/09/2016                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.527 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,077.50
      R AND R DELIVERY SERVICES INC, 61683 TAYBERRY CIRCLE, SOUTH   Check all that apply.
      LYON, MI 48178
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.528 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RABUN, TERRY, 245 BEDFORD DRIVE, BATON ROUGE, LA 70806        Check all that apply.
      Date or dates debt was incurred                                   Contingent
       11/10/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.529 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RAMAZZINA, MATHEW, 3054 EASY AVE, LONG BEACH, CA 90810        Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/31/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 184 of 233
3.530 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RAMAZZINA, MATTHEW, 3054 EASY AVE, LONG BEACH, CA 90810       Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/09/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.531 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RAMAZZINA, MATTHEW, 3054 EASY AVE, LONG BEACH, CA 90810       Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/21/2013
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.532 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RAMIREZ, ANDREA, 24262 FORDVIEW ST. , LAKE FOREST, CA 92630   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/12/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.533 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RAMIREZ, LILIETT, 4797 WALDEN CIRCLE #1, ORLANDO, FL 32811    Check all that apply.
      Date or dates debt was incurred                                   Contingent
       06/03/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 185 of 233
3.534 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      RAMIREZ, LORENZO, 9226 JOLLYVILLE ROAD #123, AUSTIN, TX     Check all that apply.
      78759
                                                                      Contingent
      Date or dates debt was incurred
       09/05/2017                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.535 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      RAMIREZ, MARINA, 12234 BRITTAIN STREET, HAWAIIAN GARDENS,   Check all that apply.
      CA 90716
                                                                      Contingent
      Date or dates debt was incurred
       08/15/2016                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.536 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      RAMOS, HERIBERTO, 4461 W. 132ND STREET, HAWTHORNE, CA       Check all that apply.
      90250
                                                                      Contingent
      Date or dates debt was incurred
       07/22/2014                                                     Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.537 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      RAMOS, JULIO, 15412 LARCH AVE., LAWNDALE, CA 90260          Check all that apply.
      Date or dates debt was incurred                                 Contingent
       01/15/2014
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 186 of 233
3.538 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      RAMOS, JULIO, 15412 LARCH AVE., LAWNDALE, CA 90260           Check all that apply.
      Date or dates debt was incurred                                  Contingent
       11/01/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.539 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      RANGEL, JOSE, 120 W. 3RD ST, SAN PEDRO, CA 90731             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       03/12/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.540 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      RANGEL, JOSE, 120 W. 3RD ST, SAN PEDRO, CA 90731             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       05/14/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.541 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      RAY, BRITTANY, 7630 AMELIA ROAD #305, HOUSTON, TX 77055      Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/10/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 187 of 233
3.542 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,518.41
      RED CARPET MOVING INC., 5435 SOUTH PROCYON ST. STE 200, LAS   Check all that apply.
      VEGAS, NV 89118
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.543 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $4,780.27
      REEVE STORE EQUIPMENT COMPANY INC., 9131 BERMUDEZ STREET,     Check all that apply.
      PICO RIVERA, CA 90660
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.544 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,978.77
      REGENCY GALLERIA NORTH LLC, P.O. BOX 846094, DALLAS, TX       Check all that apply.
      75284-6094
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.545 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $2,644.93
      REGENCY LIGHTING, DBA REGENCY LIGHTING, P.O. BOX 205325,      Check all that apply.
      DALLAS, TX 75320-5325
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213       Filed 04/16/19               Page 188 of 233
3.546 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      REID, HEATHER, 14875 OX CART LANE, DRAPER, UT 84020             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       02/18/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.547 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $6,000.00
      RELIAM INC., 6033 W. CENTURY BLVD. #805, LOS ANGELES, CA        Check all that apply.
      90045
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.548 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $69,410.87
      RETAILNEXT INC., 60 S MARKET STREET, 10TH FLOOR, SAN JOSE, CA   Check all that apply.
      95113
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.549 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $2,842.00
      RIZTEX USA DBA RIZZY HOME, 900 MARINE DRIVE, CALHOUN, GA        Check all that apply.
      30701
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 189 of 233
3.550 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $26,937.00
      RJF ENTERPRISES INC., 905 STANTON ROAD, OLYPHANT, PA 18447   Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.551 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROBERTSON, JOSEPH, 19447 RUM RIVER COURT, KATY, TX 77449     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/17/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.552 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROBINSON, KAYCE, 832 102ND AVENUE N, NAPLES, FL 34106        Check all that apply.
      Date or dates debt was incurred                                  Contingent
       02/16/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.553 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROBINSON, TONY, 4719 NEW HOPE RD. #A7, RALEIGH, NC 27604     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       10/12/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213      Filed 04/16/19               Page 190 of 233
3.554 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RODRIGUEZ, ANDRES, 20706 SHEARER AVENUE, CARSON, CA 90745     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       04/15/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.555 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RODRIGUEZ, JAMIE, 2301 S. MILBEND #104, THE WOODLANDS, TX     Check all that apply.
      77380
                                                                        Contingent
      Date or dates debt was incurred
       04/19/2018                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.556 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RODRIGUEZ, ROBERT, 738 BATESWOOD DRI #15, HOUSTON, TX 77079   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       12/10/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.557 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RODRIGUEZ, ROBERT, 738 BATESWOOD DRI #15, HOUSTON, TX 77079   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       08/20/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS              Doc 213    Filed 04/16/19               Page 191 of 233
3.558 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      RODRIGUEZ, ROBERT, 738 BATESWOOD DRI #15, HOUSTON, TX 77079   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       05/27/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.559 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $3,317.64
      ROMA MOULDING INC., 6230A N IRWINDALE AVENUE, IRWINDALE,      Check all that apply.
      CA 91702
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.560 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $13,782.84
      ROOSEVELT FIELD, PO BOX 772854, CHICAGO, IL 60677-2854        Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.561 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      ROSALES, LESLY, 2360 LILY PAD LANE, KISSIMMEE, FL 34743       Check all that apply.
      Date or dates debt was incurred                                   Contingent
       07/01/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 192 of 233
3.562 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROSAS, CARLOS, 12620 S. FIGUEROA #I, LOS ANGELES, CA 90061   Check all that apply.
       Date or dates debt was incurred                                 Contingent
       09/20/2013
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.563 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROSENTHAL, KIERA, 10909 55TH AVENUE COURT E, PUYALLUP, WA    Check all that apply.
      98373
                                                                       Contingent
       Date or dates debt was incurred
       10/19/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.564 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ROSS, PETER, 4060 E MORSE RD, LODI, CA 95240                 Check all that apply.
       Date or dates debt was incurred                                 Contingent
       09/01/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.565 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $7,241.37
      RPAI SOUTHWEST MANAGEMENT LLC, 15105 COLLECTION CENTER       Check all that apply.
      DR., CHICAGO, IL 60693-5105
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 193 of 233
3.566 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $64,126.28
      RR DONNELLEY, 35 WEST WACKER DRIVE, CHICAGO, IL 60601        Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.567 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SABUS, ANDREW, 25051 LUNA BONITA, LAGUNA HILLS, CA 92653     Check all that apply.
      Date or dates debt was incurred                                  Contingent
       02/22/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.568 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SACALXOT, NATALIE, 8797 HAMMERLY BLVD APT. 3203, HOUSTON ,   Check all that apply.
      TX 77080
                                                                       Contingent
      Date or dates debt was incurred
       07/30/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.569 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $75,000.00
      SADA SYSTEMS INC., 5250 LANKERSHIM BLVD. STE 620, N          Check all that apply.
      HOLLYWOOD, CA 91601
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS              Doc 213      Filed 04/16/19               Page 194 of 233
3.570 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    $9,649.24
      SAINT LOUIS GALLERIA L.L.C., C/O SAINT LOUIS GALLERIA, SDS-12-   Check all that apply.
      2351 / P.O. BOX 86, MINNEAPOLIS, MN 55486-2351
                                                                           Contingent
       Date or dates debt was incurred
                                                                           Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       RENT/UTILITIES
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.571 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      SAJONA, ROMANSANTO, 13112 SPINNING AVENUE, GARDENA, CA           Check all that apply.
      90249
                                                                           Contingent
       Date or dates debt was incurred
       11/02/2015                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.572 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      SAJONA, ROMANSANTO, 13112 SPINNING AVENUE, GARDENA, CA           Check all that apply.
      90249
                                                                           Contingent
       Date or dates debt was incurred
       04/08/2014                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes


3.573 Nonpriority creditor’s name and mailing address                  As of the petition ling date, the claim is:    UNDETERMINED
      SALDANA, COLT, 70 NORTH LOCHWOOD DR., THE WOODLANDS, TX          Check all that apply.
      77375
                                                                           Contingent
       Date or dates debt was incurred
       06/24/2017                                                          Unliquidated

                                                                           Disputed
                                                                       Basis for the claim:
                                                                       WORKERS COMP CLAIM
                                                                       Is the claim subject to offset?
                                                                             No
                                                                             Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 195 of 233
3.574 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SALIM, MUMAL, 1518 FAIRVIEW ST. , BERKELEY, CA 94703         Check all that apply.
      Date or dates debt was incurred                                  Contingent
       11/15/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.575 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $1,388.00
      SAMS INTERNATIONAL, 306 SOUTH MAPLE AVENUE, SOUTH SAN        Check all that apply.
      FRANCISCO, CA 94080
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.576 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SANTOY, ALEXANDER, 13694 ERWIN STREET, VALLEY GLEN, CA       Check all that apply.
      91401
                                                                       Contingent
      Date or dates debt was incurred
       06/12/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.577 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SANTOY, ALEXANDER, 13694 ERWIN STREET, VALLEY GLEN, CA       Check all that apply.
      91401
                                                                       Contingent
      Date or dates debt was incurred
       07/21/2017                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 196 of 233
3.578 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      SANTOY, ALEXANDER, 13694 ERWIN STREET, VALLEY GLEN, CA        Check all that apply.
      91401
                                                                        Contingent
       Date or dates debt was incurred
        04/19/2017                                                      Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.579 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      SARABIA, ADRIANA, 11742 PURYEAR LN, GARDEN GROVE, CA 92840-   Check all that apply.
      2622
                                                                        Contingent
       Date or dates debt was incurred
        11/29/2018                                                      Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.580 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $8,722.50
      SAW ENTERPRISES FURNITURE REPAIR, 105 LAMP LIGHT CIRCLT,      Check all that apply.
      SUMMERVILLE, SC 29483
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.581 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      SCHUCH, LINDA                                                 Check all that apply.
       Date or dates debt was incurred                                  Contingent
        08/09/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    GL/AUTO LIABILITY CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 197 of 233
3.582 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SCOTT, DAVID                                                 Check all that apply.
       Date or dates debt was incurred                                 Contingent
        05/17/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.583 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SCOTT, KELLY, 3 E. BERKLEY LANE, HOFFMAN ESTATES, IL 60169   Check all that apply.
       Date or dates debt was incurred                                 Contingent
        04/22/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.584 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SCOTT, MARCUS, 50 ATASCADERO , MANVEL, TX 77578              Check all that apply.
       Date or dates debt was incurred                                 Contingent
        05/28/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.585 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $7,654.11
      SCOTTSDALE FASHION SQUARE LLC, PO BOX 31001-2156,            Check all that apply.
      PASADENA, CA 91110-2156
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 198 of 233
3.586 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SEABAUGH, CHERYL, 6247 PALO PINTO AVEN, DALLAS, TX 75214   Check all that apply.
      Date or dates debt was incurred                                Contingent
       03/15/2016
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.587 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SEABAUGH, CHERYL, 6247 PALO PINTO AVEN, DALLAS, TX 75214   Check all that apply.
      Date or dates debt was incurred                                Contingent
       09/29/2013
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.588 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    $9,960.48
      SECOND PARAMUS ASSOCIATES LLC, 1 KALISA WAY, STE 301,      Check all that apply.
      PARAMUS, NJ 07652-3512
                                                                     Contingent
      Date or dates debt was incurred
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 RENT/UTILITIES
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.589 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SEDOR, ELLEN, 18552 CLARK STREET, TARZANA, CA 91356        Check all that apply.
      Date or dates debt was incurred                                Contingent
       09/02/2017
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                           Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 199 of 233
3.590 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SEDOR, ELLEN, 18552 CLARK STREET, TARZANA, CA 91356          Check all that apply.
       Date or dates debt was incurred                                 Contingent
        10/07/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.591 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SEPE, DIANA, 8923 MANOR LOOP #206, LAKEWOOD RANCH, FL        Check all that apply.
      34202
                                                                       Contingent
       Date or dates debt was incurred
        09/01/2015                                                     Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.592 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SERRES, SHAY, 5916 NE SAIDA LN, HILLSBORO, OR 97124-7243     Check all that apply.
       Date or dates debt was incurred                                 Contingent
        12/04/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.593 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SHACKLEFORD, RYAN                                            Check all that apply.
       Date or dates debt was incurred                                 Contingent
        12/12/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213    Filed 04/16/19               Page 200 of 233
3.594 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SHAY, SERRES, 5916 NE SAIDA LN, HILLSBORO, OR 97124          Check all that apply.
      Date or dates debt was incurred                                  Contingent
       09/19/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.595 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $11,841.06
      SHOPCORE PROPERTIES L.P., C/O EXCEL GARDENS LLC, PO BOX      Check all that apply.
      27324, SAN DIEGO, CA 92198-1324
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.596 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $8,339.95
      SHOPS AT MISSION VIEJO LLC, 7415 SOLUTION CENTER, CHICAGO,   Check all that apply.
      IL 60677-7004
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.597 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $14,697.33
      SHOPS AT ST. JOHNS, LLC, PO BOX 404796, ATLANTA, GA 30384-   Check all that apply.
      4796
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 201 of 233
3.598 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SHORE, ERZSEBET, 2284 DURANGO WAY, SAN MARCOS, CA 92078    Check all that apply.
      Date or dates debt was incurred                                Contingent
       06/23/2018
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.599 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SHORE, ERZSEBET, 2284 DURANGO WAY, SAN MARCOS, CA 92078    Check all that apply.
      Date or dates debt was incurred                                Contingent
       12/09/2017
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.600 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SHORE, ERZSEBET, 2284 DURANGO WAY, SAN MARCOS, CA 92078    Check all that apply.
      Date or dates debt was incurred                                Contingent
       05/03/2016
                                                                     Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes


3.601 Nonpriority creditor’s name and mailing address            As of the petition ling date, the claim is:    UNDETERMINED
      SICAJA, GUMERCINDO, 316 W. 105TH STREET, LOS ANGELES, CA   Check all that apply.
      90003
                                                                     Contingent
      Date or dates debt was incurred
       11/01/2013                                                    Unliquidated

                                                                     Disputed
                                                                 Basis for the claim:
                                                                 WORKERS COMP CLAIM
                                                                 Is the claim subject to offset?
                                                                       No
                                                                       Yes
                          Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 202 of 233
3.602 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      SILVA, ORLANDO, 1501 PARK LAKE LANE, PEACHTREE CORNERS, GA      Check all that apply.
      30092
                                                                          Contingent
      Date or dates debt was incurred
       09/30/2017                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.603 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      SILVA, TAMI, 4709 22ND STREET, SACRAMENTO, CA 95822             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       11/29/2016
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.604 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      SIMMONS, SIVA, 260 E. FLMAINGO RD #128, LAS VEGAS, NV 89169     Check all that apply.
      Date or dates debt was incurred                                     Contingent
       12/01/2015
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.605 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      SIMON, KELLY, 17633 IBERIA AVE, LAKEVILLE, MN 55044             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       08/25/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 203 of 233
3.606 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SINGH, STEPHENY, PO BOX 620556, OVIEDO, FL 32762             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       05/02/2017
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.607 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SKINNER, BRYAN, 1529 WINDCHIME DR, DALLAS, TX 75224          Check all that apply.
      Date or dates debt was incurred                                  Contingent
       06/05/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.608 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $49,620.00
      SKYLINE FURNITURE MFG INC., 401 N. WILLIAMS STREET,          Check all that apply.
      THORNTON, IL 60476
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.609 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SMITH, ANTWAUNETTE, 3330 W. 147TH STREET #219, HAWTHORNE,    Check all that apply.
      CA 90250
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   LITIGATION CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS            Doc 213   Filed 04/16/19               Page 204 of 233
3.610 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      SMITH, KARALYNN                                             Check all that apply.
       Date or dates debt was incurred                                Contingent
        02/04/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.611 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      SMITH, PATRICE, 4368 AQUA VISTA DR, ORLANDO, FL 32839       Check all that apply.
       Date or dates debt was incurred                                Contingent
        06/26/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.612 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      SMOCK, BRAD, 12533 TIERRA GRANDE TRAIL, AUSTIN, TX 78732    Check all that apply.
       Date or dates debt was incurred                                Contingent
        02/23/2015
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.613 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      SOCWELL, EMILY, 784 N. 739 W., TOOELE, UT 84074             Check all that apply.
       Date or dates debt was incurred                                Contingent
        09/06/2016
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                           Case 19-10488-LSS             Doc 213   Filed 04/16/19               Page 205 of 233
3.614 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SOCWELL, EMILY, 784 N. 739 W., TOOELE, UT 84074              Check all that apply.
       Date or dates debt was incurred                                 Contingent
       10/25/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.615 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SOTO, CARLOS, PO BOX 1282, ROWLETT, TX 75030                 Check all that apply.
       Date or dates debt was incurred                                 Contingent
       11/07/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.616 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      SOTO, MICHAEL, 505 E. 16TH STREET, HIALEAH, FL 33010         Check all that apply.
       Date or dates debt was incurred                                 Contingent
       06/07/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.617 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $17,627.75
      SOUTH COAST PLAZA, 3333 BRISTOL STREET, COSTA MESA, CA       Check all that apply.
      92626
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 206 of 233
3.618 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $10,309.03
      SOUTHGLENN PROPERTY HOLDINGS LLC, P.O. BOX 843524, LOS       Check all that apply.
      ANGELES, CA 90084-3524
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.619 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $104,279.00
      SOVOS COMPLIANCE LLC, 200 BALLARDVALE STREET, 4TH FLOOR,     Check all that apply.
      WILMINGTON, MA 01887
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   PROFESSIONAL SERVICES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.620 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $115,494.00
      SPENCER N. ENTERPRISES INC., 10810 SAINT LOUIS DRIVE, EL     Check all that apply.
      MONTE, CA 91731
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.621 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $83,929.00
      STAIART LIGHTING, STAIART INTERNATIONAL LTD., 6412 MAPLE     Check all that apply.
      AVENUE, WESTMINSTER, CA 92683
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS               Doc 213       Filed 04/16/19               Page 207 of 233
3.622 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $822.46
      STANDARD SECURITY LIFE INS CO OF NY, P.O. BOX 2875, CLINTON, IA   Check all that apply.
      52733-2875
                                                                            Contingent
      Date or dates debt was incurred
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        TRADE PAYABLE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.623 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    $7,220.30
      STAR CREATIONS INC., 75 ALBRECHT DRIVE, LAKE BLUFF, IL 60044      Check all that apply.
      Date or dates debt was incurred                                       Contingent

                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        MERCHANDISE
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.624 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    UNDETERMINED
      STATFORD, QUEVA, 1855 W 139TH ST, GARDENA, CA 90249-3013          Check all that apply.
      Date or dates debt was incurred                                       Contingent
       03/17/2019
                                                                            Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes


3.625 Nonpriority creditor’s name and mailing address                   As of the petition ling date, the claim is:    UNDETERMINED
      STEPHENS, KRISTEN, 1234 WASHINGOTN ST. #304, DENVER, CO           Check all that apply.
      80203
                                                                            Contingent
      Date or dates debt was incurred
       10/18/2015                                                           Unliquidated

                                                                            Disputed
                                                                        Basis for the claim:
                                                                        WORKERS COMP CLAIM
                                                                        Is the claim subject to offset?
                                                                              No
                                                                              Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 208 of 233
3.626 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      STEVENS, STEVEN DOAN, 1727 N. PRAIRIE AVENUE, DALLAS, TX      Check all that apply.
      75204
                                                                        Contingent
      Date or dates debt was incurred
       07/20/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.627 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      STEVENS, STEVEN DOAN, 1727 N. PRAIRIE AVENUE, DALLAS, TX      Check all that apply.
      75204
                                                                        Contingent
      Date or dates debt was incurred
       01/26/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.628 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      STEVENSON, TIM, 2700 LLANDOVERY DR., LOUISVILLE, KY 40299     Check all that apply.
      Date or dates debt was incurred                                   Contingent
       03/17/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.629 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      STEVENSON, TIM, 2700 LLANDOVERY DRIVE, LOUISVILLE, KY 40299   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       07/01/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 209 of 233
3.630 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      STEVENSON, TIMOTHY, 2700 LLANDOVERY DRIVE, LOUISVILLE, KY    Check all that apply.
      40299
                                                                       Contingent
      Date or dates debt was incurred
       04/18/2018                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.631 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      STEVENSON, TIMOTHY, 2700 LLANDOVERY DRIVE, LOUISVILLE, KY    Check all that apply.
      40299
                                                                       Contingent
      Date or dates debt was incurred
       04/01/2015                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.632 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      STEVENSON, TIMOTHY, 2700 LLANDOVERY DRIVE, LOUISVILLE, KY    Check all that apply.
      40299
                                                                       Contingent
      Date or dates debt was incurred
       09/05/2013                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.633 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      STOKES, SAM, 201 EVELYN AVE, ROSEVILLE, CA 95678             Check all that apply.
      Date or dates debt was incurred                                  Contingent
       08/31/2015
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213       Filed 04/16/19               Page 210 of 233
3.634 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $11,729.54
      STRANGE DNA LLC, 3744 W ROANOKE #7, PHOENIX, AZ 85009          Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.635 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $224.22
      STS STAFFING & TEMPORARY SERVICES INC., 7986 UNIVERSITY AVE,   Check all that apply.
      NE, FRIDLEY, MN 55432
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     STAFFING/ TEMPORARY SERVICES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.636 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      SUAREZ, RICHARD, 1006 SEA LANE, CORONA DEL MAR, CA 92625       Check all that apply.
      Date or dates debt was incurred                                    Contingent
       08/19/2015
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.637 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $272.00
      SUMMER CLASSICS PRIVATE LABEL, 3140 PELHAM PARKWAY,            Check all that apply.
      PELHAM, AL 35124
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 211 of 233
3.638 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $83,924.00
      SUN DELIVERY LLC, 13 STANLEY AVE, THOMASVILLE, NC 27360       Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.639 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $7,198.60
      SURYA CARPETS, INC, PO BOX 566, CALHOUN, GA 30703             Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.640 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $13,780.65
      TAMPA WESTSHORE ASSOCIATES LP, C/O COMERICA BANK - DEPT       Check all that apply.
      177001, P.O. BOX 67000, DETROIT, MI 48267-1770
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.641 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $12,903.23
      TAUBMAN CHERRY CREEK SHOPPING CENTER LLC, DEPT 89801, P.O.    Check all that apply.
      BOX 67000, DETROIT, MI 48267-0898
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                           Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 212 of 233
3.642 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $10,325.81
      TB MALL AT UTC LLC, P.O. BOX 674647, DETROIT, MI 48267-4647   Check all that apply.
       Date or dates debt was incurred                                  Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.643 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $2,176.20
      TEMPAPER, 381 MANTOLOKING ROAD, BRICK, NJ 08723               Check all that apply.
       Date or dates debt was incurred                                  Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.644 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $63,885.88
      TERRENO 139TH LLC, 101 MONTGOMERY STREET, SAN FRANCISCO,      Check all that apply.
      CA 94104
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.645 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $753.70
      THE CUSTOM COMPANIES, P.O. BOX 3270, NORTHLAKE, IL 60164-     Check all that apply.
      3270
                                                                        Contingent
       Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 213 of 233
3.646 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $5,750.00
      THE HOWARD ELLIOT COLLECTION, 200A S. MITCHELL COURT STE        Check all that apply.
      A, ADDISON, IL 60101
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.647 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $7,673.84
      THE UTTERMOST CO., P.O. BOX 79086, BALTIMORE, MD 21279-0086     Check all that apply.
      Date or dates debt was incurred                                     Contingent

                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.648 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      THEIN, NEIL, PO BOX 2867, PALM BEACH, FL 33480-2867             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       09/19/2018
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.649 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      THEIN, NEIL, PO BOX 2867, PALM BEACH, FL 33480-2867             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       01/12/2019
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 214 of 233
3.650 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      THEIN, NEIL, PO BOX 2867, PALM BEACH, FL 33480-2867             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       06/25/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.651 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      THEIN, NEIL, PO BOX 2867, PALM BEACH, FL 33480-2867             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       05/02/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.652 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $8,160.00
      THOMAS S. KOTO, 701 BALTIC CIRCLE UNIT 709, REDWOOD CITY, CA    Check all that apply.
      94065
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      TRADE PAYABLE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.653 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $14,923.11
      TIC RETAIL PROP-FASHION ISLAND, FASHION ISLAND - 034304, P.O.   Check all that apply.
      BOX 840363, LOS ANGELES, CA 90084-0363
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 215 of 233
3.654 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $8,303.15
      TM WILLOW BEND SHOPS LP, P.O. BOX 205297, DALLAS, TX 75320-    Check all that apply.
      5297
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.655 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $19,235.00
      TOP ART LLC, 8830 REHCO RD, STE G, SAN DIEGO, CA 92121-3263    Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.656 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      TORRES, ANGELINA, 4585 W 130TH STREET, HAWTHORNE, CA           Check all that apply.
      90250-5144
                                                                         Contingent
      Date or dates debt was incurred
       11/06/2018                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.657 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      TORRES, RIGOBERTO, 904 NORMANDIE AVE APT. 3, LOS ANGELES, CA   Check all that apply.
      90006
                                                                         Contingent
      Date or dates debt was incurred
       10/29/2015                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 216 of 233
3.658 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $5,964.73
      TOV FURNITURE, INC., 337 WASHINGTON AVENUE, CEDARHURST, NY    Check all that apply.
      11516
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.659 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $26,157.31
      TRACKSTAR PRINTING INC., 1140 W. MAHALO PLACE, RANCHO         Check all that apply.
      DOMINGUEZ, CA 90220
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.660 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $888.00
      TRANS-OCEAN IMPORT CO. INC., ATTN: PAYMENT PROCESSING, 10     Check all that apply.
      MIDLAND AVE STE M00, PORT CHESTER, NY 10573-4927
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    MERCHANDISE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.661 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      TREVINO, LORI, 2204 W. PARK BLVD. #2701, PLANO, TX 75075      Check all that apply.
      Date or dates debt was incurred                                   Contingent
       04/03/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 217 of 233
3.662 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $520,492.25
      TUSCANY 3PL, 740 S. POWERLINE RD STE F, DEERFIELD BEACH, FL    Check all that apply.
      33442
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRANSPORTATION
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.663 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $98.00
      U.S. QUALITY FURNITURE INC., 8920 WINKLER DRIVE, HOUSTON, TX   Check all that apply.
      77017
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.664 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $23,048.82
      UE PATSON MT. DIABLO A LP, C/O URBAN EDGE PROPERTIES, 210      Check all that apply.
      ROUTE 4 EAST, PARAMUS, NJ 07652
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.665 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $6,612.04
      UNCLES AUTO REPAIR, 8689 BOWERS AVENUE, SOUTH GATE, CA         Check all that apply.
      90280
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 218 of 233
3.666 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $20,921.68
      UNIVERSAL ARQUATI, 21139 CENTRE POINTE PKWY, SANTA           Check all that apply.
      CLARITA, CA 91350
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.667 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $4,311,937.19
      UPS SUPPLY CHAIN SOLUTIONS INC., ATTN: BONIFACIO GAPULTOS,   Check all that apply.
      55 GLENLAKE PARKWAY NE, ATLANTA, GA 30328
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   CUSTOMS AND DUTIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.668 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $4,649.60
      VALLEY MOULDING & FRAME, 10708 VANOWEN STREET, N.            Check all that apply.
      HOLLYWOOD, CA 91605
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.669 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      VAN HOUTEN, LORRAINE, 1985 S. OCEAN DR. #20D, HALLANDALE     Check all that apply.
      BEACH, FL 33009
                                                                       Contingent
      Date or dates debt was incurred
       04/24/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS            Doc 213       Filed 04/16/19               Page 219 of 233
3.670 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      VASQUEZ, BRYAN, 428 14TH STREET #D, HUNTINGTON BEACH, CA       Check all that apply.
      92648
                                                                         Contingent
      Date or dates debt was incurred
       10/18/2016                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.671 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $4,593.81
      VECTOR SECURITY INC., PO BOX 89462, CLEVELAND, OH 44101-6462   Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.672 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      VELAZQUEZ, ADOLFO, 447 W. SPRUCE STREET, COMPTON, CA 90220     Check all that apply.
      Date or dates debt was incurred                                    Contingent
       03/06/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.673 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      VELAZQUEZ, ADOLFO, 447 W. SPRUCE STREET, COMPTON, CA 90220     Check all that apply.
      Date or dates debt was incurred                                    Contingent
       06/04/2016
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 220 of 233
3.674 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      VENEGAS, VICTOR                                              Check all that apply.
       Date or dates debt was incurred                                 Contingent
        03/29/2014
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.675 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      VENTURA, CHRISTIAN, 1910 WESTMEAD DRIVE, HOUSTON, TX 77077   Check all that apply.
       Date or dates debt was incurred                                 Contingent
        08/16/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.676 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      VERDUGO, BENIGNO, 3413 S PLAZA DR APT P, SANTA ANA, CA       Check all that apply.
      92704-7243
                                                                       Contingent
       Date or dates debt was incurred
        10/21/2018                                                     Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.677 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $116.50
      VERSAILLES HOME FASHIONS, 8551 RAY LAWSON BLVD., VILLE       Check all that apply.
      ANJOU, QC H1J 1K6 CANADA
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   MERCHANDISE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                           Case 19-10488-LSS              Doc 213   Filed 04/16/19               Page 221 of 233
3.678 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      VIERUS, TINA, 440 SE 11TH TER., DANIA BEACH, FL 33004         Check all that apply.
       Date or dates debt was incurred                                  Contingent
       08/19/2016
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.679 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      VIERUS, TINA, 440 SE 11TH TER., DANIA BEACH, FL 33004         Check all that apply.
       Date or dates debt was incurred                                  Contingent
       03/12/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.680 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $376.34
      VILLAGE AT GULFSTREAM PARK, C/O REGIONS BANK/ATTN: V.         Check all that apply.
      MUNOZ, 10245 CENTURION PKWY, 2ND FLOOR, JACKSONVILLE, FL
                                                                        Contingent
      32256
       Date or dates debt was incurred                                  Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.681 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $11,075.20
      VILLAGE AT GULFSTREAM PARK LLC, GULFSTREAM PARK RACING        Check all that apply.
      ASSOC/ACCTS REC., 901 S. FEDERAL HIGHWAY, HALLANDALE
                                                                        Contingent
      BEACH, FL 33009
       Date or dates debt was incurred                                  Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    RENT/UTILITIES
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS                 Doc 213   Filed 04/16/19               Page 222 of 233
3.682 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $10,808.40
      VILLAGE AT WESTFIELD TOPANGA, PO BOX 54736, LOS ANGELES, CA     Check all that apply.
      90074-4736
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.683 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      VILLALOBOS, JUAN ORTIZ, 3033 E THUNDERBIRD RD #1136,            Check all that apply.
      PHOENIX, AZ 85032
                                                                          Contingent
      Date or dates debt was incurred
       01/16/2018                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.684 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      VILLASENOR, LUIS, 715 W BUENA DR, CHICAGO, IL 60613             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       12/22/2014
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.685 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      VINCENT, LOGANNE, 482 ARBOR DRIVE, CARMEL, IN 46032             Check all that apply.
      Date or dates debt was incurred                                     Contingent
       10/09/2017
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS               Doc 213   Filed 04/16/19               Page 223 of 233
3.686 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      VINES, VALERIE, 3013 HARBOR DR. , FT. LAUDERDALE, FL 33316    Check all that apply.
      Date or dates debt was incurred                                   Contingent
       09/09/2014
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.687 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      WALSH, JIM, 2812 EDGEWOOD PKWY, WOODRIDGE, IL 60517           Check all that apply.
      Date or dates debt was incurred                                   Contingent
       03/25/2015
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.688 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      WATSON, KEENAN, 19401 TOMBALL PKWY #835, HOUSTON, TX          Check all that apply.
      77070
                                                                        Contingent
      Date or dates debt was incurred
       12/12/2017                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.689 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      WATSON, SANQUAIN, 2900 LAMDRUM DRIVE, ATLANTA, GA 30311       Check all that apply.
      Date or dates debt was incurred                                   Contingent
       07/25/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 224 of 233
3.690 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $9,663.98
      WATTERS CREEK OWNER LLC, PNC BANK, OHIO, P.O. BOX 677456,   Check all that apply.
      DALLAS, TX 75267-7456
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.691 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $7,696.25
      WDI CO. OF OREGON INC., 7342 SW KABLE LANE, PORTLAND, OR    Check all that apply.
      97224
                                                                      Contingent
      Date or dates debt was incurred
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  TRANSPORTATION
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.692 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    $11,393.89
      WESTFIELD ANNAPOLIS, BANK OF AMERICA-ANNAPOLIS MALL         Check all that apply.
      OWNER LLC, 2706 MEDIA CENTER DR/LOCKBOX 54730, LOS
                                                                      Contingent
      ANGELES, CA 90065
      Date or dates debt was incurred                                 Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  RENT/UTILITIES
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes


3.693 Nonpriority creditor’s name and mailing address             As of the petition ling date, the claim is:    UNDETERMINED
      WHEELER, BRIAN, 12 GLADSTONE STREET, SMITHFIELD, RI 02917   Check all that apply.
      Date or dates debt was incurred                                 Contingent
       01/29/2018
                                                                      Unliquidated

                                                                      Disputed
                                                                  Basis for the claim:
                                                                  WORKERS COMP CLAIM
                                                                  Is the claim subject to offset?
                                                                        No
                                                                        Yes
                          Case 19-10488-LSS              Doc 213      Filed 04/16/19               Page 225 of 233
3.694 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      WHITAKER, CHELSEA, 10235 PAN AMERICAN DR, CUTLER BAY, FL        Check all that apply.
      33189-3053
                                                                          Contingent
      Date or dates debt was incurred
       11/08/2018                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.695 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $12,654.16
      WHITESTONE REIT, DEPT #234, P.O. BOX 4869, HOUSTON, TX 77210-   Check all that apply.
      4869
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      RENT/UTILITIES
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.696 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    UNDETERMINED
      WHITTINGTON, SUE, 220 W. ELDORADO BLVD. #109, FRIENDSWOOD,      Check all that apply.
      TX 77546
                                                                          Contingent
      Date or dates debt was incurred
       07/21/2016                                                         Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      WORKERS COMP CLAIM
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes


3.697 Nonpriority creditor’s name and mailing address                 As of the petition ling date, the claim is:    $4,733.30
      WILD APPLE GRAPHICS LTD., 2513 WEST WOODSTOCK ROAD,             Check all that apply.
      WOODSTOCK, VT 05091
                                                                          Contingent
      Date or dates debt was incurred
                                                                          Unliquidated

                                                                          Disputed
                                                                      Basis for the claim:
                                                                      MERCHANDISE
                                                                      Is the claim subject to offset?
                                                                            No
                                                                            Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 226 of 233
3.698 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $15,000.00
      WILLIAMS, ANKA, 1265 GILMAN STREET #C, BERLELEY, CA 94706     Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    LITIGATION CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.699 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      WILLIAMS, DIEON, 595 COOPER STREET SW, ATLANTA, GA 30312      Check all that apply.
      Date or dates debt was incurred                                   Contingent
       06/20/2018
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.700 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      WILSON, ERICA, 15330 LIBERTY RIVER DRIVE, HOUSTON, TX 77049   Check all that apply.
      Date or dates debt was incurred                                   Contingent
       11/27/2017
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.701 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,229.19
      WINDSTREAM, P.O. BOX 9001908, LOUISVILLE, KY 40290-1908       Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS             Doc 213      Filed 04/16/19               Page 227 of 233
3.702 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      WOOD, JOSHUA, 6227 RAYMOND RD, KAUFMAN, TX 75142               Check all that apply.
      Date or dates debt was incurred                                    Contingent
       09/29/2017
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.703 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $12,500.00
      WOODFIELD MALL LLC, 7409 SOLUTION CENTER, CHICAGO, IL 60677-   Check all that apply.
      7004
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     RENT/UTILITIES
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.704 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      WOODY, DEVIN, 410 TWISTED OAK CT. , SHENANDOAH, TX 77381       Check all that apply.
      Date or dates debt was incurred                                    Contingent
       11/30/2013
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.705 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $55,779.25
      WORLD WIDE FABRIC INC., 910 S. WALL STREET, 2ND FLOOR, LOS     Check all that apply.
      ANGELES, CA 90015
                                                                         Contingent
      Date or dates debt was incurred
                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     MERCHANDISE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                           Case 19-10488-LSS            Doc 213    Filed 04/16/19               Page 228 of 233
3.706 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $782,631.54
      WPROMOTE INC., MICHAEL STONE AND MARISSA ALLEN, 2100 EAST    Check all that apply.
      GRAND AVENUE, FIRST FLOOR, EL SEGUNDO, CA 90245
                                                                       Contingent
       Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.707 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      WRIGHT JR, CEDRIC                                            Check all that apply.
       Date or dates debt was incurred                                 Contingent
        07/13/2016
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.708 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      WRIGHT, MICHAEL, 312 STRATFORD PLACE #21, BLOOMINGDALE, IL   Check all that apply.
      60108
                                                                       Contingent
       Date or dates debt was incurred
        08/28/2017                                                     Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.709 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      WYLIE, KEITH, 2003 SUNNYVIEW OVAL, KEASBEY, NJ 08832         Check all that apply.
       Date or dates debt was incurred                                 Contingent
        05/24/2018
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                          Case 19-10488-LSS             Doc 213     Filed 04/16/19               Page 229 of 233
3.710 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $216,583.38
      XPO LOGISTICS, 27724 NETWORK PLACE, CHICAGO, IL 60673-1277    Check all that apply.
      Date or dates debt was incurred                                   Contingent

                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRANSPORTATION
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.711 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $4,618.75
      XSI TECHNOLOGIES INC., 300-204, RUE DU ST-SACREMENT,          Check all that apply.
      MONTREAL, QC H2Y 1W8 CANADA
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.712 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    UNDETERMINED
      YEARWOOD, ANTHONY, 7840 CARLYLE AVE. #4, MIAMI BEACH, FL      Check all that apply.
      33141
                                                                        Contingent
      Date or dates debt was incurred
       12/06/2014                                                       Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    WORKERS COMP CLAIM
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes


3.713 Nonpriority creditor’s name and mailing address               As of the petition ling date, the claim is:    $1,737.00
      YORK RISK SERVICES GROUP, INC., PO BOX 182808, COLUMBUS, OH   Check all that apply.
      43218-2808
                                                                        Contingent
      Date or dates debt was incurred
                                                                        Unliquidated

                                                                        Disputed
                                                                    Basis for the claim:
                                                                    TRADE PAYABLE
                                                                    Is the claim subject to offset?
                                                                          No
                                                                          Yes
                          Case 19-10488-LSS              Doc 213     Filed 04/16/19               Page 230 of 233
3.714 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      YOUNG, VERONICA STRONG, 2259 SUTTON STREET SE, ATLANTA, GA     Check all that apply.
      30317
                                                                         Contingent
      Date or dates debt was incurred
       07/11/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.715 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $10,000.00
      YRULER INC., 318 W ADAMS SUITE #1808, CHICAGO, IL 60606        Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     TRADE PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.716 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    $12,569.00
      Z GALLERIE HOLDINGS, LLC, 1855 W 139TH ST, GARDENA, CA 90249   Check all that apply.
      Date or dates debt was incurred                                    Contingent

                                                                         Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     INTERCOMPANY PAYABLE
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes


3.717 Nonpriority creditor’s name and mailing address                As of the petition ling date, the claim is:    UNDETERMINED
      ZAMANPOUR, NEWSHA, 26722 VIA ZARAGOSA, MISSION VIEJO, CA       Check all that apply.
      92691
                                                                         Contingent
      Date or dates debt was incurred
       11/20/2017                                                        Unliquidated

                                                                         Disputed
                                                                     Basis for the claim:
                                                                     WORKERS COMP CLAIM
                                                                     Is the claim subject to offset?
                                                                           No
                                                                           Yes
                          Case 19-10488-LSS            Doc 213     Filed 04/16/19               Page 231 of 233
3.718 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ZAMAPOUR, NEWSHA, 26722 VIA ZARAGOSA, MISSION VIEJO, CA      Check all that apply.
      92691
                                                                       Contingent
      Date or dates debt was incurred
       10/04/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.719 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    UNDETERMINED
      ZAMAPOUR, NEWSHA, 26722 VIA ZARAGOSA, MISSION VIEJO, CA      Check all that apply.
      92691
                                                                       Contingent
      Date or dates debt was incurred
       04/12/2016                                                      Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   WORKERS COMP CLAIM
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.720 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $55,790.00
      ZEBRA RETAIL SOLUTIONS, 60 PLANT AVENUE, HAUPPAUGE, NY       Check all that apply.
      11788
                                                                       Contingent
      Date or dates debt was incurred
                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   TRADE PAYABLE
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes


3.721 Nonpriority creditor’s name and mailing address              As of the petition ling date, the claim is:    $5,007.32
      ZEIDEN PROPERTIES, 1855 W. 139TH STREET, GARDENA, CA 90249   Check all that apply.
      Date or dates debt was incurred                                  Contingent

                                                                       Unliquidated

                                                                       Disputed
                                                                   Basis for the claim:
                                                                   RENT/UTILITIES
                                                                   Is the claim subject to offset?
                                                                         No
                                                                         Yes
                                 Case 19-10488-LSS                     Doc 213            Filed 04/16/19                 Page 232 of 233
 3.722 Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                     $1,888.31
       ZUO MODERN, 80 SWAN WAY SUITE 300, OAKLAND, CA 94621                              Check all that apply.
          Date or dates debt was incurred                                                     Contingent

                                                                                              Unliquidated

                                                                                              Disputed
                                                                                         Basis for the claim:
                                                                                         MERCHANDISE
                                                                                         Is the claim subject to offset?
                                                                                                   No
                                                                                                   Yes



Part 3:   List Others to BE Noti ed About Unsecured Claims
4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of
claims listed above, and attorneys for unsecured creditors.

If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
 Name and mailing address                                                                   On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                            creditor (if any) listed?                                     account number, if any

 4.1.                                                                                       Line


                                                                                                   Not listed. Explain




Part 4:   Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                          Total of claim amounts

 5a. Total claims from Part 1                                                                                                     5a.    $9,749,449.15

 5b. Total claims from Part 2                                                                                                     5b.    $60,347,589.90

 5c. Total of Parts 1 and 2                                                                                                       5c.
                                                                                                                                          $70,097,039.05
 Lines 5a + 5b = 5c.
                                   Case 19-10488-LSS                         Doc 213      Filed 04/16/19              Page 233 of 233


  Fill in this information to identify the case:

  Debtor name: Z Gallerie, LLC

  United States Bankruptcy for the District of: Delaware
                                                                                                                                                            Check if this is an
  Case number: 19-10488
                                                                                                                                                            amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of assets and
 liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must state the individual’s
 position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
 case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

              Declaration and signature
  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206G)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

        Amended Schedule                           E/F, Part 2, Question 3


       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

        Other document that requires a
   declaration

I declare under penalty of perjury that the foregoing is true and correct.

Executed on              4/16/2019                                                            /s/ Robert Otto
                                                                                             Signature of individual signing on behalf of debtor
                                                                                              ROBERT OTTO
                                                                                             Printed name
                                                                                              CHIEF FINANCIAL OFFICER
                                                                                             Position or relationship to debtor
